[secondamendedcreditagree001.jpg]
EXECUTION VERSION Executed Credit Agreement final 1627413 SECOND AMENDED AND
RESTATED MULTICURRENCY CREDIT AGREEMENT DATED AS OF JUNE 21, 2016 AMONG JONES
LANG LASALLE FINANCE B.V., THE GUARANTORS PARTY HERETO, THE LENDERS PARTY
HERETO, AND BANK OF MONTREAL, as Administrative Agent BMO CAPITAL MARKETS CORP.,
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Book Runners,
BMO CAPITAL MARKETS CORP., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC, THE ROYAL BANK OF SCOTLAND PLC, JPMORGAN CHASE BANK, N.A.,
and WELLS FARGO BANK, N.A., as Joint Lead Arrangers, BANK OF AMERICA, N.A., as
Syndication Agent, and BARCLAYS BANK PLC, THE ROYAL BANK OF SCOTLAND PLC,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, FIFTH THIRD BANK, PNC BANK, NATIONAL
ASSOCIATION, HSBC BANK USA, N.A., U.S. BANK NATIONAL ASSOCIATION, and WELLS
FARGO BANK, N.A., as Co-Documentation Agents



--------------------------------------------------------------------------------



 
[secondamendedcreditagree002.jpg]
-i- TABLE OF CONTENTS (This Table of Contents is not part of the Agreement)
SECTION HEADING PAGE SECTION 1. THE CREDIT FACILITIES
................................................................................1
Section 1.1. Revolving Credit Commitments
............................................................1 Section 1.2. The
Swingline.
.......................................................................................2
Section 1.3. Letters of Credit
.....................................................................................4
Section 1.4. Applicable Interest Rates
.......................................................................9 Section
1.5. Minimum Borrowing Amounts
.............................................................9 Section 1.6.
Manner of Borrowing Loans and Designating Interest Rates Applicable to Loans
...............................................................................9
Section 1.7. Interest
Periods.....................................................................................12
Section 1.8. Maturity of Loans
................................................................................13
Section 1.9. Prepayments
.........................................................................................13
Section 1.10. Default Rate.
........................................................................................14
Section 1.11. Evidence of Indebtedness; Notes
.........................................................15 Section 1.12.
Funding Indemnity.
..............................................................................16
Section 1.13. Commitment Terminations
..................................................................16 Section
1.14. Substitution of Lenders
........................................................................17
Section 1.15. Increase in Revolving Credit Commitments and New Term Loans ....18
Section 1.16. Defaulting
Lenders...............................................................................20
Section 1.17. Cash Collateral for Fronting Exposure
................................................23 SECTION 2. FEES
............................................................................................................24
Section 2.1. Fees
......................................................................................................24
SECTION 3. PLACE AND APPLICATION OF PAYMENTS
....................................................25 Section 3.1. Place and
Application of Payments .....................................................25
SECTION 4. DEFINITIONS; INTERPRETATION
..................................................................26 Section
4.1.
Definitions............................................................................................26
Section 4.2. Interpretation
........................................................................................49
Section 4.3. Change in Accounting
Principles.........................................................49 Section
4.4. Limited Condition Acquisition
............................................................50 Section 4.5.
Letter of Credit Amounts
.....................................................................50 SECTION
5. REPRESENTATIONS AND WARRANTIES
........................................................51 Section 5.1.
Corporate Organization and Authority
................................................51 Section 5.2. Subsidiaries
..........................................................................................51
Section 5.3. Authority and Validity of Obligations
.................................................52



--------------------------------------------------------------------------------



 
[secondamendedcreditagree003.jpg]
-ii- Section 5.4. Financial Statements
............................................................................52
Section 5.5. No Litigation; No Labor Controversies
...............................................53 Section 5.6. Taxes
....................................................................................................53
Section 5.7. Approvals
.............................................................................................53
Section 5.8. ERISA
..................................................................................................53
Section 5.9. Government Regulation
.......................................................................53
Section 5.10. Margin Stock
........................................................................................54
Section 5.11. Licenses and Authorizations; Compliance with Environmental and
Health Laws
.........................................................................................54
Section 5.12. Ownership of Property; Liens
..............................................................54 Section 5.13.
No Burdensome Restrictions; Compliance with Agreements .............54 Section
5.14. Accuracy of Information
......................................................................55 Section
5.15. Sanction Programs
...............................................................................55
Section 5.16. Claims Pari Passu
.................................................................................55
Section 5.17. Solvency
...............................................................................................55
SECTION 6. CONDITIONS PRECEDENT
............................................................................55
Section 6.1. Initial Credit Event
...............................................................................56
Section 6.2. All Credit
Events..................................................................................57
SECTION 7. COVENANTS
................................................................................................58
Section 7.1. Corporate Existence; Subsidiaries
.......................................................58 Section 7.2.
Maintenance
.........................................................................................58
Section 7.3. Taxes
....................................................................................................58
Section 7.4. ERISA
..................................................................................................58
Section 7.5. Insurance
..............................................................................................59
Section 7.6. Financial Reports and Other Information
............................................59 Section 7.7. Lender Inspection
Rights .....................................................................61
Section 7.8. Conduct of Business
............................................................................61
Section 7.9. Liens
.....................................................................................................61
Section 7.10. Use of Proceeds; Regulation U
............................................................62 Section 7.11.
[Reserved]
............................................................................................63
Section 7.12. Mergers, Consolidations and Sales of Assets
......................................63 Section 7.13. Use of Property and
Facilities; Environmental and Health and Safety Laws
.....................................................................................................63
Section 7.14. Acquisitions
.........................................................................................64
Section 7.15. Net Cash Flow Leverage Ratio
............................................................64 Section 7.16.
Cash Interest Coverage
Ratio...............................................................64 Section
7.17. Dividends and Other Shareholder Distributions
..................................64 Section 7.18. Indebtedness
.........................................................................................64
Section 7.19. Transactions with Affiliates
.................................................................65 Section
7.20. Compliance with Laws
........................................................................65
Section 7.21. Additional Guarantors
..........................................................................65
Section 7.22. Compliance with Sanction Programs
...................................................66



--------------------------------------------------------------------------------



 
[secondamendedcreditagree004.jpg]
-iii- SECTION 8. EVENTS OF DEFAULT AND REMEDIES
.........................................................67 Section 8.1. Events
of Default
.................................................................................67
Section 8.2. Non-Bankruptcy Defaults
....................................................................68 Section
8.3. Bankruptcy Defaults
............................................................................69
Section 8.4. Collateral for Undrawn Letters of Credit
.............................................69 Section 8.5. Application of
Payments
......................................................................70 Section
8.6. Notice of
Default..................................................................................71
Section 8.7. Expenses
..............................................................................................71
SECTION 9. CHANGE IN CIRCUMSTANCES
......................................................................71 Section
9.1. Change of Law
.....................................................................................71
Section 9.2. Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of,
LIBOR..................................................................................................72
Section 9.3. Increased Cost and Reduced Return
....................................................72 Section 9.4. Lending
Offices
...................................................................................74
Section 9.5. Discretion of Lender as to Manner of Funding
....................................74 SECTION 10. THE ADMINISTRATIVE AGENT
....................................................................74 Section
10.1. Appointment and Authorization of Administrative Agent ..................74
Section 10.2. Administrative Agent and its Affiliates
...............................................75 Section 10.3. Action by
Administrative Agent
..........................................................75 Section 10.4.
Consultation with Experts
....................................................................75 Section
10.5. Liability of Administrative Agent; Credit Decision
............................76 Section 10.6. Indemnity
.............................................................................................76
Section 10.7. Resignation of Administrative Agent and Successor Agent
................77 Section 10.8. L/C Issuers and Swingline Lender.
......................................................78 Section 10.9.
Authorization to Release Guaranties
...................................................79 Section 10.10.
Authorization of Administrative Agent to File Proofs of Claim .........79
Section 10.11. Designation of Additional Agents
.......................................................79 SECTION 11. THE
GUARANTEES
......................................................................................80
Section 11.1. The Guarantees
....................................................................................80
Section 11.2. Guarantee Unconditional
.....................................................................80 Section
11.3. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances
......................................................................................81
Section 11.4. Waivers
................................................................................................81
Section 11.5. Limit on Recovery
...............................................................................82
Section 11.6. Stay of Acceleration
.............................................................................82
Section 11.7. Benefit to Guarantors
...........................................................................82
Section 11.8. Guarantor Covenants
...........................................................................82
Section 11.9 Release of Guarantors
..........................................................................82
Section 11.10 German Guarantor Limitations
............................................................83 SECTION 12.
MISCELLANEOUS
........................................................................................86



--------------------------------------------------------------------------------



 
[secondamendedcreditagree005.jpg]
-iv- Section 12.1. Taxes
....................................................................................................86
Section 12.2. No Waiver of Rights
............................................................................88
Section 12.3. Non-Business Day
...............................................................................89
Section 12.4. Documentary Taxes
.............................................................................89
Section 12.5. Survival of Representations
.................................................................89 Section
12.6. Survival of Indemnities
........................................................................89
Section 12.7. Sharing of Set-Off
................................................................................89
Section 12.8. Notices
.................................................................................................90
Section 12.9. Counterparts; Integration; Effectiveness
..............................................92 Section 12.10. Successors and
Assigns........................................................................92
Section 12.11. Participants
...........................................................................................92
Section 12.12. Assignments
.........................................................................................93
Section 12.13. Amendments
........................................................................................97
Section 12.14. Headings
..............................................................................................98
Section 12.15. Legal Fees, Other Costs and Indemnification
......................................98 Section 12.16. Set Off
..................................................................................................99
Section 12.17. Currency
.............................................................................................100
Section 12.18. Entire Agreement
...............................................................................100
Section 12.19. Governing Law
..................................................................................100
Section 12.20. Submission to Jurisdiction; Waiver of Jury Trial
..............................100 Section 12.21. Limitation of
Liability........................................................................101
Section 12.22. Confidentiality
...................................................................................101
Section 12.23. Severability of Provisions
..................................................................101 Section
12.24. Excess Interest
...................................................................................102
Section 12.25. Construction
.......................................................................................102
Section 12.26. Lender’s and L/C Issuer’s Obligations Several
.................................102 Section 12.27. No Advisory or Fiduciary
Responsibility ..........................................102 Section 12.28. USA
Patriot Act
.................................................................................103
Section 12.29. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions..........................................................................................103
Section 12.30. Amendment and Restatement
............................................................104 Signature
........................................................................................
Error! Bookmark not defined. EXHIBITS A - Notice of Borrowing B - Notice of
Continuation/Conversion C-1 - Form of Revolving Note C-2 - Form of Swingline
Note C-3 - Form of Term Note D - Form of Compliance Certificate E - Form of
Subsidiary Guarantee Agreement F - Increase Request G - Assignment and
Acceptance SCHEDULE 1 Revolving Credit Commitments SCHEDULE 1.3 Existing Letters
of Credit



--------------------------------------------------------------------------------



 
[secondamendedcreditagree006.jpg]
-v- SCHEDULE 5.2 Guarantors



--------------------------------------------------------------------------------



 
[secondamendedcreditagree007.jpg]
SECOND AMENDED AND RESTATED MULTICURRENCY CREDIT AGREEMENT This Second Amended
and Restated Multicurrency Credit Agreement, dated as of June 21, 2016, is among
Jones Lang LaSalle Finance B.V., a private company with limited liability (a
besloten vennootschap met beperkte aansprakelijkheid) organized under the laws
of The Netherlands (the “Borrower”), the Guarantors (as hereinafter defined)
party hereto, the lenders from time to time party hereto, and Bank of Montreal,
as Administrative Agent. PRELIMINARY STATEMENT The Borrower, the guarantors
party thereto, the lenders party thereto and Bank of Montreal, as Administrative
Agent, are parties to a Multicurrency Credit Agreement dated as of October 4,
2013, (as amended and restated as of February 25, 2015, the “Existing Credit
Agreement”); The parties hereto desire to amend and restate in its entirety the
Existing Credit Agreement, without constituting a novation, all on the terms and
subject to the terms and conditions herein. NOW, THEREFORE, in consideration of
the mutual agreements contained herein, and the other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows: SECTION 1. THE CREDIT FACILITIES.
Section 1.1. Revolving Credit Commitments. Subject to the terms and conditions
hereof, each Lender severally agrees to make a loan or loans (individually a
“Revolving Loan” and collectively “Revolving Loans”) to the Borrower from time
to time on a revolving basis in U.S. Dollars and Alternative Currencies in an
aggregate outstanding Original Dollar Amount up to the amount of its Revolving
Credit Commitment subject to any increases or reductions thereof pursuant to the
terms hereof, before the Termination Date. The sum of the (i) aggregate Original
Dollar Amount of Revolving Loans, (ii) the aggregate Original Dollar Amount of
Swingline Loans, and (iii) the aggregate U.S. Dollar Equivalent of all L/C
Obligations at any time outstanding shall not exceed the Revolving Credit
Commitments in effect at such time. The sum of the aggregate Original Dollar
Amount of all Revolving Loans denominated in an Alternative Currency other than
Euros or Pounds Sterling at any time outstanding shall not exceed $300,000,000.
Each Borrowing of Revolving Loans shall be made ratably from the Lenders in
proportion to their respective Revolver Percentages. As provided in Section
1.6(a) hereof, the Borrower may elect that each Borrowing of Revolving Loans
denominated in U.S. Dollars be either Domestic Rate Loans or Eurocurrency Loans.
All Revolving Loans denominated in an Alternative Currency shall be Eurocurrency
Loans. Revolving Loans may be repaid and the principal amount thereof reborrowed
before the Termination Date, subject to all the terms and conditions hereof.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree008.jpg]
-2- Section 1.2. The Swingline. (a) Swingline Loans. Subject to all of the terms
and conditions hereof, as part of the Revolving Credit, the Swingline Lender
may, in its discretion, make loans in U.S. Dollars to the Borrower under the
Swingline (individually a “Swingline Loan” and collectively, the “Swingline
Loans”), which shall not in the aggregate at any time outstanding exceed the
lesser of (i) the Swingline Sublimit or (ii) the difference between (x) the
Revolving Credit Commitments in effect at such time and (y) the sum of the
Original Dollar Amount of all Revolving Loans and the U.S. Dollar Equivalent of
all L/C Obligations outstanding at the time of computation. The Swingline
Sublimit may be availed of by the Borrower from time to time and borrowings
thereunder may be repaid and used again during the period ending on the day
immediately preceding the Termination Date. (b) Minimum Borrowing Amount. Each
Swingline Loan shall be in an amount not less than $100,000. (c) Interest on
Swingline Loans. Each Swingline Loan shall bear interest (computed on the basis
of a year of 360 days and actual days elapsed) for the Interest Period selected
therefor at the Domestic Rate plus the Applicable Margin for Domestic Rate Loans
or at the rate quoted by the Swingline Lender to the Borrower which is the
interest rate determined in the Swingline Lender’s discretion at which the
Swingline Lender would be willing to make such Swingline Loan available to the
Borrower for such Interest Period (the rate so quoted for a given Interest
Period being herein referred to as the “Quoted Rate”), provided that if any
Swingline Loan is not paid when due (whether by lapse of time, acceleration or
otherwise) such Swingline Loan shall bear interest whether before or after
judgment, until payment in full thereof through the end of the Interest Period
then applicable thereto at the rate set forth in Section 1.10 hereof. Interest
on each Swingline Loan shall be due and payable on the last day of each Interest
Period applicable thereto, and interest after maturity (whether by lapse of
time, acceleration or otherwise) shall be due and payable upon demand. (d)
Requests for Swingline Loans. The Borrower shall give the Administrative Agent
prior notice (which may be written or oral) no later than 12:00 noon (Chicago
time) on the date upon which the Borrower requests that any Swingline Loan be
made, specifying in each case the amount and date of such Swingline Loan and the
Interest Period selected therefor. The Administrative Agent shall promptly
advise the Swingline Lender of any such notice received from the Borrower.
Within thirty (30) minutes after receiving such notice, the Swingline Lender in
its discretion may quote the Quoted Rate for such Interest Period. The Borrower
acknowledges and agrees that the interest rate quote is given for immediate and
irrevocable acceptance, and if the Borrower does not so immediately accept the
Quoted Rate for the full amount requested by the Borrower for such Swingline
Loan, the Quoted Rate shall be deemed immediately withdrawn and such Swingline
Loan shall be made at the rate per annum equal to the Domestic Rate from time to
time in effect plus the Applicable Margin for Domestic Rate Loans under the
Revolving Credit. Subject to all of the terms and conditions hereof, the
proceeds of such Swingline Loan shall be made available to the Borrower on the
date so requested at the Borrower’s Designated Disbursement Account or as the
Borrower, the Administrative Agent and the Swingline Lender may otherwise agree.
Anything contained in the foregoing to the contrary notwithstanding, the
undertaking of the Swingline Lender to make



--------------------------------------------------------------------------------



 
[secondamendedcreditagree009.jpg]
-3- Swingline Loans shall be subject to all of the terms and conditions of this
Agreement (provided that the Swingline Lender shall be entitled to assume that
the conditions precedent to an advance of any Swingline Loan have been satisfied
unless notified to the contrary by the Administrative Agent or the Required
Lenders). (e) Refunding Loans. In its sole and absolute discretion, the
Swingline Lender may at any time, on behalf of the Borrower (which hereby
irrevocably authorizes the Swingline Lender to act on its behalf for such
purpose) and with notice to the Borrower and the Administrative Agent, request
each Lender to make a Revolving Loan in an amount equal to such Lender’s
Revolver Percentage of the amount of the Swingline Loans outstanding on the date
such notice is given. Borrowings of Revolving Loans under this Section 1.2(e)
hereof shall initially constitute Domestic Rate Loans unless timely notice is
given pursuant to Section 1.6 hereof. Unless an Event of Default described in
Section 8.1(f) or 8.1(g) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each such Lender shall make the
proceeds of its requested Revolving Loan available to the Administrative Agent
for the account of the Swingline Lender, in immediately available funds, at the
principal office of the Administrative Agent in Chicago, Illinois, before 12:00
noon (Chicago time) on the Business Day following the day such notice is given.
The proceeds of such Revolving Loans shall be immediately applied to repay the
outstanding Swingline Loans. The Administrative Agent shall promptly remit the
proceeds of such Borrowing to the Swingline Lender to repay the outstanding
Swingline Loans. (f) Participations. If any Lender refuses or otherwise fails to
make a Revolving Loan when requested by the Swingline Lender pursuant to Section
1.2(e) above (because an Event of Default described in Section 8.1(f) or 8.1(g)
hereof exists with respect to the Borrower or otherwise), such Lender will, by
the time and in the manner such Revolving Loan was to have been funded to the
Swingline Lender, purchase from the Swingline Lender an undivided participating
interest in the outstanding Swingline Loans in an amount equal to its Revolver
Percentage of the aggregate principal amount of Swingline Loans that were to
have been repaid with such Revolving Loans. From and after the date of any such
purchase, such Swingline Loans shall bear interest as Domestic Rate Loans. Each
Lender that so purchases a participation in a Swingline Loan shall thereafter be
entitled to receive its Revolver Percentage of each payment of principal
received on the Swingline Loan and of interest received thereon accruing from
the date such Lender funded to the Administrative Agent its participation in
such Swingline Loan. The several obligations of the Lenders under this Section
1.2 shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against the
Borrower, any other Lender, or any other Person whatsoever. Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the Revolving
Credit Commitment of any Lender, and each payment made by a Lender under this
Section 1.2 shall be made without any offset, abatement, withholding, or
reduction whatsoever. (g) Voluntary Prepayment of Swingline Loans. The Borrower
may not voluntarily prepay any Swingline Loan bearing interest at the Quoted
Rate before the last day of its Interest Period. The Borrower may voluntarily
prepay any Swingline Loan bearing interest computed by



--------------------------------------------------------------------------------



 
[secondamendedcreditagree010.jpg]
-4- reference to the Domestic Rate before the last day of its Interest Period at
any time upon notice delivered to the Administrative Agent by the Borrower no
later than 12:00 noon (Chicago time) on the date of prepayment, such prepayment
to be made by the payment of the principal amount to be prepaid and accrued
interest thereon to the date fixed for prepayment. Section 1.3. Letters of
Credit. (a) General Terms. (i) Subject to the terms and conditions hereof, as
part of the Revolving Credit, each L/C Issuer shall issue standby letters of
credit (each a “Letter of Credit”) for the account of the Borrower or for the
account of the Borrower and the Parent or one or more of its Subsidiaries in any
Alternative Currency, U.S. Dollars, or any other currency acceptable to such L/C
Issuer, the U.S. Dollar Equivalent of the aggregate undrawn face amount of which
does not exceed such L/C Issuer’s Letter of Credit Commitment and the aggregate
for all L/C Issuers does not exceed the L/C Sublimit, provided that the U.S.
Dollar Equivalent of the aggregate L/C Obligations at any time outstanding shall
not exceed the difference between the Revolving Credit Commitments in effect at
such time and the aggregate Original Dollar Amount of all Revolving Loans and
Swingline Loans then outstanding. Notwithstanding anything herein to the
contrary, those certain letters of credit issued for the account of the Borrower
or the Parent by Bank of Montreal and BMO Harris Bank, N.A. under the Existing
Credit Agreement and listed on Schedule 1.3 hereof (the “Existing Letters of
Credit”) shall each constitute a “Letter of Credit” herein for all purposes of
this Agreement with the Borrower as the applicant therefor, to the same extent,
and with the same force and effect as if the Existing Letters of Credit had been
issued under this Agreement at the request of the Borrower. Each Letter of
Credit shall be issued by an L/C Issuer, but each Lender shall be obligated to
reimburse such L/C Issuer for its Revolver Percentage of the amount of each
drawing thereunder and, accordingly, the undrawn face amount of each Letter of
Credit shall constitute usage of the Revolving Credit Commitment of each Lender
pro rata in accordance with each Lender’s Revolver Percentage. (ii) No L/C
Issuer shall be under any obligation to issue any Letter of Credit if: (A) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such L/C Issuer from issuing the Letter
of Credit, or any Law applicable to such L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which such L/C Issuer
in good faith deems material to it; or (B) the issuance of the Letter of Credit
would violate one or more policies of the L/C Issuer applicable to letters of
credit generally; or (C) such Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree011.jpg]
-5- (b) Applications. At any time before the Termination Date, each L/C Issuer
shall, at the request of the Borrower, issue one or more Letters of Credit, in a
form satisfactory to the applicable L/C Issuer, with expiration dates no later
than the earlier of twelve (12) months from the date of issuance (or which are
cancelable not later than twelve (12) months from the date of issuance and each
renewal) or thirty (30) days prior to the Termination Date, in an aggregate face
amount as set forth above, upon the receipt of an application duly executed by
the Borrower and, if such Letter of Credit is for the account of the Parent or
one of its Subsidiaries, the Parent or such Subsidiary for the relevant Letter
of Credit in the form customarily prescribed by such L/C Issuer for a standby
letter of credit (each an “Application”). Notwithstanding anything contained in
any Application to the contrary (i) the Borrower’s obligation to pay fees in
connection with each Letter of Credit shall be as exclusively set forth in
Section 2.1(b) hereof, (ii) except as otherwise provided in Section 1.9 or 1.16
hereof or during the continuance of an Event of Default, no L/C Issuer will call
for the funding by the Borrower of any amount under a Letter of Credit, or any
other form of collateral security for the Borrower’s obligations in connection
with such Letter of Credit, before being presented with a drawing thereunder,
and (iii) if an L/C Issuer is not timely reimbursed for the amount of any
drawing under a Letter of Credit on the date such drawing is paid, the
Borrower’s obligation to reimburse such L/C Issuer for the amount of such
drawing shall bear interest (which the Borrower hereby promises to pay) from and
after the date such drawing is paid at a rate per annum (A) if such
Reimbursement Obligation is denominated in U.S. Dollars, equal to the sum of 2%
plus the Domestic Rate from time to time in effect plus the Applicable Margin
for Domestic Rate Loans and (B) if such Reimbursement Obligation is denominated
in any Alternative Currency, equal to the rate established pursuant to Section
1.10(b) hereof for Eurocurrency Loans denominated in an Alternative Currency.
Each L/C Issuer agrees to issue amendments to the Letter(s) of Credit issued by
it increasing the amount, or extending the expiration date, thereof at the
request of the Borrower subject to the conditions of Section 6.2 hereof and the
other terms of this Section 1.3. Notwithstanding anything contained herein to
the contrary, no L/C Issuer shall be under any obligation to issue, extend or
amend any Letter of Credit if a default of any Lender’s obligations to fund
under Section 1.3(c) hereof exists or any Lender is at such time a Defaulting
Lender hereunder, unless such L/C Issuer has entered into arrangements with the
Borrower or such Lender satisfactory to such L/C Issuer to eliminate such L/C
Issuer’s risk with respect to such Lender. In the event of any conflict between
the terms of this Agreement and the terms of any L/C Document (other than this
Agreement), the terms of this Agreement shall control. If the Borrower so
requests in any applicable Application, an L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve- month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
thirty (30) days prior to the Termination Date; provided, however, that such L/C
Issuer shall not permit any such



--------------------------------------------------------------------------------



 
[secondamendedcreditagree012.jpg]
-6- extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof, or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 6.2 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension. (c) The Reimbursement Obligations. Subject to Section 1.3(b)
hereof, the obligation of the Borrower to reimburse an L/C Issuer for all
drawings under a Letter of Credit (a “Reimbursement Obligation”) shall be
governed by the Application related to such Letter of Credit, except that
reimbursement of each drawing shall be made in immediately available funds (i)
if such Reimbursement Obligation is denominated in U.S. Dollars, at the
Administrative Agent’s principal office in Chicago, Illinois and (ii) if such
Reimbursement Obligation is denominated in an Alternative Currency, to such
local office as the Administrative Agent has previously specified, in each case
by no later than 2:00 p.m. (local time) on the date when each drawing is paid
or, if such drawing was paid after 10:00 a.m. (local time), by 2:00 p.m. (local
time) on the next Business Day. Anything herein to the contrary notwithstanding,
any Reimbursement Obligation denominated in a currency other than U.S. Dollars
shall be converted to U.S. Dollars at the exchange rate quoted to the applicable
L/C Issuer on the date such Reimbursement Obligation was incurred by major banks
in the interbank foreign exchange market for the purchase of U.S. Dollars for
such other currency and such Reimbursement Obligation shall be denominated in
U.S. Dollars. If the Borrower does not make any such reimbursement payment on
the date due and the Participating Lenders fund their participations therein in
the manner set forth in Section 1.3(d) below, then all payments thereafter
received by the Administrative Agent in discharge of any of the relevant
Reimbursement Obligations shall be distributed in accordance with Section 1.3(d)
below. (d) The Participating Interests. Each Lender (other than the Lender then
acting as L/C Issuer in issuing the relevant Letter of Credit) severally agrees
to purchase from the applicable L/C Issuer, and each L/C Issuer hereby agrees to
sell to each such Lender (a “Participating Lender”), an undivided percentage
participating interest (a “Participating Interest”), to the extent of its
Revolver Percentage, in each Letter of Credit issued by, and each Reimbursement
Obligation owed to, such L/C Issuer. Upon any failure by the Borrower to pay any
Reimbursement Obligation at the time required on the date due, as set forth in
Section 1.3(c) above, or if an L/C Issuer is required at any time to return to
the Borrower or to a trustee, receiver, liquidator, custodian or other Person
any portion of any payment of any Reimbursement Obligation, each Participating
Lender shall, not later than the Business Day it receives a request from the
applicable L/C Issuer to such effect, if such request is received before 1:00
p.m. (Chicago time), or not later than the following Business Day, if such
request is received after such time, pay to the Administrative Agent for the
account of the applicable L/C Issuer an amount equal to its Revolver Percentage
of such unpaid or recaptured Reimbursement Obligation together with interest on
such amount accrued from the date the related payment was made by such L/C
Issuer to the date of such payment by such Participating Lender at a rate per
annum equal to (i) from the date the related payment was made by such L/C Issuer
to the date two



--------------------------------------------------------------------------------



 
[secondamendedcreditagree013.jpg]
-7- (2) Business Days after payment by such Participating Lender is due
hereunder, the Federal Funds Rate for each day and (ii) from the date two (2)
Business Days after the date such payment is due from such Participating Lender
to the date such payment is made by such Participating Lender, the Domestic Rate
in effect for each such day. Each such Participating Lender shall thereafter be
entitled to receive its Revolver Percentage of each payment received in respect
of the relevant Reimbursement Obligation and of interest paid thereon, with the
applicable L/C Issuer retaining its Revolver Percentage as a Lender hereunder.
The several obligations of the Participating Lenders to each L/C Issuer under
this Section 1.3 shall be absolute, irrevocable and unconditional under any and
all circumstances whatsoever (except, without limiting the Borrower’s
obligations under each Application, to the extent the Borrower is relieved from
its obligation to reimburse an L/C Issuer for a drawing under a Letter of Credit
because of such L/C Issuer’s gross negligence or willful misconduct, as
determined by a final nonappealable court of competent jurisdiction in
determining that documents received under the Letter of Credit comply with the
terms thereof) and shall not be subject to any set-off, counterclaim or defense
to payment which any Participating Lender may have or have had against the
Borrower, such L/C Issuer, any other Lender or any other Person whatsoever.
Without limiting the generality of the foregoing, such obligations shall not be
affected by any Default or Event of Default or by any reduction or termination
of any Revolving Credit Commitment of any Lender, and each payment by a
Participating Lender under this Section 1.3 shall be made without any offset,
abatement, withholding or reduction whatsoever. The Administrative Agent shall
be entitled to offset amounts received for the account of a Lender under this
Agreement against unpaid amounts due from such Lender to an L/C Issuer hereunder
(whether as fundings of participations, indemnities or otherwise), but shall not
be entitled to offset against amounts owed to an L/C Issuer by any Lender
arising outside this Agreement. (e) Obligations Absolute. The Borrower’s
obligation to reimburse L/C Obligations as provided in subsection (c) of this
Section 1.3 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
relevant Application under any and all circumstances whatsoever and irrespective
of (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 1.3(e), constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
None of the Administrative Agent, the Lenders, or any L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such L/C Issuer;



--------------------------------------------------------------------------------



 
[secondamendedcreditagree014.jpg]
-8- provided that the foregoing shall not be construed to excuse an L/C Issuer
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an L/C Issuer (as
determined by a court of competent jurisdiction by a final and nonappealable
judgment), such L/C Issuer shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable L/C Issuer may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit. (f) Manner of
Requesting a Letter of Credit. The Borrower shall provide at least five (5)
Business Days’ advance written notice to the Administrative Agent and the
applicable L/C Issuer (or such shorter period of time agreed to by the
applicable L/C Issuer) of each request for the issuance of a Letter of Credit,
such notice in each case to be accompanied by an Application for such Letter of
Credit properly completed and executed by the Borrower and, in the case of an
extension or amendment or an increase in the amount of a Letter of Credit, a
written request therefor, in a form acceptable to the Administrative Agent and
the applicable L/C Issuer, in each case, together with the fees called for by
this Agreement. The applicable L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders, and such L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested. (g) Replacement of an L/C Issuer. Any L/C Issuer may be replaced at
any time by written agreement among the Parent, the Borrower, the Administrative
Agent, the replaced L/C Issuer and the successor L/C Issuer. The Administrative
Agent shall notify the Lenders of any such replacement of an L/C Issuer. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced L/C Issuer. From and after
the effective date of any such replacement (i) the successor L/C Issuer shall
have all the rights and obligations of an L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require. After the replacement of a L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of a L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit. (h) Applicability of ISP and
UCP. Unless otherwise expressly agreed by the applicable L/C Issuer and the
Borrower when a Letter of Credit is issued (i) the rules of the ISP shall apply



--------------------------------------------------------------------------------



 
[secondamendedcreditagree015.jpg]
-9- to each standby Letter of Credit, and (ii) the rules of the Uniform Customs
and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit. Section 1.4. Applicable Interest Rates. (a)
Domestic Rate Loans. Each Domestic Rate Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 365 or 366 days, as applicable, and actual days elapsed)
on the unpaid principal amount thereof from the date such Loan is advanced,
continued or created by conversion from a Eurocurrency Loan until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Domestic Rate from time to time in effect,
payable on the last day of its Interest Period and at maturity (whether by
acceleration or otherwise). (b) Eurocurrency Loans. Each Eurocurrency Loan made
or maintained by a Lender shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days elapsed
except for Eurocurrency Loans denominated in Pounds Sterling which shall be
computed on the basis of a year of 365 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced, continued,
or created by conversion from a Domestic Rate Loan until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Adjusted LIBOR applicable for such Interest Period,
payable on the last day of the Interest Period and at maturity (whether by
acceleration or otherwise), and, if the applicable Interest Period is longer
than three months, on each day occurring every three months after the
commencement of such Interest Period. (c) Rate Determinations. The
Administrative Agent shall determine each interest rate applicable to the Loans,
and a reasonable determination thereof by the Administrative Agent shall be
conclusive and binding except in the case of manifest error or willful
misconduct. The Original Dollar Amount of each Eurocurrency Loan denominated in
an Alternative Currency shall be determined or redetermined, as applicable,
effective as of the first day of each Interest Period applicable to such Loan.
Section 1.5. Minimum Borrowing Amounts. Each Borrowing of Domestic Rate Loans
advanced under a Facility (other than Swingline Loans, which are subject to
Section 1.2 hereof) shall be in an amount not less than $1,000,000 and in
integral multiples of $100,000. Each Borrowing of Eurocurrency Loans advanced
under a Facility shall be in an amount not less than an Original Dollar Amount
of $3,000,000 and in integral multiples of 100,000 units of the relevant
currency as would have the Original Dollar Amount most closely approximating
$100,000 or an integral multiple thereof. Section 1.6. Manner of Borrowing Loans
and Designating Interest Rates Applicable to Loans. (a) Notice to the
Administrative Agent. The Borrower shall give notice to the Administrative Agent
by no later than (i) 12:00 noon (Chicago time) at least four (4) Business Days
before the date on which the Borrower requests the Lenders to advance a
Borrowing of Eurocurrency Loans denominated in an Alternative Currency, (ii)
12:00 noon (Chicago time) at least three (3) Business Days before the date on
which the Borrower requests the Lenders to



--------------------------------------------------------------------------------



 
[secondamendedcreditagree016.jpg]
-10- advance a Borrowing of Eurocurrency Loans denominated in U.S. Dollars and
(iii) 12:00 noon (Chicago time) on the date on which the Borrower requests the
Lenders to advance a Borrowing of Domestic Rate Loans. The Loans included in
each Borrowing shall bear interest initially at the type of rate specified in
such notice of a new Borrowing. Thereafter, subject to the terms and conditions
hereof, the Borrower may from time to time elect to change or continue the type
of interest rate borne by each Borrowing or, subject to the minimum amount
requirement for each outstanding Borrowing contained in Section 1.5 hereof, a
portion thereof, as follows: (i) if such Borrowing is of Eurocurrency Loans, on
the last day of the Interest Period applicable thereto, the Borrower may
continue part or all of such Borrowing as Eurocurrency Loans for an Interest
Period or Interest Periods specified by the Borrower or, if such Eurocurrency
Loan is denominated in U.S. Dollars, convert part or all of such Borrowing into
Domestic Rate Loans, (ii) if such Borrowing is of Domestic Rate Loans, on any
Business Day, the Borrower may convert all or part of such Borrowing into
Eurocurrency Loans denominated in U.S. Dollars for an Interest Period or
Interest Periods specified by the Borrower. The Borrower shall give all such
notices requesting the advance, continuation, or conversion of a Borrowing to
the Administrative Agent by telephone, telecopy or other telecommunication
device acceptable to the Administrative Agent (which notice shall be irrevocable
once given and, if by telephone, shall be promptly confirmed in writing in a
manner acceptable to the Administrative Agent), substantially in the form
attached hereto as Exhibit A (Notice of Borrowing) or Exhibit B (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Administrative Agent. Notices of the continuation of a Borrowing of Eurocurrency
Loans denominated in U.S. Dollars for an additional Interest Period or of the
conversion of part or all of a Borrowing of Eurocurrency Loans denominated in
U.S. Dollars into Domestic Rate Loans or of Domestic Rate Loans into
Eurocurrency Loans must be given by no later than 12:00 noon (Chicago time) at
least three (3) Business Days before the date of the requested continuation or
conversion. Notices of the continuation of a Borrowing of Eurocurrency Loans
denominated in an Alternative Currency must be given no later than 12:00 noon
(Chicago time) at least four (4) Business Days before the requested
continuation. All such notices concerning the advance, continuation, or
conversion of a Borrowing shall specify the date of the requested advance,
continuation or conversion of a Borrowing (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, continued, or converted, the
type of Loans to comprise such new, continued or converted Borrowing and, if
such Borrowing is to be comprised of Eurocurrency Loans, the currency and
Interest Period applicable thereto. Upon notice to the Borrower by the
Administrative Agent, acting at the request or with the consent of the Required
Lenders (or, in the case of an Event of Default under Section 8.1(f) or 8.1(g)
hereof with respect to the Borrower or Parent, without notice), no Borrowing of
Eurocurrency Loans shall be advanced, continued, or created by conversion if any
Default or Event of Default then exists. The Borrower agrees that the
Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon. (b) Notice to the
Lenders. The Administrative Agent shall give prompt telecopy or other
telecommunication notice to each Lender of any notice from the Borrower received
pursuant to Section 1.6(a) above. The Administrative Agent shall give notice to
the Borrower



--------------------------------------------------------------------------------



 
[secondamendedcreditagree017.jpg]
-11- and each Lender by like means of the interest rate applicable to each
Borrowing of Eurocurrency Loans and, if such Borrowing is denominated in an
Alternative Currency, shall give notice by such means to the Borrower and each
Lender of the Original Dollar Amount thereof. (c) Borrower’s Failure to Notify.
Any outstanding Borrowing of Domestic Rate Loans shall, subject to Section 6.2
hereof, automatically be continued for an additional Interest Period on the last
day of its then current Interest Period unless the Borrower has notified the
Administrative Agent within the period required by Section 1.6(a) hereof that it
intends to convert such Borrowing into a Borrowing of Eurocurrency Loans or
notifies the Administrative Agent within the period required by Section 1.9(a)
hereof that it intends to prepay such Borrowing. If the Borrower fails to give
notice pursuant to Section 1.6(a) hereof of the continuation or conversion of
any outstanding principal amount of a Borrowing of Eurocurrency Loans
denominated in U.S. Dollars before the last day of its then current Interest
Period within the period required by Section 1.6(a) hereof and has not notified
the Administrative Agent within the period required by Section 1.9(a) hereof
that it intends to prepay such Borrowing, such Borrowing shall automatically be
converted into a Borrowing of Domestic Rate Loans, subject to Section 6.2
hereof. If the Borrower fails to give notice pursuant to Section 1.6(a) above of
the continuation of any outstanding principal amount of a Borrowing of
Eurocurrency Loans denominated in an Alternative Currency before the last day of
its then current Interest Period within the period required by Section 1.6(a)
hereof and has not notified the Administrative Agent within the period required
by Section 1.9(a) hereof that it intends to prepay such Borrowing, such
Borrowing shall automatically be continued as a Borrowing of Eurocurrency Loans
in the same Alternative Currency with an Interest Period of one month, subject
to Section 6.2 hereof, including the application of Section 1.4 hereof and of
the restrictions contained in the definition of Interest Period. (d)
Disbursement of Loans. Not later than 11:00 a.m. (Chicago time) on the date of
any requested advance of a new Borrowing of Eurocurrency Loans, and not later
than 2:00 p.m. (Chicago time) on the date of any requested advance of a new
Borrowing of Domestic Rate Loans (other than Domestic Rate Loans the proceeds of
which are used to repay Swingline Loans), subject to Section 6 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois, except that if such Borrowing is denominated in an
Alternative Currency each Lender shall, subject to Section 1.4(c) and Section 6
hereof, make available its Loan comprising part of such Borrowing at such office
as the Administrative Agent has previously specified in a notice to each Lender,
in such funds as are then customary for the settlement of international
transactions in such currency and no later than such local time as is necessary
for such funds to be received and transferred to the Borrower for same day value
on the date of the Borrowing. The Administrative Agent shall make available to
the Borrower Loans denominated in U.S. Dollars at the Administrative Agent’s
principal office in Chicago, Illinois and Loans denominated in Alternative
Currencies at such office as the Administrative Agent has previously agreed to
with the Borrower, in each case in the type of funds received by the
Administrative Agent from the Lenders. (e) Administrative Agent Reliance on
Lender Funding. Unless the Administrative Agent shall have been notified by a
Lender before the date or, in the case of a Borrowing of



--------------------------------------------------------------------------------



 
[secondamendedcreditagree018.jpg]
-12- Domestic Rate Loans prior to 1:00 p.m. (Chicago time) on the date, on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day or, in the case of a Loan
denominated in an Alternative Currency, the cost to the Administrative Agent of
funding the amount it advanced to fund such Lender’s Loan, as determined by the
Administrative Agent and (ii) from the date two (2) Business Days after the date
such payment is due from such Lender to the date such payment is made by such
Lender, the Domestic Rate in effect for each such day or, in the case of a Loan
denominated in an Alternative Currency, the rate established by Section 1.10(b)
hereof for Eurocurrency Loans denominated in such currency. If such amount is
not received from such Lender by the Administrative Agent immediately upon
demand, the Borrower will, on demand, repay to the Administrative Agent the
proceeds of the Loan attributable to such Lender with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, but
without such payment being considered a payment or prepayment of a Loan under
Section 1.12 hereof, so that the Borrower will have no liability under such
Section with respect to such payment. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent. Section 1.7.
Interest Periods. As provided in Sections 1.2(d) and 1.6(a) hereof, at the time
of each request to advance, continue, or create by conversion a Borrowing of
Eurocurrency Loans or Swingline Loans, as applicable, the Borrower shall select
an Interest Period applicable to such Loans from among the available options.
The term “Interest Period” means the period commencing on the date a Borrowing
of Loans is advanced, continued, or created by conversion and ending: (a) in the
case of Domestic Rate Loans, on the last day of the calendar quarter in which
such Borrowing is advanced, continued, or created by conversion (or on the last
day of the following quarter if such Loan is advanced, continued or created by
conversion on the last day of a calendar quarter), (b) in the case of
Eurocurrency Loans, 1, 2, 3, 6, or, if available to all the Lenders, 12 months
thereafter, and (c) in the case of Swingline Loans, on the date, as the Borrower
may select, one (1) to five (5) days thereafter; provided, however, that: (a)
any Interest Period for a Borrowing of Loans consisting of Domestic Rate Loans
that otherwise would end after the Termination Date shall end on the Termination
Date; (b) whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next



--------------------------------------------------------------------------------



 
[secondamendedcreditagree019.jpg]
-13- succeeding Business Day, provided that, if such extension would cause the
last day of an Interest Period for a Borrowing of Eurocurrency Loans to occur in
the following calendar month, the last day of such Interest Period shall be the
immediately preceding Business Day; (c) for purposes of determining an Interest
Period for a Borrowing of Eurocurrency Loans, a month means a period starting on
one day in a calendar month and ending on the numerically corresponding day in
the next calendar month; provided, however, that if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end; and (d) no Interest Period with
respect to any portion of the Term Loans shall extend beyond a date on which the
Borrower is required to make a scheduled payment of principal on such Term
Loans, as applicable, unless the sum of (a) the aggregate principal amount of
such Term Loans, as applicable, that are Domestic Rate Loans plus (b) the
aggregate principal amount of such Term Loans, as applicable, that are
Eurocurrency Loans with Interest Periods expiring on or before such date equals
or exceeds the principal amount to be paid on the such Term Loans, as
applicable, on such payment date. Section 1.8. Maturity of Loans. Each Revolving
Loan shall mature and become due and payable by the Borrower on the Termination
Date. Each Swingline Loan shall mature and become due and payable on the earlier
of (i) the last day of its Interest Period and (ii) the Termination Date.
Section 1.9. Prepayments. (a) Optional. The Borrower may prepay without premium
or penalty and in whole or in part (but, if in part, then: (i) if such Borrowing
is of Domestic Rate Loans, in an amount not less than $500,000, (ii) if such
Borrowing is of Eurocurrency Loans denominated in U.S. Dollars, in an amount not
less than $1,000,000, (iii) if such Borrowing is denominated in an Alternative
Currency, an amount for which the U.S. Dollar Equivalent is not less than
$1,000,000 and (iv) in an amount such that the minimum amount required for a
Borrowing pursuant to Section 1.5 hereof remains outstanding) any Borrowing of
Eurocurrency Loans upon three (3) (or, if such Borrowing is denominated in a
Alternative Currency four (4)) Business Day’s prior notice to the Administrative
Agent or, in the case of a Borrowing of Domestic Rate Loans, notice delivered to
the Administrative Agent no later than 12:00 noon (Chicago time) on the date of
prepayment, such prepayment to be made by the payment of the principal amount to
be prepaid and, in the case of a prepayment of a Eurocurrency Loan, accrued
interest thereon to the date fixed for prepayment; provided that in the case of
any such prepayment of any Term Loans, Swingline Loans or Eurocurrency Loans,
such prepayment shall be accompanied by accrued interest thereon to the date
fixed for prepayment plus amounts owing under Section 1.12 hereof; provided
further that any amounts not repaid on the date fixed for prepayment shall be
converted (subject to Sections 1.5 and 6.2 hereof) into a Borrowing of Domestic
Rate Loans. The Administrative Agent will promptly advise each Lender of any
such prepayment notice it receives from the Borrower.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree020.jpg]
-14- (b) Mandatory. (i) If on any March 31, June 30, September 30 or December 31
occurring after the date hereof the sum of (a) the U.S. Dollar Equivalent of all
outstanding Revolving Loans hereunder, (b) the aggregate Original Dollar Amount
of all outstanding Swingline Loans hereunder, and (c) the U.S. Dollar Equivalent
of all L/C Obligations exceeds the Revolving Credit Commitments as then in
effect, the Borrower shall immediately prepay Revolving Loans and, if necessary,
prefund L/C Obligations in an aggregate amount such that after giving effect
thereto the sum of (A) the U.S. Dollar Equivalent of all outstanding Revolving
Loans hereunder, (B) the aggregate Original Dollar Amount of all outstanding
Swingline Loans hereunder, and (C) the U.S. Dollar Equivalent of all outstanding
L/C Obligations is less than or equal to the Revolving Credit Commitments as
then in effect. (ii) The Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 1.13 hereof, prepay the Revolving
Loans and, if necessary, prefund the L/C Obligations by the amount, if any,
necessary to reduce the sum of the aggregate Original Dollar Amount of all
Revolving Loans and Swingline Loans and U.S. Dollar Equivalent of all L/C
Obligations then outstanding to the amount to which the Revolving Credit
Commitments have been so reduced. (c) Term Loans. No amount of the Term Loans
paid or prepaid may be reborrowed, and, in the case of any partial prepayment,
such prepayment shall be applied to the remaining payments on the relevant Loans
as set forth in the applicable Incremental Amendment. Section 1.10. Default
Rate. Notwithstanding anything to the contrary contained herein, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to: (a) for any Domestic Rate
Loan, the sum of two percent (2%) plus the Domestic Rate from time to time in
effect plus the Applicable Margin for Domestic Rate Loans; (b) for any
Eurocurrency Loan, the sum of two percent (2%) plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, if such Loan is denominated in U.S. Dollars,
at a rate per annum equal to the sum of two percent (2%) plus the Domestic Rate
from time to time in effect plus the Applicable Margin for Domestic Rate Loans
or, if such Loan is denominated in an Alternative Currency, at a rate per annum
equal to the sum of the Eurocurrency Margin, plus two percent (2%) plus the rate
of interest per annum as determined by the Administrative Agent (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) at which overnight or weekend deposits (or, if such amount due remains
unpaid more than three Business Days, then for such other period of time not
longer than one month as the Administrative Agent may elect in its absolute
discretion) of the relevant Alternative Currency for delivery in immediately
available and freely transferable funds would be offered by the Administrative
Agent to major banks in the interbank market upon request of such major banks
for the applicable period as determined above and in an amount comparable to the



--------------------------------------------------------------------------------



 
[secondamendedcreditagree021.jpg]
-15- unpaid principal amount of any such Eurocurrency Loan (or, if the
Administrative Agent is not placing deposits in such currency in the interbank
market, then the Administrative Agent’s cost of funds in such currency for such
period); (c) for any Swingline Loan, the sum of 2% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to 2% plus the
Applicable Margin for Domestic Rate Loans plus the Domestic Rate from time to
time in effect; (d) for any Reimbursement Obligation, the sum of 2.0% plus the
amounts due under Section 1.3 hereof with respect to such Reimbursement
Obligation; (e) for any Letter of Credit, the sum of 2.0% plus the letter of
credit fee due under Section 2.1 hereof with respect to such Letter of Credit;
and (f) for any other amount owing hereunder not covered by clauses (a) through
(e) above, the sum of 2% plus the Applicable Margin plus the Domestic Rate from
time to time in effect. provided, however, that in the absence of acceleration,
any adjustments pursuant to this Section 1.10 shall be made at the election of
the Administrative Agent, acting at the request or with the consent of the
Required Lenders, with written notice to the Borrower. While any Event of
Default exists or after acceleration, interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.
Section 1.11. Evidence of Indebtedness; Notes. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. (b) The
Administrative Agent shall also maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the type thereof and the Interest Period
with respect thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (c) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof. (c) The entries maintained in
the accounts maintained pursuant to paragraphs (a) and (b) above shall be prima
facie evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms. (d) Any Lender may request that its Loans be evidenced by a Note or
Notes. In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note or Notes payable to the order of such Lender in a form supplied by
the Administrative Agent and reasonably



--------------------------------------------------------------------------------



 
[secondamendedcreditagree022.jpg]
-16- acceptable to the Borrower. Thereafter, the Loans evidenced by such Note or
Notes and interest thereon shall at all times (including after any assignment
pursuant to Section 12.12 hereof) be represented by one or more Notes payable to
the payee named therein or any registered assignee permitted pursuant to Section
12.12 hereof except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in subsections (a) and (b) above. Section 1.12.
Funding Indemnity. If any Lender shall incur any loss, cost or expense
(including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or re-employment of deposits or other funds acquired by such
Lender to fund or maintain any Eurocurrency Loan or Swingline Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of: (a) any payment, prepayment or conversion of a
Eurocurrency Loan or Swingline Loan on a date other than the last day of its
Interest Period, (b) any failure (because of a failure to meet the conditions of
Section 6 hereof or otherwise) by the Borrower to borrow or continue a
Eurocurrency Loan or Swingline Loan, or to convert a Domestic Rate Loan into a
Eurocurrency Loan, on the date specified in a notice given pursuant to Section
1.6(a) hereof or established pursuant to Section 1.6(c) hereof, (c) any failure
by the Borrower to make any payment of principal on any Eurocurrency Loan or
Swingline Loan when due (whether by acceleration or otherwise), or (d) any
acceleration of the maturity of a Eurocurrency Loan or Swingline Loan as a
result of the occurrence of any Event of Default hereunder, then, upon the
demand of such Lender, the Borrower shall pay to such Lender such amount as will
reimburse such Lender for such loss, cost or expense. If any Lender makes such a
claim for compensation, it shall provide to the Borrower, with a copy to the
Administrative Agent, a certificate executed by an officer of such Lender
setting forth the amount of such loss, cost or expense in reasonable detail
(including an explanation of the basis for and the computation of such loss,
cost or expense) and the amounts shown on such certificate if reasonably
calculated shall be conclusive absent manifest error. Section 1.13. Commitment
Terminations. (a) The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days’ prior written notice to the Administrative
Agent (or such shorter period of time agreed by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty, in whole
or in part, any partial termination to be in an amount not less than $5,000,000,
provided that the Revolving Credit Commitments may not be reduced to an amount
less than the sum of the Original Dollar Amount of all Revolving Loans and
Swingline Loans and the U.S. Dollar Equivalent of all L/C Obligations then
outstanding. The Borrower shall have the right at any time and from time to
time, by notice to the Administrative Agent, to reduce or terminate the L/C
Sublimit without



--------------------------------------------------------------------------------



 
[secondamendedcreditagree023.jpg]
-17- premium or penalty, in whole or in part; provided that the L/C Sublimit may
not be reduced to an amount less than the U.S. Dollar Equivalent of all L/C
Obligations then outstanding. The Borrower shall have the right at any time and
from time to time, by notice to the Administrative Agent, to reduce or terminate
the Swingline Sublimit without premium or penalty, in whole or in part; provided
that the Swingline Sublimit may not be reduced to an amount less than the
aggregate principal amount of the Swingline Loans then outstanding. Any such
termination of the L/C Sublimit or the Swingline Sublimit shall not reduce the
Revolving Credit Commitments unless the Borrower elects to do so in the manner
provided above. (b) The Administrative Agent shall give prompt notice to each
Lender pursuant to this Section 1.13 of any termination of Revolving Credit
Commitments. Any such termination of Revolving Credit Commitments (i) shall be
allocated ratably among the Lenders in proportion to their respective Revolver
Percentages and (ii) may not be reinstated. Any termination of the Revolving
Credit Commitments to an aggregate amount less than the L/C Sublimit then in
effect shall reduce the L/C Sublimit to an amount equal to the Revolving Credit
Commitments. Any termination of the Revolving Credit Commitments to an aggregate
amount less than the Swingline Sublimit then in effect shall reduce the
Swingline Sublimit to an amount equal to the Revolving Credit Commitments.
Section 1.14. Substitution of Lenders. In the event (a) the Borrower receives a
claim from any Lender for compensation under Section 9.3 or 12.1 hereof, (b) the
Borrower receives notice from any Lender of any illegality pursuant to Section
9.1 hereof, (c) any Lender is then a Defaulting Lender, or (d) a Lender fails to
consent to an amendment or waiver requested under Section 12.13 hereof at a time
when the Required Lenders have approved such amendment or waiver (any such
Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, require, at its
expense, any such Affected Lender to assign, at par plus accrued interest and
fees, without recourse, all of its interest, rights, and obligations hereunder
(including all of its Revolving Credit Commitment and the Loans and
participation interests in Letters of Credit and Swingline Loans and other
amounts at any time owing to it hereunder and the other Credit Documents but
excluding its existing rights to payments pursuant to Section 9.3, Section 12.1
or Section 12.15 hereof) to an Eligible Assignee specified by the Borrower,
provided that: (i) the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.12 hereof; (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and funded participations in L/C Obligations and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including all amounts under
Sections 9.3 and 12.1 hereof and any amounts under Section 12.15 hereof and any
amounts under Section 1.12 hereof as if the Loans owing to it were prepaid
rather than assigned) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);



--------------------------------------------------------------------------------



 
[secondamendedcreditagree024.jpg]
-18- (iii) in the case of any such assignment resulting from a claim for
compensation under Section 9.3 hereof or payments required to be made pursuant
to Section 12.1 hereof, such assignment will result in a reduction in such
compensation or payments thereafter; (iv) such assignment does not conflict with
applicable law; and (v) in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Section 1.15. Increase in
Revolving Credit Commitments and New Term Loans. The Borrower may, on any
Business Day after the Effective Date and prior to the Termination Date (without
the consent of any Lender) increase the aggregate amount of the Revolving Credit
Commitments and/or borrow one or more term loans under this Agreement (the “New
Term Loans”) by delivering an Increase Request substantially in the form
attached hereto as Exhibit F (or in such other form reasonably acceptable to the
Administrative Agent) to the Administrative Agent at least five (5) Business
Days prior to the desired effective date of such increase of the Revolving
Credit Commitments or the making of such new term loan(s) (each an “Increase”).
The Increase Request shall identify additional Lenders (which additional Lenders
shall be subject to the consents and the other restrictions, in each case, as
set forth in Section 12.12 hereof to the same extent as if such additional
Lenders were an assignee hereunder) and/or increased Revolving Credit
Commitments or New Term Loans of existing Lender(s) and the amount of each such
Lender’s Revolving Credit Commitment or New Term Loan commitment, as applicable;
provided, however, that: (i) the aggregate amount of all Increases in respect of
the Revolving Credit Commitments plus the aggregate principal amount of all
Increases in respect of New Term Loans shall not exceed the sum of
$1,000,000,000 plus the aggregate amount of any prepayment or repayment of New
Term Loans; provided, further that the amount of any such Increase in respect of
(x) additional Revolving Credit Commitments shall be in an amount not less than
$10,000,000 (or such lesser amount then agreed to by the Administrative Agent)
and (y) New Term Loans shall be in an amount not less than $20,000,000 (or such
lesser amount then agreed to by the Administrative Agent), (ii) no Default or
Event of Default has occurred and is continuing immediately prior to, or after
giving effect to the Revolving Loans or New Term Loans made pursuant to such
Increase, subject to the provisions of Section 4.4 hereof in the case of any New
Term Loan the proceeds of which will be used to finance a Limited Condition
Acquisition,



--------------------------------------------------------------------------------



 
[secondamendedcreditagree025.jpg]
-19- (iii) all representations and warranties contained in Section 5 hereof
shall be true and correct at the time of such request and on the effective date
of such Increase, subject to the provisions of Section 4.4 hereof in the case of
any New Term Loan the proceeds of which will be used to finance a Limited
Condition Acquisition, (iv) prior to the effectiveness of any Increase, the
Administrative Agent shall have received a copy, certified by the secretary or
assistant secretary of the Parent, of resolutions of the Parent’s board of
directors authorizing the amount of such Increase, (v) in the case of a New Term
Loan, the Borrower and its Subsidiaries will be in pro forma compliance (after
giving effect to such New Term Loan) with all financial covenants specified in
Section 7.15 and 7.16 hereof as of the last day of the most recently completed
calendar quarter for which financial statements are available, subject to the
provisions of Section 4.4 hereof in the case of any New Term Loan the proceeds
of which will be used to finance a Limited Condition Acquisition, (vi) in the
case of an Increase in the aggregate Revolving Credit Commitments, the Borrower
shall not have terminated any portion of the Revolving Credit Commitments
pursuant to Section 1.13 hereof, and (vii) the proceeds of any Borrowing of an
Increase shall be used solely as provided in Section 7.10 hereof. The effective
date (the “Increase Date”) of the Increase shall be the date the New Term Loans
are funded or the Revolving Credit Commitments are increased. With respect to an
Increase in the Revolving Credit Commitments as described above, on the Increase
Date, the new Lender(s) (or, if applicable, existing Lender(s)) with a Revolving
Credit Commitment shall advance Revolving Loans, as applicable, in an amount
sufficient such that after giving effect to such advance(s) or loan(s) and the
prepayment of Loans by any Lender(s) whose Revolving Credit Commitment is not
increased, each Lender shall have outstanding its Revolver Percentage of
Revolving Loans, as applicable. It shall be a condition to such effectiveness
that if any Eurocurrency Loans are outstanding under the Revolving Credit on the
date of such effectiveness of an Increase in the Revolving Credit Commitments,
such Eurocurrency Loans shall be deemed to be prepaid on such date (to the
minimum extent necessary to allocate such outstanding Eurocurrency Loans in
accordance with the Revolver Percentage of each Lender after giving effect to
the related Increase) and the Borrower shall pay any amounts owing to the
Lenders pursuant to Section 1.12 hereof. The Borrower agrees to pay all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent relating to any Increase in accordance with Section 12.15 hereof.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to increase its Revolving Credit Commitment or make a New Term Loan
and no Lender’s Revolving Credit Commitment shall be increased without its
written consent thereto, and each Lender may at its option, unconditionally and
without cause, decline to increase its Revolving Credit Commitment or make New
Term Loans. For the avoidance of doubt, all Revolving Loans made pursuant to an
Increase, and the Revolving Credit Commitments in connection therewith, shall be
made on and subject to the terms and conditions applicable to all other
Revolving Loans and Revolving Credit Commitments hereunder.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree026.jpg]
-20- The New Term Loans (a) shall have a final maturity date no earlier than the
Termination Date, (b) shall amortize as agreed between the Borrower and the
Lenders providing such New Term Loan, and (c) shall otherwise be made on and
subject to terms, taken as a whole, not materially more favorable to the Lenders
advancing the New Term Loans (other than in connection with pricing, fees,
scheduled amortization and customary mandatory prepayment terms) than those
applicable to the Revolving Loans, provided that delivery to the Administrative
Agent at least five Business Days prior to the incurrence of such New Term Loan
(or, at the option of the Borrower, five Business Days prior to the execution of
a commitment letter or engagement letter with respect to a New Term Loan) of a
certificate from a Responsible Officer (together with a reasonably detailed
description of the material terms and conditions of such New Term Loan or drafts
of the documentation relating thereto) certifying that the Borrower has
determined in good faith that such terms and conditions comply with clause (c)
above shall be conclusive evidence that such terms and conditions comply with
clause (c) above unless the Administrative Agent notifies the Borrower within
such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees). The
Borrower may request from the Administrative Agent confirmation that the New
Term Loans comply with clause (c) above by delivering to the Administrative
Agent a certificate from a Responsible Officer to the effect that the terms of
the New Term Loans comply with clause (c) above together with a substantially
final draft of the Incremental Amendment referred to below. Commitments in
respect of New Term Loans shall become effective under this Agreement pursuant
to an Increase Request and, if necessary, an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Credit Documents,
executed by the Borrower and Guarantors, each Lender agreeing to provide such
New Term Loan, each additional Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 1.15. The Lenders hereby
authorize the Administrative Agent to execute such other documents, instruments
and agreements as may be necessary in the reasonable opinion of the
Administrative Agent to give effect to the Incremental Amendment. Section 1.16.
Defaulting Lenders. (a) Defaulting Lender Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law: (i) Waivers and Amendments. Such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of Required Lenders and Section 12.13 hereof. (ii) Defaulting Lender
Waterfall. Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting



--------------------------------------------------------------------------------



 
[secondamendedcreditagree027.jpg]
-21- Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8
hereof or otherwise) or received by the Administrative Agent from a Defaulting
Lender pursuant to Section 12.7 hereof shall be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to any L/C Issuer or the Swingline Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 1.17 hereof; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 1.3 hereof; sixth, to the payment of any amounts owing to the
Lenders, any L/C Issuer or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any L/C Issuer or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Obligations in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 6.2 hereof were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with their
Percentages without giving effect to Section 1.16(a)(iv) hereof. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 1.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. (iii) Certain Fees. (A) Each Defaulting Lender shall be entitled to
receive a facility fee pursuant to Section 2.1(a) hereof for any period during
which that Lender is a Defaulting Lender only to extent allocable to the sum of
(1) the outstanding principal amount of the Revolving Loans funded by it, and
(2) its Revolver



--------------------------------------------------------------------------------



 
[secondamendedcreditagree028.jpg]
-22- Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 1.17 hereof. (B) Each Defaulting
Lender shall be entitled to receive a letter of credit participation fee
pursuant to Section 2.1(b) hereof for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolver Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 1.17 hereof. (C) With respect to any facility fee or letter
of credit participation fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the applicable L/C Issuer and
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such L/C Issuer’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee. (iv) Reallocation of Participations to
Reduce Fronting Exposure. All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swingline Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Revolver
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Section 6.2 hereof are satisfied at the time of such reallocation (and, unless
the Borrower shall have otherwise notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Loans and interests in L/C Obligations and Swingline
Loans of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment. Subject to Section 12.29 hereof, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation. (v)
Cash Collateral; Repayment of Swingline Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize each L/C Issuer’s
Fronting Exposure in accordance with the procedures set forth in Section 1.17
hereof. (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swingline Lender and the L/C Issuers agree in writing that a Lender is no
longer a Defaulting Lender, the



--------------------------------------------------------------------------------



 
[secondamendedcreditagree029.jpg]
-23- Administrative Agent promptly will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Percentages (without giving effect to Section 1.16(a)(iv) hereof), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. (c) New Letters of Credit. So
long as any Lender is a Defaulting Lender, no L/C Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto. Section
1.17. Cash Collateral for Fronting Exposure At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or any L/C Issuer (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize each L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 1.16(a)(iv) hereof and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount. (a)
Grant of Security Interest. Each of the Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the applicable L/C Issuer, and agrees
to maintain, a first priority security interest in all such Cash Collateral as
security for such Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to clause (b) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
applicable L/C Issuer as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower shall,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by such Defaulting Lender). (b) Application. Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Section 1.17 or Section 1.16 hereof in respect of Letters of Credit shall be
applied to the satisfaction of such Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree030.jpg]
-24- (c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce an L/C Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 1.17 following
(A) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (B) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided that the Person providing Cash
Collateral and the applicable L/C Issuer may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations. So
long as no Default or Event of Default shall have occurred and be continuing,
upon determining that Cash Collateral shall no longer be required to be provided
under this Section 1.17 or that excess Cash Collateral exists, upon the
Borrower's request, the Administrative Agent shall promptly return the Cash
Collateral (or excess portion) to the Borrower. SECTION 2. FEES. Section 2.1.
Fees. (a) Facility Fee. For the period from the Effective Date to and including
the Termination Date, the Borrower shall pay to the Administrative Agent for the
ratable account of the Lenders in accordance with their Revolver Percentages a
facility fee (the “Facility Fee”) on the average daily Revolving Credit
Commitments, regardless of usage, at a rate per annum equal to the applicable
Facility Fee in the definition of Applicable Margin; provided that if any Lender
continues to have outstanding Revolving Loans, Swingline Loans or L/C
Obligations (including participations therein) after its Revolving Credit
Commitment terminates, then the Facility Fee shall continue to accrue on the
daily amount of such Lender’s outstanding Revolving Loans, Swingline Loans and
L/C Obligations (including participations therein). Accrued Facility Fees shall
be due and payable in arrears on June 30, 2016, on the last day of each calendar
quarter thereafter and on the Termination Date, unless the Revolving Credit
Commitments are terminated in whole on an earlier date, in which event the fee
for the period to but not including the date of such termination shall be paid
in whole on the date of such termination; provided that any Facility Fee
accruing after the date the Revolving Credit Commitments terminate shall be
payable on demand. (b) Letter of Credit Fees. On the date of issuance or
extension, or increase in the amount, of any Letter of Credit pursuant to
Section 1.3 hereof, the Borrower shall pay to the applicable L/C Issuer for its
own account a fronting fee equal to 0.125% of the face amount of (or of the
increase in the face amount of) such Letter of Credit. Quarterly in arrears, on
the last day of each calendar quarter, commencing on June 30, 2016, the Borrower
shall pay to the Administrative Agent, for the ratable benefit of the Lenders in
accordance with their Revolver Percentages, a letter of credit fee at a rate per
annum equal to the Applicable Margin in effect during each day of such quarter
applied to the daily average U.S. Dollar Equivalent of the face amount of
Letters of Credit outstanding during such quarter. In addition, the Borrower
shall pay to the applicable L/C Issuer for its own account such L/C Issuer’s
standard issuance, drawing, negotiation, amendment, assignment, and other
administrative fees for each Letter of Credit as established by such L/C Issuer
from time to time. (c) Administrative Agent Fees. The Borrower shall pay to the
Administrative Agent the fees agreed to between the Administrative Agent and the
Parent in writing from time to time.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree031.jpg]
-25- (d) Fee Calculations. All fees payable under Sections 2.1(a) and (b) hereof
shall be computed on the basis of a year of 365 or 366 days, as applicable, for
the actual number of days elapsed. SECTION 3. PLACE AND APPLICATION OF PAYMENTS.
Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
amounts payable by the Borrower under this Agreement, shall be made by the
Borrower to the Administrative Agent by no later than 12:00 Noon (Chicago time)
on the due date thereof at the principal office of the Administrative Agent in
Chicago, Illinois (or such other location in the State of Illinois as the
Administrative Agent may designate to the Borrower) or, if such payment is to be
made in an Alternative Currency, no later than 12:00 Noon local time at the
place of payment to such office as the Administrative Agent has previously
specified in a notice to the Borrower for the benefit of the Person or Persons
entitled thereto. Any payments received after such time shall be deemed to have
been received by the Administrative Agent on the next Business Day. All such
payments shall be made (i) in U.S. Dollars, in immediately available funds at
the place of payment, or (ii) in the case of amounts payable hereunder in an
Alternative Currency, in such Alternative Currency in such funds then customary
for the settlement of international transactions in such currency, in each case
without setoff or counterclaim. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests or facility fees ratably to the
Lenders and like funds relating to the payment of any other amount payable to
any Person to such Person, in each case to be applied in accordance with the
terms of this Agreement. If the Administrative Agent causes amounts to be
distributed to the Lenders in reliance upon the assumption that the Borrower
will make a scheduled payment and such scheduled payment is not so made, each
Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, (x) if such scheduled payment was to be made in U.S.
Dollars, the Federal Funds Rate for each such day and (y) if such scheduled
payment was to be made in an Alternative Currency, at the rate of interest per
annum as determined by the Administrative Agent at which overnight or weekend
deposits in the relevant currency for delivery of immediately available and
freely transferable funds are offered by the Person serving as Administrative
Agent to major banks in the interbank market for each such day and (ii) from the
date two (2) Business Days after the date such payment is due from such Lender
to the date such payment is made by such Lender, (x) if such scheduled payment
was to be made in U.S. Dollars, the Domestic Rate in effect for each such day
and (y) if such scheduled payment was to be made in an Alternative Currency, the
rate per annum established by Section 1.10(b) hereof for Eurocurrency Loans
denominated in such currency.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree032.jpg]
-26- SECTION 4. DEFINITIONS; INTERPRETATION. Section 4.1. Definitions. The
following terms when used herein have the following meanings: “Account” is
defined in Section 8.4(b) hereof. “Acquired Business” means the entity or assets
acquired by the Parent or one of its Subsidiaries in an Acquisition.
“Acquisition” means any transaction, or any series of related transactions,
consummated after the Effective Date, by which the Parent or any of its
Subsidiaries (i) acquires any business or all or substantially all of the assets
of any firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise, (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or at least
a majority of the partnership interests of any partnership or at least a
majority interest in a joint venture or (iii) merges, consolidates or otherwise
combines with another Person (other than a Person that is a Subsidiary or the
Parent) provided that the Parent or the Subsidiary is the surviving entity or
such surviving entity becomes a Subsidiary. “Act” is defined in Section 12.27
hereof. “Adjusted EBIT” means, for any period, Consolidated Net Income for such
period plus all amounts deducted in arriving at such Consolidated Net Income for
such period for (i) Interest Expense, (ii) federal, state and local income tax
expense, (iii) all non-cash contributions or accruals to or with respect to
deferred profit sharing or compensation, and (iv) Permitted Adjustments;
provided that any amounts added to Consolidated Net Income pursuant to clause
(iii) above for any period shall be deducted from Consolidated Net Income for
the period, if ever, in which such amounts are paid in cash by the Parent or any
of its Subsidiaries. “Adjusted EBITDA” means, for any period, Consolidated Net
Income for such period plus all amounts deducted in arriving at such
Consolidated Net Income for such period for (i) Interest Expense, (ii) federal,
state and local income tax expense, (iii) all amounts properly charged for
depreciation of fixed assets and amortization of intangible assets on the books
of the Parent and its Restricted Subsidiaries, (iv) all non-cash contributions
or accruals to or with respect to deferred profit sharing or compensation, and
(v) Permitted Adjustments; provided that any amounts added to Consolidated Net
Income pursuant to clause (iv) above for any period shall be deducted from
Consolidated Net Income for the period, if ever, in which such amounts are paid
in cash by the Parent or any of its Subsidiaries. “Adjusted LIBOR” means, for
any Borrowing of Eurocurrency Loans, a rate per annum determined in accordance
with the following formula:



--------------------------------------------------------------------------------



 
[secondamendedcreditagree033.jpg]
-27- Adjusted LIBOR = LIBOR___________ 1 - Eurocurrency Reserve Percentage
Where, “LIBOR” means, for an Interest Period for a Borrowing of Eurocurrency
Loans, the higher of (i) (a) the LIBOR Index Rate for such Interest Period, if
such rate is available and can be determined, and (b) if the LIBOR Index Rate is
not available and cannot be determined, the average rate of interest per annum
(rounded upwards, if necessary, to the nearest one hundred-thousandth of a
percentage point) at which deposits in U.S. Dollars or the relevant Alternative
Currency, as appropriate, in immediately available funds are offered to the
Person serving as the Administrative Agent at 11:00 a.m. (London, England time)
two (2) Business Days before the beginning of such Interest Period by major
banks in the interbank eurocurrency market for delivery on the first day of and
for a period equal to such Interest Period in an amount equal or comparable to
the principal amount of the Eurocurrency Loan scheduled to be made by the Person
serving as the Administrative Agent as part of such Borrowing and (ii) 0.00%.
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars or the relevant Alternative Currency, as
appropriate, for a period equal to such Interest Period, which appears on the
appropriate Reuters Page for such currency, as of 11:00 a.m. (London, England
time) on the day two (2) Business Days before the commencement of such Interest
Period. “Reuters Page” means the page designated on the Reuters Service (or on
any successor or substitute page of such service, or any successor to or a
publicly available substitute for such service, providing rate quotations
comparable to those currently provided or, if not currently provided, previously
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the London interbank market in the applicable
currency). “Eurocurrency Reserve Percentage” means, for any Borrowing of
Eurocurrency Loans, the daily average for the applicable Interest Period of the
maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any supplemental, marginal and emergency reserves) are imposed
during such Interest Period by the Board of Governors of the Federal Reserve
System (or any successor) on “eurocurrency liabilities”, as defined in such
Board’s Regulation D (or in respect of any other category of liabilities that
includes deposits by reference to which the interest rate on Eurocurrency Loans
is determined or any category of extensions of credit or other assets that
include loans by non-United States offices of any Lender to United States
residents), subject to any amendments of such reserve requirement by such Board
or its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the Eurocurrency Loans shall be deemed to be
“eurocurrency liabilities” as



--------------------------------------------------------------------------------



 
[secondamendedcreditagree034.jpg]
-28- defined in such Regulation D without benefit or credit for any prorations,
exemptions or offsets under such Regulation D. “Administrative Agent” means Bank
of Montreal and any successor pursuant to Section 10.7 hereof. “Administrative
Questionnaire” means an administrative questionnaire in a form supplied by the
Administrative Agent. “Affected Lender” is defined in Section 1.14 hereof.
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with their correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of a Person (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise); provided that, in any
event for purposes of this definition: (i) any Person which owns directly or
indirectly 10% or more of the securities having ordinary voting power for the
election of directors or other governing body of a corporation or 10% or more of
the partnership or other ownership interests of any other Person (other than as
a limited partner of such other Person) will be deemed to control such
corporation or other Person; and (ii) each director and executive officer of the
Parent or any Subsidiary shall be deemed an Affiliate of the Parent and each
Subsidiary. Notwithstanding the foregoing, in relation to The Royal Bank of
Scotland plc, the term “Affiliate” shall not include (i) the UK government or
any member or instrumentality thereof, including Her Majesty's Treasury and UK
Financial Investments Limited (or any directors, officers, employees or entities
thereof) or (ii) any persons or entities controlled by or under common control
with the UK government or any member or instrumentality thereof (including Her
Majesty's Treasury and UK Financial Investments Limited) and which are not part
of The Royal Bank of Scotland Group plc and its subsidiaries or subsidiary
undertakings. “Agreement” means this Second Amended and Restated Multicurrency
Credit Agreement, as the same may be amended, modified, restated or supplemented
from time to time pursuant to the terms hereof. “Alternative Currency” means any
of Australian Dollars, Canadian Dollars, Euros, Hong Kong Dollars, Japanese Yen,
Pound Sterling, and Swiss Francs, and any other currency approved by all the
Lenders, in each case for so long as such currency is readily available to all
the Lenders and is freely transferable and freely convertible to U.S. Dollars
and the Reuters Monitor Money Rates Service (or any successor thereto or other
service designated by the Administrative Agent) reports a LIBOR or applicable
Currency Rate (or other benchmark designated by the Administrative Agent) for
such currency for interest periods of one, two, three and six calendar months;
provided that if any Lender provides written notice to the Borrower (with a copy
to the Administrative Agent) that any currency control or other exchange
regulations are imposed in the country in which any such Alternative Currency is
issued and that in the reasonable opinion of such Lender funding a Loan in such
currency is impractical, then such currency shall cease to



--------------------------------------------------------------------------------



 
[secondamendedcreditagree035.jpg]
-29- be an Alternative Currency hereunder until such time as all the Lenders
reinstate such country’s currency as an Alternative Currency. “AML Laws” means
all laws, rules, and regulations of any jurisdiction applicable to the Borrower,
the Subsidiaries or any Guarantor from time to time concerning or relating to
anti- money laundering. “Anti-Corruption Laws” means all laws, rules, and
regulations of any jurisdiction applicable to the Borrower, the Subsidiaries or
any Guarantor from time to time concerning or relating to bribery or corruption.
“Applicable Margin” means, on any date with respect to the Loans, Reimbursement
Obligations, and the Facility Fees and letter of credit fees payable under
Section 2.1 hereof, the rates per annum determined in accordance with the
following schedule as in effect on such date as determined pursuant to the
provisions of the definition of Pricing Date: LEVEL APPLICABLE MARGIN FOR
DOMESTIC RATE LOANS AND REIMBURSEMENT OBLIGATIONS APPLICABLE MARGIN FOR
EUROCURRENCY LOANS AND LETTER OF CREDIT FEE FACILITY FEE LEVEL I 0.000% 0.850%
0.100% LEVEL II 0.000% 0.925% 0.125% LEVEL III 0.100% 1.100% 0.150% LEVEL IV
0.300% 1.300% 0.200% LEVEL V 0.500% 1.500% 0.250% LEVEL VI 0.750% 1.750% 0.300%
; provided that from the Effective Date until the Pricing Date for the fiscal
quarter of the Parent ending June 30, 2016, the Borrower shall be in Level II.
“Application” is defined in Section 1.3(b) hereof. “Approved Fund” means any
Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.12 hereof), and accepted by the Administrative
Agent, in substantially the form of Exhibit G or any other form approved by the
Administrative Agent. “Authorized Representative” means those persons shown on
the list of officers of the Borrower or Parent provided by the Borrower pursuant
to Section 6.1(i) hereof, or on any updated such list provided by the Parent to
the Administrative Agent, or any further or different



--------------------------------------------------------------------------------



 
[secondamendedcreditagree036.jpg]
-30- officer of the Borrower or Parent so named by any Authorized Representative
of the Parent in a written notice to the Administrative Agent. “Bail-In Action”
means the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Borrower” is defined in the introductory paragraph of this Agreement.
“Borrowing” means the total of Loans and Swingline Loans, as applicable, of a
single type advanced, continued for an additional Interest Period, or converted
from a different type into such type by the Lenders under a Facility on a single
date and for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Facility according to their
Percentages of such Facility. Borrowings of Swingline Loans are made by the
Swingline Lender in accordance with the procedures set forth in Section 1.2
hereof. A Borrowing is “advanced” on the day Lenders advance funds comprising
such Borrowing to the Borrower, is “continued” on the day a new Interest Period
for the same type of Loans commences for such Borrowing, and is “converted” on
the day such Borrowing is changed from one type of Loan to the other, all as
requested by the Borrower pursuant to Section 1.6(a) hereof. “Business Day”
means any day other than a Saturday or Sunday on which Lenders are not
authorized or required to close in Chicago, Illinois and, if the applicable
Business Day relates to the borrowing or payment of a Eurocurrency Loan or a
Letter of Credit denominated in an Alternative Currency, on which banks are
dealing in U.S. Dollar deposits or the relevant Alternative Currency in the
interbank market in London, England and, if the applicable Business Day relates
to the borrowing or payment of a Eurocurrency Loan denominated in an Alternative
Currency, on which banks and foreign exchange markets are open for business in
the city where disbursements of or payments on such Loan are to be made and, if
such Alternative Currency is the Euro or any national currency of a nation that
is a member of the European Economic and Monetary Union, which is a TARGET
Settlement Day. “Capital Lease” means, subject to Section 4.3, at any date any
lease of Property which, in accordance with GAAP, would be required to be
capitalized on the balance sheet of the lessee. “Capitalized Lease Obligations”
means, subject to Section 4.3, for any Person, the amount of such Person’s
liabilities under Capital Leases determined at any date in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of



--------------------------------------------------------------------------------



 
[secondamendedcreditagree037.jpg]
-31- the Administrative Agent or, if the Administrative Agent and the applicable
L/C Issuer shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. “Cash Flow Leverage Ratio” means as of the
last day of any calendar quarter the ratio of the Total Funded Debt as of such
day to Adjusted EBITDA for the four calendar quarters then ended. “Cash Interest
Coverage Ratio” means as of the last day of any calendar quarter the ratio of
Adjusted EBIT for the four calendar quarters then ended to Cash Interest Expense
for the same four (4) calendar quarters then ended. “Cash Interest Expense”
means, for any period, the sum of all cash interest charges of the Parent and
its Restricted Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP. “Change in Law” means the occurrence, after the date of
this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued. “Change of Control” means at
any time: (i) the Parent ceases to be the ultimate “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of at least 99% of the total voting power of the Voting Stock
of the Borrower; (ii) any Person becomes the beneficial owner of securities of
the Parent representing 30% or more of the then outstanding Voting Stock of the
Parent; or (iii) during any period of twenty-four consecutive months beginning
after the Effective Date, individuals who at the beginning of such period
constitute the Board of Directors of the Parent (the “Board”), together with any
new director (other than a director designated by a person who has entered into
an agreement with the Parent to effect a transaction described in clause (ii) of
this Change of Control definition) whose election or nomination for election was
approved by a vote of at least two-thirds of the



--------------------------------------------------------------------------------



 
[secondamendedcreditagree038.jpg]
-32- directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board. For
purposes of the definition of Change of Control, “Person” shall have the meaning
ascribed to such term in Section 3(a)(9) of the Exchange Act as supplemented by
Section 13(d)(3) of the Exchange Act; provided, however, that Person shall not
include (i) the Parent or any Wholly-Owned Subsidiary, or (ii) any Person who,
as of the Effective Date, was the beneficial owner of securities of the Parent
representing 20% or more of the combined voting power. “Code” means the Internal
Revenue Code of 1986, as amended and any successor statute thereto. “Compliance
Certificate” means a certificate in the form of Exhibit D hereto. “Consolidated
Net Income” means, for any period, the net income (or net loss) of the Parent,
its Restricted Subsidiaries and the Mortgage Unrestricted Subsidiaries for such
period computed on a consolidated basis in accordance with GAAP, but excluding
any extraordinary profits or losses; provided that there shall be included in
such determination for such period all such amounts attributable to any Person
acquired pursuant to an Acquisition to the extent such Person is not
subsequently sold or otherwise disposed of (other than in a transaction pursuant
to which the business of such Person is retained by the Parent or a Subsidiary
of the Parent) during such period for the portion of such period prior to such
Acquisition; provided further that there shall be excluded the income of any
such consolidated Mortgage Unrestricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions of that income by
such consolidated subsidiary to a Restricted Subsidiary or the Parent is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such consolidated subsidiary. “Contractual Obligation” means, as
to any Person, any provision of any security issued by such Person or of any
agreement, instrument or undertaking to which such Person is a party or by which
it or any of its Property is bound. “Controlled Group” means all members of a
controlled group of corporations and all trades and businesses (whether or not
incorporated) under common control that, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
“Credit Documents” means this Agreement, the Notes, the Applications, the
Letters of Credit and each Subsidiary Guarantee Agreement delivered to the
Administrative Agent pursuant to Section 7.21 hereof. “Credit Event” means the
advancing of any Loan or Swingline Loan, the continuation of or conversion into
a Eurocurrency Loan denominated in an Alternative Currency, or the issuance of,
or extension of the expiration date or increase in the amount of, any Letter of
Credit.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree039.jpg]
-33- “CRR” means the Council Regulation (EU) No 575/2013 of the European
Parliament and of the Council of 26 June 2013 on prudential requirements for
credit institutions and investment firms and amending Regulation (EU) No
648/2012. “Currency Rate” means with respect to: (i) Australian Dollars, the
rate per annum equal to the Bank Bill Swap Reference Bid Rate (“BBSY”), (ii)
Canadian Dollars, the rate per annum equal to the Canadian Dealer Offered Rate
(“CDOR”), as published on the applicable Reuters Page; and (iii) Hong Kong
Dollars, the rate per annum equal to the Hong Kong Interbank Offered Rate
(“HIBOR”), in each case as published on the applicable Reuters Page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) on the day and as of
the time as is generally treated as the rate fixing day and time by market
practice in such interbank market, as determined by the Administrative Agent
with a term equivalent to such Interest Period. “Debtor Relief Laws” means the
Bankruptcy Code of the United States of America, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect. “Default” means any event or
condition the occurrence of which would, with the passage of time or the giving
of notice, or both, constitute an Event of Default. “Defaulting Lender” means,
subject to Section 1.16(b) hereof, any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two (2) Business Days of the date such
Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, each L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, at any time after the Effective
Date, other than via an Undisclosed Administration (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged



--------------------------------------------------------------------------------



 
[secondamendedcreditagree040.jpg]
-34- with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state, or federal or national
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
1.16(b)) upon delivery of written notice of such determination to the Borrower,
each L/C Issuer, the Swingline Lender and each Lender. “Designated Disbursement
Account” means the account of the Borrower maintained with the Administrative
Agent or its Affiliate and designated in writing to the Administrative Agent as
the Borrower’s Designated Disbursement Account (or such other account as the
Borrower and the Administrative Agent may otherwise agree). “Domestic Rate”
means, for any day, a rate per annum equal to the greatest of: (i) the rate of
interest announced or otherwise established by the Person serving as
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Domestic Rate resulting from a
change in said prime commercial rate to be effective as of the date of the
relevant change in said prime commercial rate (it being acknowledged and agreed
that such rate may not be such Person’s best or lowest rate), (ii) the sum of
(A) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the Person
serving as Administrative Agent at face value of Federal funds in the secondary
market in an amount equal or comparable to the principal amount for which such
rate is being determined, plus (B) 1/2 of 1%, and (iii) the LIBOR Quoted Rate
for such day plus 1.00%. As used herein, the term “LIBOR Quoted Rate” means, for
any day, a rate per annum equal to the quotient of (A) the higher of (a) the
rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period which appears on the LIBOR01 Page of the Reuters
Service (or any successor thereto or other service designated by the
Administrative Agent) as of



--------------------------------------------------------------------------------



 
[secondamendedcreditagree041.jpg]
-35- 11:00 a.m. (London, England time) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) and (b) 0.00% divided
by (B) one (1) minus the Eurocurrency Reserve Percentage (calculated for this
purpose as if each Domestic Rate Loan were a Eurocurrency Loan). “Domestic Rate
Loan” means a Loan bearing interest prior to maturity at a rate specified in
Section 1.4(a) hereof. “EEA Financial Institution” means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means the date of this Agreement or such
later Business Day upon which each condition described in Section 6.1 hereof
shall be satisfied or waived in a manner acceptable to the Administrative Agent
in its discretion. “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a
Lender, (c) an Approved Fund, and (d) any other Person that is a Non-Public
Lender (in the case of this clause (d)) approved by (i) the Administrative
Agent, (ii) each L/C Issuer, (iii) the Swingline Lender, and (iv) unless an
Event of Default has occurred and is continuing, the Parent (each such approval
not to be unreasonably withheld or delayed and if it is delayed for more than
five (5) Business Days it is deemed to be given); provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include a natural Person, the
Borrower or any Guarantor or any of the Parent’s Affiliates or Subsidiaries.
“Environmental and Health Laws” means any and all federal, state, local and
foreign statutes, laws, regulations, ordinances, judgments, permits and other
governmental rules or restrictions relating to human health, safety (including
without limitation occupational safety and health standards), or the environment
or to emissions, discharges or releases of pollutants, contaminants, hazardous
or toxic substances, wastes or any other controlled or regulated substance into
the environment, including without limitation ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous or toxic substances, wastes or any other
controlled or regulated substance or the clean-up or other remediation thereof.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree042.jpg]
-36- “ERISA” is defined in Section 5.8 hereof. “EU Bail-In Legislation Schedule”
means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time.
“Eurocurrency Loan” means a Loan bearing interest prior to maturity at the rate
specified in Section 1.4(b) hereof. “Eurocurrency Reserve Percentage” is defined
in the definition of “Adjusted LIBOR” in this Section 4.1. “Event of Default”
means any of the events or circumstances specified in Section 8.1 hereof.
“Excess Interest” is defined in Section 12.24 hereof. “Exchange Act” means the
Securities Exchange Act of 1934, as amended. “Existing Credit Agreement” is
defined in the preliminary statement of this Agreement. “Existing Letters of
Credit” is defined in Section 1.3(a) hereof. “Facility” means any of the
Revolving Facility or any Term Facility. “Facility Fee” is defined in Section
2.1 hereof. “FATCA” means Sections 1471 through 1474 of the Code as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code. “Federal Funds Rate”
means the fluctuating interest rate per annum described in part (A) of clause
(ii) of the definition of Domestic Rate. “Fronting Exposure” means, at any time
there is a Defaulting Lender, (a) with respect to an L/C Issuer, such Defaulting
Lender’s Revolver Percentage of the outstanding L/C Obligations with respect to
Letters of Credit issued by such L/C Issuer other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized by the Borrower or such Defaulting Lender
in accordance with the terms hereof, and (b) with respect to the Swingline
Lender, such Defaulting Lender’s Revolver Percentage of outstanding Swingline
Loans made by the Swingline Lender other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or repaid in accordance with the terms hereof.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree043.jpg]
-37- “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination. “Governmental Authority” means the government of the United
States of America or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra‑national bodies such as the
European Union or the European Central Bank). “Guarantor” means (i) the Parent,
Jones Lang LaSalle Americas, Inc., a Maryland corporation, LaSalle Investment
Management, Inc., a Maryland corporation, Jones Lang LaSalle International,
Inc., a Delaware corporation, Jones Lang LaSalle Co-Investment, Inc., a Maryland
corporation, Jones Lang LaSalle Limited, a company organized under the laws of
England and Wales, Jones Lang LaSalle GmbH, a company organized under the laws
of Germany, Jones Lang LaSalle New England, LLC, a Delaware limited liability
company, Jones Lang LaSalle Brokerage, Inc., a Texas corporation, or, in each
case other than the Parent, its permitted successors and assigns and (ii) any
other Subsidiary of the Borrower designated by the Borrower as a Guarantor as
required by Section 7.21 hereof. “Guaranty” by any Person means (without
duplication) all obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) of such Person
guaranteeing or in effect guaranteeing any Indebtedness, dividend or other
financial obligation (including, without limitation, limited or full recourse
obligations in connection with sales of receivables or any other Property) of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, all obligations incurred through an
agreement, contingent or otherwise, by such Person: (i) to purchase such
Indebtedness or obligation or any Property or assets constituting security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of
such Indebtedness or obligation, or (y) to maintain working capital or other
balance sheet condition, or otherwise to advance or make available funds for the
purchase or payment of such Indebtedness or obligation, (iii) to lease property
or to purchase Securities or other property or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of the primary obligor to make payment of the Indebtedness or obligation, or
(iv) otherwise to assure the owner of the Indebtedness or obligation of the
primary obligor against loss in respect thereof. For the purpose of all
computations made under this Agreement, the amount of a Guaranty in respect of
any obligation shall be deemed to be equal to the maximum aggregate amount of
such obligation at the time the amount of the Guaranty is being determined or,
if the Guaranty is limited to less



--------------------------------------------------------------------------------



 
[secondamendedcreditagree044.jpg]
-38- than the full amount of such obligation, the maximum aggregate potential
liability under the terms of the Guaranty at the time the amount of the Guaranty
is being determined. “Hazardous Material” means any substance or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls, dioxins and petroleum or its by-products or
derivatives (including crude oil or any fraction thereof) and (b) any other
material or substance classified or regulated as “hazardous” or “toxic” pursuant
to any Environmental and Health Law. “Increase” is defined in Section 1.15
hereof. “Increase Request” means an Increase Request substantially in the form
attached hereto as Exhibit F or in such other form acceptable to the
Administrative Agent. “Incremental Amendment” is defined in Section 1.15 hereof.
“Indebtedness” means for any Person (without duplication), (i) obligations of
such Person for borrowed money, (ii) obligations of such Person representing the
deferred purchase price of property or services other than accounts payable and
other accrued liabilities arising in the ordinary course of business on terms
customary in the trade and other than deferred employee, officer or director
compensation, (iii) obligations of such Person evidenced by notes, acceptances,
or other instruments of such Person or pursuant to letters of credit issued for
such Person’s account, (iv) obligations, whether or not assumed, secured by
Liens or payable out of the proceeds or production from Property now or
hereafter owned or acquired by such Person, (v) Capitalized Lease Obligations of
such Person, and (vi) obligations for which such Person is obligated pursuant to
a Guaranty. For the sake of clarity, (i) performance guarantees (other than
guarantees of the payment of Indebtedness), performance and surety bonds and
environmental, “bad boy” and completion guarantees provided by the Borrower, the
Parent, or any Subsidiary, (ii) pension liabilities of the Parent or any
Subsidiary, (iii) indebtedness consolidated onto the books and records of the
Parent for GAAP purposes under Accounting Standards Codification Topic 810
(formerly referred to as EITF 04-05 and FIN 46R) or any successor standard which
otherwise would not be consolidated, and (iv) earn-outs or other earned deferred
payment obligations incurred in connection with Permitted Acquisitions, if
measured in whole or in part by events or performance occurring after the
purchase, to the extent either (i) such obligations are contingent and remain
contingent under the purchase agreement for such Permitted Acquisition or (ii)
such obligations have become fixed and are due and payable no later than sixty
(60) days after such obligations have become fixed, in each case, shall not be
considered as Indebtedness. “Interest Expense” means, for any period, the sum of
all interest charges of the Parent and its Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP. “Interest
Period” is defined in Section 1.7 hereof.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree045.jpg]
-39- “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance). “L/C Documents” means the Letters of Credit, any draft or other
document presented in connection with a drawing thereunder, the Applications and
this Agreement. “L/C Issuer” means (a) with respect to Letters of Credit issued
hereunder on or after the Effective Date, (i) each of Bank of Montreal and Bank
of America, N.A. and (ii) any other Lender to the extent it has agreed in its
sole discretion to act as an “L/C Issuer” hereunder and that has been approved
in writing by the Parent and the Administrative Agent (such approval by the
Administrative Agent not to be unreasonably delayed or withheld) as an “ L/C
Issuer” hereunder, in each case in its capacity as issuer of any Letter of
Credit and (b) with respect to the Existing Letters of Credit, Bank of Montreal
and BMO Harris Bank N.A. in their respective capacity as issuer thereof. Any L/C
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such L/C Issuer, in which case the term “L/C Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. “L/C Obligations” means the aggregate U.S. Dollar Equivalent of
the undrawn face amounts of all outstanding Letters of Credit and all unpaid
Reimbursement Obligations. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 4.5 hereof. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn. “L/C Sublimit” means an
aggregate amount equal to the lesser of (a) $100,000,000 (or such higher amount
not in excess of $150,000,000 in the aggregate as the L/C Issuers and the
Administrative Agent may agree in their sole discretion) and (b) the aggregate
amount of the L/C Issuers’ Letter of Credit Commitments at such time, as such
amount may be reduced pursuant to the terms hereof. The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Facility. “LCA Test
Date” is defined in Section 4.4 hereof. “Lenders” means and includes the
financial institutions from time to time party to this Agreement, including each
assignee Lender pursuant to Section 12.12 hereof and each Lender that becomes a
party hereto pursuant to Section 1.15 hereto and, unless the context otherwise
requires, the Swingline Lender. “Lending Office” is defined in Section 9.4
hereof. “Letter of Credit” is defined in Section 1.3(a) hereof.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree046.jpg]
-40- “Letter of Credit Commitment” means, as to any L/C Issuer at any time, (a)
the amount set forth opposite such L/C Issuer’s name on Schedule 1 under the
caption “Letter of Credit Commitment” or (b) for any other L/C Issuer becoming
an L/C Issuer after the Closing Date, such amount as separately agreed to in a
written agreement between the Parent and such L/C Issuer (which such agreement
shall be promptly delivered to the Administrative Agent upon execution), in each
case of clauses (a) and (b) above, any such amount may be changed after the
Closing Date in a written agreement between the Parent and such L/C Issuer
(which such agreement shall be promptly delivered to the Administrative Agent
upon execution), as such amount may be adjusted from time to time in accordance
with this Agreement; provided that the Letter of Credit Commitment with respect
to any Person that ceases to be an L/C Issuer for any reason pursuant to the
terms hereof shall be $0 (subject to the Letters of Credit of such Person
remaining outstanding in accordance with the provisions hereof). “Level I”
exists at any date if, at such date, the Cash Flow Leverage Ratio is less than
1.50 to 1.00. “Level II” exists at any date if, at such date, Level I does not
exist and the Cash Flow Leverage Ratio is less than 2.00 to 1.00. “Level III”
exists at any date if, at such date, neither Level I nor Level II exists and the
Cash Flow Leverage Ratio is less than 2.50 to 1.00. “Level IV” exists at any
date if, at such date, neither Level I, Level II nor Level III exists and the
Cash Flow Leverage Ratio is less than 3.00 to 1.00. “Level V” exists at any date
if, at such date, neither Level I, Level II, Level III nor Level IV exists and
the Cash Flow Leverage Ratio is less than 3.50 to 1.00. “Level VI” exists at any
date if, at such date, none of Level I, Level II, Level III, Level IV or Level V
exists. “LIBOR” is defined in the definition of “Adjusted LIBOR” in this Section
4.1. “Lien” means any interest in Property securing an obligation owed to a
Person other than the owner of the Property, whether such interest is based on
the common law, statute or contract, including, but not limited to, the security
interest lien arising from a mortgage, encumbrance, pledge, conditional sale,
security agreement or trust receipt, or a lease, consignment or bailment for
security purposes. The term “Lien” shall also include survey exceptions or
encumbrances, easements or reservations, or rights of others for rights-of-way,
utilities and other similar purposes, or zoning or other restrictions as to the
use of real properties. For the purposes of this definition, a Person shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement, Capital Lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
for security purposes, and such retention of title shall constitute a “Lien.”



--------------------------------------------------------------------------------



 
[secondamendedcreditagree047.jpg]
-41- “Limited Condition Acquisition” means a Permitted Acquisition by the Parent
or one or more of its Subsidiaries whose consummation is not conditioned on the
availability of, or on obtaining, third party financing and which is designated
as a Limited Condition Acquisition by the Parent in writing to the
Administrative Agent on or prior to the date the definitive agreements for such
acquisition are entered into. “Loan” means any Revolving Loan, Term Loan or
Swingline Loan, whether outstanding as a Domestic Rate Loan or Eurocurrency
Loan, each of which is a “type” of Loan hereunder. “Material Acquisition” means
any Acquisition that involves aggregate consideration (including cash, equity,
purchase price adjustments (but excluding earn-out or similar payments),
Indebtedness or liabilities incurred or assumed, and all transaction costs) in
excess of $250,000,000. “Material Adverse Effect” means a material and adverse
effect on (i) the business, operations, Property or financial or other condition
of the Parent and its Subsidiaries, taken as a whole, (ii) the ability of the
Parent or Borrower to perform any of its payment obligations under this
Agreement, or (iii) the rights, remedies and benefits available to, or conferred
upon, the Administrative Agent or any Lender under any Credit Document.
“Material Subsidiary” means any Subsidiary that as of the date of determination
has (a) revenues in excess of 5% of the consolidated revenue of the Parent and
its Restricted Subsidiaries for the period of the four fiscal quarters most
recently ended for which the Parent has delivered financial statements pursuant
to Section 7.06(a)(i) or (ii) hereof, or (b) property with an aggregate fair
market value in excess of 5% of the book value of the total consolidated assets
of the Parent and its Restricted Subsidiaries at the end of such period.
“Maximum Rate” is defined in Section 12.24 hereof. “Minimum Collateral Amount”
means, at any time, (a) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 105% of the Fronting Exposure of
each L/C Issuer with respect to Letters of Credit issued and outstanding at such
time and (b) otherwise, an amount determined by the Administrative Agent and
each L/C Issuer in their sole discretion. “Mortgage Unrestricted Subsidiary”
means Jones Lang LaSalle Multifamily LLC, its successors and its subsidiaries
and any entity (and its subsidiaries) purchased, acquired or formed by the
Parent or a Subsidiary that engages in the loan origination or servicing
business or becomes an originator of mortgage loans under the Federal National
Mortgage Association, Federal Housing Administration or other quasi-governmental
agency program, in each case so long as the obligations of such Person are
non-recourse to the Parent or any Restricted Subsidiary. “Net Cash Flow Leverage
Ratio” means as of the last day of any calendar quarter the ratio of the Total
Funded Debt as of such day minus Qualified Cash to Adjusted EBITDA for the four
calendar quarters then ended.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree048.jpg]
-42- “Net Cash Flow Leverage Ratio Increase” is defined in Section 7.15 hereof.
“New Term Loan” is defined in Section 1.15 hereof. “Non-Public Lender” means (i)
until the publication of an interpretation of “public” as referred to in the CRR
by the competent authority/ies: an entity which (x) assumes rights and/or
obligations vis-à-vis the Borrower, the value of which is at least EUR 100,000
(or its equivalent in any other currency), (y) provides repayable funds for an
initial amount of at least EUR 100,000 (or its equivalent in any other currency)
or (z) otherwise qualifies as not forming part of the public; and (ii) as soon
as the interpretation of the term "public" as referred to in the CRR has been
published by the relevant authority/ies: an entity which is not considered to
form part of the public on the basis of such interpretation. “Note” means any
promissory note issued at the request of a Lender pursuant to Section 1.11
hereof in the form of Exhibit C-1 evidencing such Lender’s Revolving Loans,
Exhibit C-2 evidencing the Swingline Lender’s Swingline Loans or Exhibit C-3
evidencing such Lender’s Term Loans. “Obligations” means all fees payable
hereunder, all obligations of the Borrower to pay principal or interest on
Loans, Swingline Loans and L/C Obligations, and all other payment obligations of
the Borrower or any Guarantor arising under or in relation to any Credit
Document. “OFAC” means the United States Department of Treasury Office of
Foreign Assets Control. “OFAC Event” means the event specified in Section 7.23
hereof. “OFAC SDN List” means the list of the Specially Designated Nationals and
Blocked Persons maintained by OFAC. “Original Dollar Amount” means the amount of
any Obligation denominated in U.S. Dollars and, in relation to any Loan
denominated in an Alternative Currency, the U.S. Dollar Equivalent of such Loan
on the day it is advanced or continued for an Interest Period. “Parent” means
Jones Lang LaSalle Incorporated, a Maryland corporation. “Participant Register”
is defined in Section 12.11 hereof. “Participating Lender” is defined in Section
1.3(d) hereof. “Participating Interest” is defined in Section 1.3(d) hereof.
“PBGC” is defined in Section 5.8 hereof.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree049.jpg]
-43- “Percentage” means for any Lender its Revolver Percentage and each Term
Loan Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis, such aggregate percentage shall be calculated by aggregating
the separate components of the Revolver Percentage and each Term Loan
Percentage, and expressing such components on a single percentage basis.
“Permitted Acquisition” means any Acquisition in a line of business related to
that of the Parent and its Subsidiaries with respect to which all of the
following conditions shall have been satisfied: (a) the Board of Directors or
other governing body or the holders of 100%, or such other percentage as may be
required by the applicable governing documents, of the equity interests of the
Person whose Property, or Voting Stock or other interests in which, are being so
acquired has approved the terms of such Acquisition; and (b) after giving effect
to such Acquisition and any Credit Event in connection therewith, no Default or
Event of Default shall exist, including with respect to the financial covenants
contained in Sections 7.15 and 7.16 hereof on a pro forma basis and, in the case
of a Material Acquisition, the Parent shall have delivered to the Administrative
Agent evidence reasonably satisfactory to the Administrative Agent (which
evidence shall be substantially in the form of a Compliance Certificate or such
other form reasonably satisfactory to the Administrative Agent) certifying to
the foregoing; provided that with respect to a Limited Condition Acquisition,
such requirements shall be subject to the provisions of Section 4.4 hereof.
“Permitted Adjustments” means, for any period, and without duplication, (i) cash
and non-cash restructuring expenses incurred by the Parent or any Restricted
Subsidiaries during such period that are directly attributable to identified
restructuring initiatives, to the extent such cash restructuring charges do not
exceed $100,000,000 in the aggregate for all periods from and after April 1,
2016, (ii) deferred commissions earned and received in cash by any Person
acquired pursuant to an Acquisition (net of commissions payable) for
transactional activity, to the extent such activity was completed prior to the
acquisition of such Person by the Parent or a Restricted Subsidiary and not
previously recognized as revenue by the Parent or its Restricted Subsidiaries,
not to exceed $50,000,000 for any four consecutive fiscal quarter period or
$100,000,000 in the aggregate for all periods from and after April 1, 2016,
(iii) impairment and other non-cash charges related to direct or indirect
co-investments in real estate or real estate related assets, including notes and
other securities, of the Parent and its Restricted Subsidiaries funded prior to
April 1, 2016, not to exceed $50,000,000 in the aggregate for all periods from
and after April 1, 2016, (iv) non-cash charges arising from the impairment of
goodwill or other intangible assets in accordance with and as required by FASB
Accounting Standards Codification Topic 350 (formerly SFAS 142) under GAAP or
any successor standard, (v) acquisition, integration and transition charges
(including costs for client or investor consents treated as an expense or
reduction of revenue rather than purchase price) directly related to any
Permitted Acquisition pursued or closed on or after July 1, 2015 to the extent
such charges or reduction of revenue do not exceed $400,000,000 in the aggregate
for all such Permitted Acquisitions for all periods from and after April 1,
2016, (vi) the subtraction of non-cash gains or



--------------------------------------------------------------------------------



 
[secondamendedcreditagree050.jpg]
-44- the addition of non-cash losses relating to (a) changes in the
mark-to-market value of co-investments described above and earn-outs and (b)
mortgage servicing rights, (vii) any non-recurring fees, expenses or charges
paid in connection with debt or equity financing activities, and (viii) the
aggregate amount of write-downs of tax indemnification assets to the extent a
tax reserve related to such tax indemnification is released. “Person” means an
individual, partnership, corporation, limited liability company, association,
trust, unincorporated organization or any other entity or organization,
including a government or any agency or political subdivision thereof. “Plan”
means at any time an employee pension benefit plan covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code that
is either (i) maintained by a member of the Controlled Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which a member of the
Controlled Group is then making or accruing an obligation to make contributions
or has within the preceding five plan years made contributions. “Platform” is
defined in Section 12.8(d) hereof. “Pricing Date” means, for any fiscal quarter
of the Parent ended after the date hereof, the latest date by which the Parent
is required to deliver a Compliance Certificate for such fiscal quarter pursuant
to Section 7.6(b) hereof. Except as provided in the immediately following two
sentences, the Applicable Margin established on a Pricing Date shall remain in
effect until the next Pricing Date. If the Parent has not delivered a Compliance
Certificate by the date such Compliance Certificate is required to be delivered
under Section 7.6(b) hereof, Level V shall be deemed to exist from such required
delivery date until a Compliance Certificate is delivered before the next
Pricing Date. If the Parent subsequently delivers such a Compliance Certificate
before the next Pricing Date, the Applicable Margin established by such late
delivered Compliance Certificate shall take effect from the date of delivery
until the next Pricing Date. In all other circumstances, the Applicable Margin
established by a Compliance Certificate shall be in effect from the Pricing Date
that occurs immediately after the end of the Parent’s fiscal quarter covered by
such Compliance Certificate until the next Pricing Date. “Priority Debt” means,
as of any date, the sum (without duplication) of the outstanding Indebtedness of
the Parent and its Restricted Subsidiaries secured by any Liens. “Property”
means any interest in any kind of property or asset, whether real, personal or
mixed, or tangible or intangible, whether now owned or hereafter acquired.
“Qualified Cash” means as of the last day of any calendar quarter the sum of:
(i) the lesser of (A) $100,000,000 and (B) the sum of (I) Unrestricted Cash
owned by the Borrower or any Guarantor and maintained in an account in the
United States and (II) 75% of Unrestricted Cash maintained in a jurisdiction
outside the United States and (ii) the proceeds of indebtedness (including the
Loans) incurred for the purpose of funding a Permitted Acquisition which are
held in a segregated or restricted account solely (i) for the purpose of funding
the purchase price of



--------------------------------------------------------------------------------



 
[secondamendedcreditagree051.jpg]
-45- such Permitted Acquisition (together with any related fees or expenses) or
(ii) for the benefit of the lenders of such indebtedness. “Quoted Rate” is
defined in Section 1.2(c) hereof. “Register” is defined in Section 12.12(b)
hereof. “Reimbursement Obligation” is defined in Section 1.3(c) hereof. “Related
Indemnitee” is defined in Section 12.15 hereof. “Removal Effective Date” is
defined in Section 10.7(b) hereof. “Required Lenders” means, as of the date of
determination thereof, Lenders having Total Credit Exposures representing more
than 50% of the Total Credit Exposures of all Lenders. To the extent provided in
the last paragraph of Section 12.13, the Total Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures representing more than 50% of the total Revolving Credit Exposures of
all Lenders. To the extent provided in the last paragraph of Section 12.13
hereof, the Revolving Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time. “Resignation
Effective Date” is defined in Section 10.7(a) hereof. “Responsible Officer”
means the chief executive officer, president, any vice president, chief
financial officer, treasurer or assistant treasurer, or other similar officer or
any Authorized Representative of the Borrower or any Guarantor. “Restricted
Subsidiary” means any Subsidiary of the Parent other than an Unrestricted
Subsidiary. “Revaluation Date” means, with respect to any Letter of Credit
denominated in an Alternative Currency, (a) the date of issuance thereof, (b)
the date of each amendment thereto having the effect of increasing the amount
thereof, (c) the last day of each calendar month, and (d) each additional date
as the Administrative Agent or the Required Lenders shall specify. “Revolving
Facility” means the credit facility for making Revolving Loans and Swingline
Loans and issuing Letters of Credit described in Sections 1.1, 1.2 and 1.3
hereof. “Revolver Percentage” means, for each Lender, the percentage of the
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, the
percentage of the total Revolving Credit Exposure then outstanding held by such
Lender.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree052.jpg]
-46- “Revolving Credit” means the credit facility for making Revolving Loans and
Swingline Loans and issuing Letters of Credit described in Sections 1.1, 1.2 and
1.3 hereof. “Revolving Credit Exposure” means, as to any Lender at any time, the
sum of the (i) aggregate Original Dollar Amount of its outstanding Revolving
Loans, (ii) the aggregate Original Dollar Amount of such Lender’s participation
in Swingline Loans, and (iii) the aggregate U.S. Dollar Equivalent of such
Lender’s participation in all L/C Obligations at any time outstanding at such
time. “Revolving Credit Commitment” means, as to any Lender, the obligation of
such Lender to make Revolving Loans and to participate in Swingline Loans and
Letters of Credit hereunder in an aggregate principal or face amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
under the heading “Revolving Credit Commitment” on Schedule 1 attached hereto
and made a part hereof, as the same may be reduced or modified at any time or
from time to time pursuant to the terms hereof. “Revolving Credit Commitments”
means the aggregate of each Lender’s Revolving Credit Commitment. “Sanction
Programs” means all laws, regulations, Executive Orders Economic U.S. Financial
sanctions or trade embargoes or restrictive measures enacted, imposed,
administered or enforced from time to time by (i) the U.S. Government, including
OFAC, including without limitation, the Bank Secrecy Act, anti-money laundering
laws (including, without limitation, the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and all economic and trade
sanction programs administered by OFAC, any and all similar United States
federal laws, regulations or Executive Orders, and any similar laws, regulators
or orders adopted by any State within the United States, (ii) the United Nations
Security Counsel, (iii) the European Union or any of its member states, (iv) Her
Majesty’s Treasury, (v) Switzerland, or (vi) any other relevant authority.
“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government (as of the
Effective Date, Crimea, Cuba, Iran, North Korea, Sudan, and Syria). “Sanctioned
Person” means, at any time, any Person with whom dealings are restricted or
prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by OFAC, the U.S. Department of State, or the U.S. Department of
Commerce), the United Nations Security Council, the European Union or any of its
member states, Her Majesty’s Treasury, Switzerland or any other relevant
authority, (b) any Person located, organized or resident in, or any government
or Governmental Authority of, a Sanctioned Country or (c) any Person 50% or more
owned by any Person described in clauses (a) or (b) hereof. “Sanctions” means
economic or financial sanctions or trade embargoes or restrictive measures
enacted, imposed, administered or enforced from time to time by: (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree053.jpg]
-47- Department of the Treasury, the U.S. Department of State, or the U.S.
Department of Commerce; (b) the United Nations Security Council; (c) the
European Union or any of its member states; (d) Her Majesty’s Treasury; (e)
Switzerland; or (f) any other relevant authority. “SEC” means the Securities and
Exchange Commission. “Security” has the same meaning as in Section 2(l) of the
Securities Act of 1933, as amended. “Set-Off” is defined in Section 12.7 hereof.
“Subsidiary” means a corporation, partnership or other entity that, under GAAP,
is included in the consolidated financial statements of the Parent. “Subsidiary
Guarantee Agreement” means a letter to the Administrative Agent in the form of
Exhibit E hereto executed by a Subsidiary whereby it acknowledges it is party
hereto as a Guarantor under Section 11 hereof. “Swingline” means the credit
facility for making one or more Swingline Loans described in Section 1.2 hereof.
“Swingline Lender” means Bank of Montreal acting in its capacity as the lender
of Swingline Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 12.12 hereof. “Swingline Sublimit” means
$100,000,000 as the same may be reduced from time to time pursuant to Section
1.13 hereof. “Swingline Loan” is defined in Section 1.2 hereof. “TARGET
Settlement Day” means any day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer (TARGET) System is open. “Term Loan Facility”
means each Term Loan Facility, if any; and “Term Loan Facilities” means all Term
Loan Facilities. “Term Loans” means and includes each Term Loan advanced
pursuant to Section 1.15 hereof. “Termination Date” means June 21, 2021. “Total
Credit Exposure” means, as to any Lender at any time, the unused Revolving
Credit Commitments, Revolving Credit Exposure and outstanding Term Loans of such
Lender at such time.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree054.jpg]
-48- “Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness of the Parent and its Restricted Subsidiaries
determined without duplication on a consolidated basis minus (i) the aggregate
stated amount of performance letters of credit issued for the account of the
Parent or any Restricted Subsidiary other than any such Letter of Credit issued
hereunder and (ii) the aggregate principal amount of debt for borrowed money
owed by the Parent or any Restricted Subsidiary under overdraft facilities but
only to the extent of cash held by the Parent and its Restricted Subsidiaries on
a consolidated basis. “Undisclosed Administration” means in relation to a Lender
or its direct or indirect parent company or other affiliate that exercises
control over it, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such person is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed. “Unfunded Vested
Liabilities” means, with respect to any Plan at any time, the amount (if any) by
which (i) the present value of all vested nonforfeitable accrued benefits under
such Plan exceeds (ii) the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA. “Unrestricted Cash” means cash or cash equivalents of the Parent or any
Restricted Subsidiary that (a) do not appear (or would not be required to
appear) as “restricted” on a consolidated balance sheet of the Parent, (b) are
not subject to a Lien (other than Liens of the type described in Section 7.9(f)
and (c) in the case of cash and cash equivalents held in an account outside the
United States, is not prohibited by applicable law or binding contractual
agreement from being repatriated to the Borrower or Parent. “Unrestricted
Subsidiary” means (i) each Mortgage Unrestricted Subsidiary and (ii) any
Subsidiary of the Parent (other than a Guarantor or the Borrower) which (a) is
established for the sole purpose of investing in real estate and real estate
related assets including notes and other securities and (b) is designated by the
Parent (with prior written notice to the Administrative Agent) to be an
Unrestricted Subsidiary; provided that except for the Mortgage Unrestricted
Subsidiaries, no Subsidiary may be an Unrestricted Subsidiary for more than 180
days. “Unused Revolving Credit Commitments” means, at any time, the difference
between the Revolving Credit Commitments then in effect and the aggregate
outstanding Original Dollar Amount of all Revolving Loans, and the U.S. Dollar
Equivalent of all L/C Obligations. “U.S. Dollars” and “$” each means the lawful
currency of the United States of America. “U.S. Dollar Equivalent” means (a) the
amount of any Obligation or Letter of Credit denominated in U.S. Dollars, (b) in
relation to any Obligation or Letter of Credit denominated in a currency other
than U.S. Dollars, the amount of U.S. Dollars which would be realized by
converting such other currency into U.S. Dollars at the exchange rate quoted to
the



--------------------------------------------------------------------------------



 
[secondamendedcreditagree055.jpg]
-49- Administrative Agent, at approximately 11:00 a.m. (London time) three
Business Days prior (i) to the date on which a computation thereof is required
to be made and (ii) in the case of L/C Obligations, on any Revaluation Date, in
each case by major banks in the interbank foreign exchange market for the
purchase of U.S. Dollars for such other currency. “Voting Stock” of any Person
means capital stock of any class or classes or other equity interests (however
designated) having ordinary voting power for the election of directors or
similar governing body of such Person, other than stock or other equity
interests having such power only by reason of the happening of a contingency.
“Welfare Plan” means a “welfare plan”, as defined in Section 3(1) of ERISA.
“Wholly-Owned” when used in connection with any Subsidiary of the Parent means a
Subsidiary of which all of the issued and outstanding shares of stock or other
equity interests (other than directors’ qualifying shares as required by law)
shall be owned by the Parent and/or one or more of its Wholly-Owned
Subsidiaries. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write- down and conversion powers are
described in the EU Bail-In Legislation Schedule. Section 4.2. Interpretation.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the terms defined. The words “hereof”, “herein”, and “hereunder”
and words of like import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
references to times of day in this Agreement shall be references to Chicago,
Illinois time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, the same shall be done in accordance
with GAAP, to the extent applicable, except where such principles are
inconsistent with the specific provisions of this Agreement. Section 4.3. Change
in Accounting Principles. If, after the date of this Agreement, there shall
occur any change in GAAP from those used in the preparation of the financial
statements referred to in Section 7.6 hereof and such change shall result in a
material change in the method of calculation of any financial covenant, standard
or term found in this Agreement, either the Borrower or the Required Lenders may
by notice to the Lenders and the Borrower, respectively, require that the
Lenders and the Borrower negotiate in good faith to amend such covenants,
standards, and terms so as equitably to reflect such change in accounting
principles, with the desired result being that the criteria for evaluating the
financial condition of the Parent and its Subsidiaries shall be the same as if
such change had not been made. No delay by the Borrower or the Required Lenders
in requiring such negotiation shall limit their right to so require such a
negotiation at any time after such a change in accounting principles. Until any
such covenant, standard, or term is amended in accordance with this Section 4.3,
financial covenants shall be computed and determined in accordance with GAAP
without giving effect to the relevant change



--------------------------------------------------------------------------------



 
[secondamendedcreditagree056.jpg]
-50- in accounting principles. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to any change to, or modification of, GAAP which
would require the capitalization of leases (whether or not existing) that would
be characterized as “operating leases” under GAAP as in effect as of the
Effective Date. Section 4.4. Limited Condition Acquisition. In connection with
any action being taken in connection with a Limited Condition Acquisition, for
purposes of determining compliance with any provision of this Agreement which
requires (i) that no Default, Event of Default or specified Event of Default, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall, at the option of the Parent (an “LCA
Election”), be deemed satisfied so long as no Default, Event of Default or
specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”) and no Default or Event of Default under Section 8.1(a), (f) or (g)
exists or would result therefrom on the date any related New Term Loans are
advanced or (ii) the calculation of the Net Cash Flow Leverage Ratio and the
Cash Interest Coverage Ratio, in each case, at the option of the Parent, the
date of determination of whether any such action is permitted hereunder shall be
deemed to be the LCA Test Date and if, after giving pro forma effect to the
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
four consecutive fiscal quarters ending prior to the LCA Test Date for which
consolidated financial statements of the Parent are available, the Parent could
have taken such action on the relevant LCA Test Date in compliance with such
ratio, such ratio shall be deemed to have been complied with. If the Parent
makes an LCA Election, then in connection with any calculation of any ratio,
test or basket availability with respect to any transaction following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, for purposes of
determining whether such subsequent transaction is permitted under this
Agreement, any such ratio, test or basket shall be required to be satisfied on a
pro forma basis (i) assuming that such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (ii) assuming that
such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have not been consummated. For the avoidance of doubt, notwithstanding
anything in this Section 4.4 to the contrary, the requirements of Section 6.2
are required to be satisfied in connection with any extensions of credit other
than the New Term Loans the proceeds of which are or will be used to finance a
Limited Condition Acquisition, it being understood that the only conditions to
funding such New Term Loans shall be those set forth in the Incremental
Amendment executed and delivered in connection with such New Term Loans. Section
4.5. Letter of Credit Amounts. With respect to any Letter of Credit that, by its
terms or the terms of any other Credit Document related thereto, provides for
one or more



--------------------------------------------------------------------------------



 
[secondamendedcreditagree057.jpg]
-51- automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the U.S. Dollar Equivalent of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time. SECTION 5.
REPRESENTATIONS AND WARRANTIES. Each of the Borrower and the Parent hereby
represents and warrants to the Administrative Agent, each Lender and each L/C
Issuer as to itself and, where the following representations and warranties
apply to Subsidiaries, as to each of its Subsidiaries, as follows: Section 5.1.
Corporate Organization and Authority. The Parent is duly organized and existing
in good standing under the laws of the State of Maryland; has all necessary
corporate power to carry on its present business; and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business transacted by it or the nature of the Property owned or leased by it
makes such licensing, qualification or good standing necessary and in which the
failure to be so licensed, qualified or in good standing would reasonably be
expected to have a Material Adverse Effect. The Borrower is duly incorporated
and existing under the laws of The Netherlands as a private company with limited
liability (a besloten vennootschap met beperkte aansprakelijkheid); has all
necessary corporate power to carry on its present business; and is duly licensed
or qualified and in good standing to the extent applicable in each jurisdiction
in which the nature of the business transacted by it or the nature of the
Property owned or leased by it makes such licensing, qualification or good
standing necessary and in which the failure to be so licensed, qualified or in
good standing would reasonably be expected to have a Material Adverse Effect.
The Borrower and each Guarantor is subject to civil and commercial law with
respect to its obligations under the Credit Documents and the making and
performance of the Credit Documents by the Borrower and each Guarantor
constitute private and commercial acts rather than public or governmental acts.
Neither the Borrower nor any Guarantor is entitled to any immunity on the ground
of sovereignty or the like from the jurisdiction of any court or from any
action, suit, setoff or proceeding, or the service of process in connection
therewith, arising under the Credit Documents. Section 5.2. Subsidiaries.
Schedule 5.2 hereto identifies as of the date of this Agreement each Guarantor,
the jurisdiction of its organization, the percentage of issued and outstanding
shares of each class of its capital stock or equity interests, as the case may
be, owned by the Parent and the Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class of its authorized capital stock and other equity interests and the
number of shares of each class issued and outstanding. Except to the extent that
would not reasonably be expected to have a Material Adverse Effect, each
Subsidiary is duly incorporated or formed and existing in good standing as a
corporation, limited partnership, limited liability company or other entity
under the laws of the jurisdiction of its incorporation or formation, has all
necessary corporate or other power to carry on its present business, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business transacted by it or the nature of the Property owned or
leased by it makes such licensing or qualification necessary. All of the issued
and outstanding shares of capital stock and other equity interests of each
Subsidiary are validly issued and outstanding and fully



--------------------------------------------------------------------------------



 
[secondamendedcreditagree058.jpg]
-52- paid and, if such Subsidiary is a corporation, nonassessable. All such
shares owned by the Parent are owned beneficially, and of record, free of any
Lien other than any Lien permitted by Section 7.9(c) or Section 7.9(d). Section
5.3. Authority and Validity of Obligations. The Borrower has full power and
authority to enter into this Agreement and the other Credit Documents to which
it is a party, to make the borrowings herein provided for, to issue its Notes in
evidence thereof, to apply for the issuance of the Letters of Credit, and to
perform all of its obligations under the Credit Documents to which it is a
party. Each Guarantor has full power and authority to enter into this Agreement
as a signatory hereto or pursuant to a Subsidiary Guarantee Agreement and to
perform all of its obligations hereunder. Each Credit Document to which the
Borrower or any Guarantor is a party has been duly authorized, executed and
delivered by the Borrower and such Guarantors and constitutes valid and binding
obligations of the Borrower and Guarantors in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law). No Credit Document to which
the Borrower is a party, nor the performance or observance by the Borrower of
any of the matters or things therein provided for, contravenes any provision of
law or any provision of the articles of association (“statuten”) of the Borrower
or (individually or in the aggregate) any material Contractual Obligation of or
binding upon the Borrower or any of its Properties or results in or requires the
creation or imposition of any Lien on any of the Properties or revenues of the
Borrower. No Credit Document to which a Guarantor is a party, nor the
performance or observance by such Guarantor of any of the matters or things
therein provided for, contravenes any provision of law or any judgment, order or
decree binding upon such Guarantor or any provision of the organizational
documents (e.g. charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of such Guarantor or
(individually or in the aggregate) any material Contractual Obligation of or
binding upon such Guarantor or any of its Properties or results in or requires
the creation or imposition of any Lien on any of the Properties or revenues of
such Guarantor. This Agreement is, and each Note when duly executed and
delivered by the Borrower will be, in proper legal form under the laws of The
Netherlands for the enforcement hereof against the Borrower under such law and
if this Agreement were to be stated to be governed by such law, it would
constitute valid and binding obligations of the Borrower under such law, except
as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law). Section 5.4. Financial
Statements. All financial statements heretofore delivered to the Lenders showing
historical performance for each of the Parent’s fiscal years ending on or before
December 31, 2015, have been prepared in accordance with GAAP applied on a basis
consistent, except as otherwise noted therein, with that of the previous fiscal
year. Each of such financial statements fairly presents on a consolidated basis
the financial condition of the Parent and its Subsidiaries as of the dates
thereof and the results of operations for the periods covered thereby. Since
December 31, 2015, there has been no material adverse change which has not been
disclosed to the Lenders in the business, operations, Property or financial
condition of the Parent and its Subsidiaries on a consolidated basis.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree059.jpg]
-53- Section 5.5. No Litigation; No Labor Controversies. (a) Except as disclosed
in the Parent’s periodic current reports filed with the SEC prior to the
Effective Date, there is no litigation or governmental proceeding pending, or to
the knowledge of the Parent or any Guarantor threatened, against the Parent or
any Subsidiary which would reasonably be expected (individually or in the
aggregate) to have a Material Adverse Effect. (b) There are no labor
controversies pending or, to the best knowledge of the Borrower, Parent or any
Guarantor, threatened against the Parent or any Subsidiary which would
reasonably be expected (insofar as the Borrower or Parent may reasonably
foresee) to have a Material Adverse Effect. Section 5.6. Taxes. The Parent and
its Subsidiaries have filed all United States federal and state income tax
returns, and all other material tax returns, required to be filed and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Parent or any Subsidiary, except such taxes, if any, as are being contested
in good faith and for which adequate reserves in accordance with GAAP have been
provided. No notices of tax liens have been filed and no claims are being
asserted concerning any such taxes, which liens or claims if filed or made would
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Parent and its Subsidiaries for any taxes or
other governmental charges are adequate. Section 5.7. Approvals. No
authorization, consent, license, exemption, filing or registration with any
court or governmental department, agency or instrumentality, nor any approval or
consent of the stockholders of the Parent or any Subsidiary or from any other
Person, is necessary to the valid execution, delivery or performance by the
Parent or any Subsidiary of any Credit Document to which it is a party except
for such approvals and consents which have been obtained and are in full force
and effect. Section 5.8. ERISA. With respect to each Plan, the Parent and each
other member of the Controlled Group has fulfilled its obligations under the
minimum funding standards of and is in compliance with the Employee Retirement
Income Security Act of 1974, as amended, or any successor statute thereto
(“ERISA”), and with the Code to the extent applicable to it except for such
noncompliances that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect and has not incurred any liability to
the Pension Benefit Guaranty Corporation or any Person succeeding to any or all
of its functions under ERISA (“PBGC”) or a Plan under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA, except
for such liabilities that would not reasonably be expected to have a Material
Adverse Effect. Neither the Parent nor any Subsidiary has any material
contingent liabilities for any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in Part 6 of Title I of
ERISA. Section 5.9. Government Regulation. Neither the Parent nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or to the
extent a Subsidiary is an “investment company,” it is properly registered with
the SEC.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree060.jpg]
-54- Section 5.10. Margin Stock. Neither the Parent nor any Subsidiary is
engaged principally, or as one of its primary activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (“margin
stock” to have the same meaning herein as in Regulation U of the Board of
Governors of the Federal Reserve System). The Borrower will not use the proceeds
of any Loan, Swingline Loan or Letter of Credit in a manner that violates any
provision of Regulation U or X of the Board of Governors of the Federal Reserve
System. Margin stock (as hereinabove defined) constitutes less than 25% of the
assets of the Parent and its Subsidiaries which are subject to any limitation on
sale, pledge or other restriction hereunder. Section 5.11. Licenses and
Authorizations; Compliance with Environmental and Health Laws. (a) The Parent
and each of its Subsidiaries has all necessary licenses, permits and
governmental authorizations to own and operate its Properties and to carry on
its business as currently conducted and contemplated, except to the extent the
failure to have such licenses, permits or authorizations would not reasonably be
expected to have a Material Adverse Effect. (b) To the best of the Borrower’s
and each Guarantor’s knowledge, the business and operations of the Parent and
each Subsidiary comply in all respects with all applicable Environmental and
Health Laws, except where the failure to so comply would not (individually or in
the aggregate) reasonably be expected to have a Material Adverse Effect. (c)
Neither the Parent nor any Subsidiary has given, nor is it required to give, nor
has it received, any notice, letter, citation, order, warning, complaint,
inquiry, claim or demand to or from any governmental entity or in connection
with any court proceeding with respect to a matter which would reasonably be
expected to have a Material Adverse Effect claiming that: (i) the Parent or any
Subsidiary has violated, or is about to violate, any Environmental and Health
Law; (ii) there has been a release, or there is a threat of release, of
Hazardous Materials from the Parent’s or any Subsidiary’s Property, facilities,
equipment or vehicles; (iii) the Parent or any Subsidiary may be or is liable,
in whole or in part, for the costs of cleaning up, remediating or responding to
a release of Hazardous Materials; or (iv) any of the Parent’s or any
Subsidiary’s property or assets are subject to a Lien in favor of any
governmental entity for any liability, costs or damages, under any Environmental
and Health Law arising from, or costs incurred by such governmental entity in
response to, a release of a Hazardous Materials. Section 5.12. Ownership of
Property; Liens. The Parent and each Subsidiary has good record and marketable
title in fee simple to, valid leasehold interests in or other valid right to use
all real property owned or leased by it, and title to, valid leasehold interests
or other valid right to use all its other Property, in each case, except as
would not reasonably be expected to have a Material Adverse Effect. None of the
Parent’s real property is subject to any Lien except as permitted in Section 7.9
hereof, and none of the Parent’s or any Restricted Subsidiary’s other Property
is subject to any Lien, except as permitted in Section 7.9 hereof. Section 5.13.
Compliance with Agreements. Neither the Parent nor any Subsidiary is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement to which it is a party, which
default would reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree061.jpg]
-55- Section 5.14. Accuracy of Information. No written or formally presented
information, exhibit or report (other than projections, pro forma financial
information and other information of a general economic or industry nature)
furnished by the Parent or Borrower to any Lender or the Administrative Agent in
connection with a Loan, Swingline Loan or Letter of Credit or the negotiation of
the Credit Documents contained any material misstatement of fact or omitted to
state any fact necessary to make the statements contained therein, taken as a
whole, not misleading in light of the circumstances, the Administrative Agent
and the Lenders acknowledging that as to any projections furnished to the
Administrative Agent and the Lenders, the Parent only represents that the same
were prepared on the basis of information and estimates the Parent believed to
be reasonable at the time such projections were prepared and that such
projections are as to future events and not to be viewed as facts, and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results. Section 5.15. Sanction Programs.
(a) The Parent is in compliance with the requirements of all Sanction Programs
applicable to it, (b) each Subsidiary is in compliance with the requirements of
all Sanction Programs applicable to such Subsidiary, (c) the Parent has provided
to the Administrative Agent, each L/C Issuer, and the Lenders all information
regarding the Parent and its Affiliates and Subsidiaries necessary for the
Administrative Agent, each L/C Issuer, and the Lenders to comply with all
applicable Sanction Programs, and (d) neither the Parent nor any of its
Subsidiaries, nor to the knowledge of the Parent, no officer, director,
employee, or Affiliate thereof, is, as of the date hereof, a Sanctioned Person
or is in violation of AML Laws, Anti-Corruption Laws, or Sanctions. The Parent
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Parent, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, applicable
AML Laws and applicable Sanctions. The undertakings contained in this Section
5.15 shall not be made by nor apply to any Guarantor that qualifies as a
resident party domiciled in the Federal Republic of Germany (Inländer) within
the meaning of Sect. 2 paragraph 15 German Foreign Trade Act
(Außenwirtschaftsgesetz) in so far as it would result in a violation of or
conflict with Sect. 7 German Foreign Trade Regulation
(Außenwirtschaftsverordnung), any provision of Council Regulation (EC) 2271/1996
or any other similar applicable anti-boycott statute. Section 5.16. Claims Pari
Passu. The claims of the Administrative Agent and the Lenders against the
Borrower and each Guarantor hereunder will rank at least pari passu with the
claims of all their other respective unsecured unsubordinated creditors. Section
5.17. Solvency. The Parent and its Subsidiaries, taken as a whole, are solvent,
able to pay their debts as they become due, and have sufficient capital to carry
on their business and all businesses in which they are about to engage. SECTION
6. CONDITIONS PRECEDENT. The obligation of each Lender to advance, continue, or
convert any Loan or any Swingline Loan, or of an L/C Issuer to issue, extend the
expiration date (including by not giving



--------------------------------------------------------------------------------



 
[secondamendedcreditagree062.jpg]
-56- notice of non-renewal) of or increase the amount of any Letter of Credit,
shall be subject to the following conditions precedent: Section 6.1. Initial
Credit Event. Before or concurrently with the first Credit Event: (a) The
Administrative Agent shall have received this Agreement duly executed by
Borrower, each Guarantor, and each Lender; (b) The Administrative Agent shall
have received for each Lender in form and substance satisfactory to the
Administrative Agent the favorable written opinion of (i) Mark J. Ohringer,
Esquire, Global General Counsel to the Borrower and Guarantors, (ii) Loyens &
Loeff, Dutch counsel to the Borrower, (iii) Baker & McKenzie, English counsel to
Jones Lang LaSalle Limited, (iv) Hogan Lovells International LLP, German counsel
to Jones Lang LaSalle GmbH, and (v) the opinion of Skadden, Arps, Slate, Meagher
& Flom LLP, special Illinois counsel to the Borrower and Guarantors; (c) The
Administrative Agent shall have received for each Lender copies of the notarial
deed of incorporation (including the articles of association) of the Borrower,
certified by a Dutch civil law notary to be true copies and an extract of the
commercial register of the chamber of commerce of Amsterdam relating to the
Borrower; (d) The Administrative Agent shall have received copies of the
Certificate of Incorporation and bylaws (or equivalent) of each Guarantor,
certified in each instance by its secretary or an assistant secretary (or its
equivalent); (e) The Administrative Agent shall have received copies, certified
by the secretary or assistant secretary (or its equivalent) of the Borrower’s
and each Guarantor’s board of directors’ resolutions (or its equivalent)
authorizing the execution of the Credit Documents to which it is a party; (f)
The Administrative Agent shall have received certificates, executed by the
secretary or assistant secretary of each Guarantor, which shall identify by name
and title and bear the signature of the partners or officers authorized to sign
the Credit Documents to which it is a party; (g) The Administrative Agent shall
have received copies of the certificates of good standing (to the extent
relevant) for each Guarantor (dated no earlier than 30 days prior to the date
hereof) from the office of the secretary of the state of its incorporation or
organization; (h) The Administrative Agent shall have received to the extent
requested by any Lender, such Lender’s duly executed Notes of the Borrower dated
the date hereof and otherwise in compliance with the provisions of Section
1.11(d) hereof; (i) The Administrative Agent shall have received a list of the
Borrower’s Authorized Representatives;



--------------------------------------------------------------------------------



 
[secondamendedcreditagree063.jpg]
-57- (j) All legal matters incident to the execution and delivery of the Credit
Documents shall be satisfactory to the Lenders; (k) The Administrative Agent and
each Lender shall have received for each fiscal year of the Parent through the
fiscal year ending December 31, 2021, a business plan showing in reasonable
detail projected operating budgets, consolidated revenues, expenses, and balance
sheets on an annual basis, such business plan to be in form and substance
satisfactory to the Administrative Agent and each Lender and shall include a
summary of all assumptions made in preparing such business plan; and (l) The
Administrative Agent and each Lender shall have received, sufficiently in
advance of the Effective Date, all documentation and other information required
by applicable regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act. Section 6.2. All
Credit Events. Subject to Section 4.4 hereof, as of the time of each Credit
Event hereunder: (a) In the case of a Borrowing, the Administrative Agent shall
have received the notice required by Section 1.6 hereof (or, in the case of
Swingline Loans, Section 1.2 hereof), in the case of the issuance of any Letter
of Credit the applicable L/C Issuer shall have received a duly completed
Application for a Letter of Credit and, in the case of an extension or increase
in the amount of a Letter of Credit, a written request therefor, in a form
acceptable to the applicable L/C Issuer; (b) Each of the representations and
warranties set forth in Section 5 hereof shall be and remain true and correct in
all material respects as of said time (where not already qualified by
materiality, otherwise in all respects), except that if any such representation
or warranty relates solely to an earlier date it need only remain true and
correct in all material respects (where not already qualified by materiality,
otherwise in all respects) as of such date, taking into account any amendments
to such Section (including, without limitation, any amendments to the Schedules
referenced therein) made after the date of this Agreement in accordance with the
provision hereof; and (c) No Default or Event of Default shall have occurred and
be continuing or would occur as a result of such Credit Event. Subject to
Section 4.4 hereof, each request for a Borrowing hereunder and each request for
the issuance of, increase in the amount of, or extension of the expiration date
of, a Letter of Credit shall be deemed to be a representation and warranty by
the Borrower on the date of such Credit Event as to the facts specified in
paragraphs (b) and (c) of this Section 6.2. No waiver of any condition to
funding a Credit Event under the Revolving Facility after the Effective Date and
no waiver of a Default shall be effective for the purposes of Section 6.2(c)
hereof with respect to any such Credit Event, unless such waiver shall have been
approved by the Required Revolving Lenders.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree064.jpg]
-58- SECTION 7. COVENANTS. Each of the Borrower and the Parent covenants and
agrees that, so long as any Note, Loan, Swingline Loan or L/C Obligation is
outstanding hereunder, or any Revolving Credit Commitment is available to or in
use by the Borrower hereunder, except to the extent compliance in any case is
waived in writing by the Required Lenders: Section 7.1. Corporate Existence;
Subsidiaries. The Parent shall, and shall cause each of its Restricted
Subsidiaries to, preserve and maintain its existence, subject to the provisions
of Section 7.12 hereof; provided that the Parent shall not be required to
preserve the existence of any Restricted Subsidiary (other than the Borrower) if
the maintenance or preservation thereof, as determined by the Board of Directors
of the Parent, is no longer desirable in the conduct of the business of the
Parent and its Subsidiaries, taken as a whole. Section 7.2. Maintenance. The
Parent will maintain, preserve and keep its Property necessary to the proper
conduct of its business in reasonably good repair, working order and condition
and will from time to time make all reasonably necessary repairs, renewals,
replacements, additions and betterments thereto so that at all times such
plants, properties and equipment shall be reasonably preserved and maintained,
except to the extent that any failure to do so would not reasonably be expected
to have a Material Adverse Effect, and the Parent will cause each of its
Subsidiaries to do so in respect of Property owned or used by it; provided,
however, that nothing in this Section 7.2 shall prevent the Parent or a
Subsidiary from discontinuing the operation or maintenance of any such
Properties if such discontinuance would not reasonably be expected to have a
Material Adverse Effect. Section 7.3. Taxes. The Parent will duly pay and
discharge, and will cause each of its Subsidiaries duly to pay and discharge,
all federal, material state and other material taxes, assessments, and
governmental charges or levies upon or against it or against its Properties, in
each case before the same becomes delinquent and before penalties accrue
thereon, unless and to the extent that the same is being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP have been
provided therefor on the books of the Parent. Section 7.4. ERISA. The Parent
will, and will cause each of its Subsidiaries and each member of the Controlled
Group to, promptly pay and discharge all obligations and liabilities arising
under ERISA of a character which if unpaid or unperformed would reasonably be
expected to result in a Material Adverse Effect. The Parent will, and will cause
each of its Subsidiaries to promptly notify the Administrative Agent of: (i) the
occurrence of any reportable event (as defined in ERISA) affecting a Plan, other
than any such event of which the PBGC has waived notice by regulation, (ii)
receipt of any notice from PBGC of its intention to seek termination of any Plan
or appointment of a trustee therefor, (iii) its intention to terminate or
withdraw from any Plan, and (iv) the occurrence of any event affecting any Plan
which could result in the incurrence by the Parent, any of its Subsidiaries or
any member of its Controlled Group of any liability, fine or penalty, or any
increase in the contingent liability of the Parent or any of its Subsidiaries or
any member of its Controlled Group under any post-retirement Welfare



--------------------------------------------------------------------------------



 
[secondamendedcreditagree065.jpg]
-59- Plan benefit, in each where such event could reasonably be expected to have
a Material Adverse Effect. The Administrative Agent will promptly distribute to
each Lender any notice it receives from the Parent pursuant to this Section 7.4.
Section 7.5. Insurance. The Parent will maintain, and will cause each of its
Subsidiaries to maintain, insurance with good and responsible insurance
companies, covering insurable Property owned by it with respect to such risks as
is consistent with sound business practice. The Parent will upon request of any
Lender furnish to such Lender a summary setting forth the nature and extent of
the insurance maintained pursuant to this Section 7.5. Section 7.6. Financial
Reports and Other Information. (a) The Parent will maintain a system of
accounting in accordance with GAAP and will furnish to the Administrative Agent
on behalf of the Lenders and their respective duly authorized representatives
such information respecting the business and financial condition of the Parent
and its Subsidiaries as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request; and without any request, the Parent
will furnish each of the following to the Administrative Agent (which shall
promptly furnish such information to the Lenders): (i) unless included in a Form
10-Q delivered pursuant to clause (a)(iii) below, no later than 45 days after
the last day of each first three fiscal quarterly periods of each fiscal year of
the Parent, a copy of the consolidated balance sheet of the Parent and its
Subsidiaries as of the last day of such fiscal quarter and the consolidated
statements of income, retained earnings, and cash flows of the Parent and its
Subsidiaries for such fiscal quarter and for the fiscal year-to-date period then
ended, each in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous fiscal year, prepared by the
Parent in accordance with GAAP (subject to the absence of footnote disclosures
and year-end audit adjustments) and certified to by its chief financial officer
or another officer of the Parent acceptable to the Administrative Agent; (ii)
unless included in a Form 10-K delivered pursuant to clause (a)(iii) below, no
later than 90 days after the last day of each fiscal year of the Parent, a copy
of the consolidated balance sheet of the Parent and its Subsidiaries as of the
last day of the fiscal year then ended and the consolidated statements of
income, retained earnings, and cash flows of the Parent and its Subsidiaries for
the fiscal year then ended, and accompanying notes thereto, each in reasonable
detail showing in comparative form the figures as of the end of and for the
previous fiscal year, accompanied by an unqualified opinion of independent
public accountants of recognized national standing selected by the Borrower, to
the effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of the Parent and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;



--------------------------------------------------------------------------------



 
[secondamendedcreditagree066.jpg]
-60- (iii) each financial statement required to be furnished to the Lenders
pursuant to subsection (i) or (ii) of this Section 7.6 shall be accompanied by
copies of all proxy statements, financial statements and reports the Parent sent
to its shareholders, and copies of all other regular, periodic and special
reports and all registration statements the Parent filed with the SEC or any
successor thereto, or with any national securities exchanges: (A) in the case of
the financial statements required to be furnished pursuant to subsection (i)
above, during or in respect of the fiscal quarter covered by such financial
statements and (B) in the case of the financial statements required to be
furnished pursuant to subsection (ii) above, during or in respect of the last
fiscal quarter covered by such financial statements; and (iv) within 90 days
after the beginning of each fiscal year of the Parent an operating budget,
including an income statement, for the Parent and its Subsidiaries for such
fiscal year of the Parent. The financial statements required to be delivered
pursuant to this clause (a) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the earliest of the date (i) on which
the Parent posts such financial statements, or provides a link thereto, on the
Parent’s website on the Internet at the website address listed in Section 10.8,
(ii) on which such documents are posted to the SEC’s website (including as part
of any 10-K or 10-Q filing) or (iii) on which such financial statements are
posted on the Parent’s behalf on any Platform; provided that the Parent or the
Borrower shall have notified the Administrative Agent of the posting of such
financial statements. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Parent with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery to it
or maintaining its copies of such documents. (b) On or before the date that each
financial statement is required to be furnished to the Lenders pursuant to
subsection (i) or (ii) of Section 7.6(a) hereof, the Parent will deliver a
Compliance Certificate signed by the Parent’s chief financial officer, treasurer
or controller showing the Cash Flow Leverage Ratio, the Net Cash Flow Leverage
Ratio and the Parent’s compliance with the covenants set forth in Sections 7.15
and 7.16 hereof. (c) The Parent will promptly (and in any event within three
Business Days after any of the President, chief executive officer, chief
financial officer, chief operating officer, treasurer, assistant treasurer, or
controller of the Parent has knowledge thereof) give notice to the
Administrative Agent: (i) of the occurrence of any Change of Control, Default or
Event of Default; (ii) of any default or event of default under any Contractual
Obligation of the Parent or any of its Subsidiaries, except for a default or
event of default which is not reasonably expected to have a Material Adverse
Effect;



--------------------------------------------------------------------------------



 
[secondamendedcreditagree067.jpg]
-61- (iii) of the occurrence of an event or condition which would reasonably be
expected to result in a Material Adverse Effect; and (iv) of any litigation or
governmental proceeding of the type described in Section 5.5 hereof. Section
7.7. Lender Inspection Rights. Upon reasonable notice from the Administrative
Agent, the Parent will permit the Administrative Agent and each Lender (and such
Persons as the Administrative Agent or such Lender may designate) during normal
business hours and under the Parent’s guidance, to visit and inspect any of the
Property of the Parent or any of its Subsidiaries, to examine all of their books
of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers, employees and, after the occurrence and during the
continuance of an Event of Default, and so long as Parent is afforded the
opportunity to be present, independent public accountants; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 7.7,
provided further, that none of the Parent, the Borrower nor any Subsidiary will
be required to disclose, permit the inspection, examination or making copies or
extracts from, or discussion or, any books, documents, information or other
matter (a) in respect of which disclosure to the Administrative Agent or any
Lender (or their respective representatives or designees) is prohibited by law
or any bona fide binding agreement, (b) is subject to attorney-client or similar
privilege or constitutes attorney work product or (c) constituting trade
secrets. Section 7.8. Conduct of Business. Neither the Parent nor any Subsidiary
will engage in any line of business if, as a result, the general nature of the
business of the Parent and its Subsidiaries taken as a whole would be
substantially changed from that conducted on the date hereof, other than through
entry into businesses reasonably related or complementary thereto or reasonable
extensions of such business. Section 7.9. Liens. The Parent will not, and will
not permit any of its Restricted Subsidiaries to, create, incur, permit to exist
or to be incurred any Lien of any kind on any Property owned by the Parent or
any Restricted Subsidiary; provided, however, that this Section 7.9 shall not
apply to nor operate to prevent: (a) Liens arising by operation of law in
connection with worker’s compensation, unemployment insurance, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith deposits, pledges or Liens in connection with bids, tenders,
contracts or leases to which the Parent or any Subsidiary is a party (other than
contracts for borrowed money), or other deposits required to be made in the
ordinary course of business; provided that in each case the obligation secured
is not overdue by more than 30 days or, if overdue by more than 30 days, is
being contested in good faith by appropriate proceedings and for which reserves
in conformity with GAAP have been provided on the books of the Parent;



--------------------------------------------------------------------------------



 
[secondamendedcreditagree068.jpg]
-62- (b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business (or deposits to obtain
the release of such Liens) securing obligations not overdue by more than 30 days
or, if overdue by more than 30 days, being contested in good faith by
appropriate proceedings and for which reserves in conformity with GAAP have been
provided on the books of the Parent; (c) Liens for taxes or assessments or other
government charges or levies on the Parent or any Subsidiary of the Parent or
their respective Properties, not yet due or delinquent, or which can thereafter
be paid without material penalty, or which are being contested in good faith by
appropriate proceedings and for which reserves in conformity with GAAP have been
provided on the books of the Parent; (d) Liens arising out of judgments or
awards against the Parent or any Subsidiary of the Parent not constituting an
Event of Default under Section 8.1(h), or in connection with surety or appeal
bonds in connection with bonding such judgments or awards; (e) Survey exceptions
or encumbrances, easements or reservations, or rights of others for
rights-of-way, utilities and other similar purposes, or zoning or other
restrictions as to the use of real properties which are necessary for the
conduct of the activities of the Parent and any Subsidiary of the Parent or
which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of the Parent or any
Subsidiary of the Parent; (f) normal and customary rights of setoff upon
deposits of cash in favor of banks or other depository institutions and Liens of
a collection bank arising under Section 4-210 of the Uniform Commercial Code on
items in the course of collection; and (g) Liens not otherwise permitted under
this Section 7.9 on Property (other than (i) shares of stock in any Wholly-Owned
Subsidiary and (ii) receivables, inventory and similar working capital assets);
provided that, at the time of the incurrence thereof, the obligations secured
thereby shall not exceed the greater of: (i) $300,000,000 and (ii) 5.0% of the
total assets of the Parent and its Restricted Subsidiaries determined on a
consolidated basis as of the last day of the immediately preceding fiscal year.
Section 7.10. Use of Proceeds; Regulation U. The proceeds of each Borrowing, and
the credit provided by Letters of Credit, will be used by the Borrower, the
Parent and the Parent’s Subsidiaries for working capital, and other general
corporate purposes including acquisitions of businesses permitted by Section
7.14 hereof and the payment of dividends and distributions. The Borrower will
not use any part of the proceeds of any of the Borrowings or of the Letters of
Credit directly or indirectly to purchase or carry any margin stock (as defined
in Section 5.10 hereof) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock, in each case in a manner that
violates any provision of Regulation U or X of the Board of Governors of the
Federal Reserve System. The Borrower will not, directly or, to the Borrower’s
knowledge, indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make



--------------------------------------------------------------------------------



 
[secondamendedcreditagree069.jpg]
-63- available such proceeds to any Subsidiary, other Affiliate, joint venture
partner or other Person, (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or AML Laws, (B)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
or involving any goods originating in or with a Sanctioned Person or Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions by any Person (including any Person participating in the transactions
contemplated hereunder, whether as underwriter, advisor, lender, investor or
otherwise). Section 7.11. [Reserved]. Section 7.12. Mergers, Consolidations and
Sales of Assets. The Parent will not, and will not permit any of its Restricted
Subsidiaries to, (i) consolidate with or be a party to a merger with any other
Person or (ii) sell, lease or otherwise dispose of all or substantially all of
the consolidated assets of the Parent and its Restricted Subsidiaries; provided,
however, that: (1) any Restricted Subsidiary of the Parent may merge or
consolidate with or into or sell, lease or otherwise convey its assets to the
Parent or any Restricted Subsidiary of which the Parent directly or indirectly
holds at least the same percentage equity ownership or is entitled through
ownership of interests, contractually or otherwise, to at least the same
economic interest; provided that in any such merger or consolidation involving
the Borrower, the Borrower or the Parent shall be the surviving or continuing
corporation; (2) The Parent and its Subsidiaries may dissolve or liquidate any
Restricted Subsidiary of the Parent (other than the Borrower) or of such
Subsidiary so long as all the assets of such dissolved or liquidated Restricted
Subsidiary (i) were direct or indirect co- investments in real estate or real
estate related assets, all of which have been sold or (ii) are concurrently
transferred to the Parent or any Restricted Subsidiary of which the Parent
directly or indirectly holds at least the same percentage equity ownership or is
entitled through ownership of interests, contractually or otherwise, to at least
the same economic interest; provided that if any Guarantor (other than the
Parent) is dissolved or liquidated all of such Guarantor’s assets shall be
concurrently transferred to the Borrower or another Guarantor; and (3) The
Parent or any Restricted Subsidiary of the Parent may consolidate or merge with
any other Person if the Parent or such Restricted Subsidiary or, in the case of
such a transaction involving the Borrower, the Parent or the Borrower, is the
surviving or continuing corporation or, in the case of a Restricted Subsidiary,
such Person becomes a Restricted Subsidiary, and at the time of such
consolidation or merger, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing. Section 7.13. Use of Property and
Facilities; Environmental and Health and Safety Laws. (a) The Parent will, and
will cause each of its Subsidiaries to, comply in all material respects with the
requirements of all Environmental and Health Laws applicable to or pertaining to
the



--------------------------------------------------------------------------------



 
[secondamendedcreditagree070.jpg]
-64- Properties or business operations of the Parent or any Subsidiary of the
Parent to the extent noncompliance would reasonably be expected to have a
Material Adverse Effect. Without limiting the foregoing, the Parent will not,
and will not permit any Person to, except in accordance with applicable law,
dispose of any Hazardous Material into, onto or upon any real property owned or
operated by the Parent or any of its Subsidiaries if such disposal would
reasonably be expected to have a Material Adverse Effect. (b) The Parent will
promptly provide the Lenders with copies of any notice or other instrument of
the type described in Section 5.11(c) hereof, and in no event later than five
(5) Business Days after the President, chief executive officer, chief financial
officer, chief operating officer, treasurer, assistant treasurer or controller
of the Parent receives such notice or instrument. Section 7.14. Acquisitions.
The Parent will not, nor will it permit any Subsidiary to, directly or
indirectly, make, any Acquisition; provided, however, that the foregoing
provisions shall not apply to nor operate to prevent Permitted Acquisitions.
Section 7.15. Net Cash Flow Leverage Ratio. The Parent will as of the last day
of each calendar quarter maintain a Net Cash Flow Leverage Ratio of not more
than 3.50 to 1.00; provided that, the Borrower may, by written notice to the
Administrative Agent, increase the maximum Net Cash Flow Leverage Ratio to 4.00
to 1.00 (each such election, a “Net Cash Flow Leverage Ratio Increase”) for the
four consecutive calendar quarter ending dates (or such shorter time, as may be
elected by the Borrower) immediately following the consummation of a Material
Acquisition by the Borrower or a Restricted Subsidiary; provided further that,
while in a Net Cash Flow Leverage Ratio Increase period, the Borrower shall be
permitted to extend the Net Cash Flow Leverage Increase period in connection
with any additional Material Acquisition for an additional 4 consecutive
calendar quarters from the consummation of the additional Material Acquisition
by written notice to the Administrative Agent, provided that at the time of the
consummation of the additional Material Acquisition the Borrower’s Net Cash Flow
Leverage Ratio before giving effect to such Material Acquisition is less than
3.50 to 1.00. Section 7.16. Cash Interest Coverage Ratio. The Parent will as of
the last day of each calendar quarter maintain a Cash Interest Coverage Ratio of
not less than 3.00 to 1.00. Section 7.17. Dividends and Other Shareholder
Distributions. The Parent shall only declare or pay dividends or make a
distribution (other than dividends and distributions payable solely in its
capital stock) of any kind (including by redemption or purchase other than
purchases of outstanding capital stock in connection with the Parent’s Stock
Compensation Program, Employee Stock Purchase Plan, Stock Award and Incentive
Plan and any similar programs or plans) on its outstanding capital stock, if no
Default or Event of Default (i) exists prior to or would result after giving
effect to such action or (ii) exists or would result from such dividend or
distribution on the date of declaration of such dividend or distribution, so
long as such dividend or distribution is made within 60 days of such
declaration. Section 7.18. Indebtedness. The Parent will not permit the
non‑Guarantor Restricted Subsidiaries to have outstanding at any time any
Indebtedness other than Indebtedness if, after



--------------------------------------------------------------------------------



 
[secondamendedcreditagree071.jpg]
-65- giving effect thereto, the aggregate principal amount outstanding for all
non-Guarantor Restricted Subsidiaries at the time of incurrence (x) in the case
of Priority Debt, when added to the then outstanding principal amount of
Priority Debt of the Borrower and Guarantors does not exceed the greater of: (i)
$300,000,000 and (ii) 5% of the total assets of the Parent and its Restricted
Subsidiaries determined on a consolidated basis as of the last day of the
immediately preceding fiscal quarter and (y) in the case of unsecured
Indebtedness, does not exceed the greater of: (i) $1,000,000,000 and (ii) 20% of
the total assets of the Parent and its Restricted Subsidiaries determined on a
consolidated basis as of the last day of the immediately preceding fiscal
quarter. Section 7.19. Transactions with Affiliates. The Parent will not, and
will not permit any of its Subsidiaries to, enter into or be a party to any
material transaction or arrangement (where “material” means material for the
Parent and its Subsidiaries taken as a whole) with any Affiliate of such Person
(other than the Parent or any of its Subsidiaries), including without
limitation, the purchase from, sale to or exchange of Property with, any merger
or consolidation with or into, or the rendering of any service by or for, any
Affiliate, except upon fair and reasonable terms no less favorable to the Parent
or such Subsidiary than could be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate, provided, that the foregoing
shall not restrict any transaction between (i) the Borrower and any Guarantor
and (ii) any Guarantor and any other Guarantor. Section 7.20. Compliance with
Laws. Without limiting any of the other covenants of the Parent in this Section
7, the Parent will, and will cause each of its Subsidiaries to, conduct its
business, and otherwise be, in compliance with all applicable laws, regulations,
ordinances and orders of any governmental or judicial authorities; provided,
however, that neither the Parent nor any Subsidiary of the Parent shall be
required to comply with any such law, regulation, ordinance or order if (x) it
shall be contesting such law, regulation, ordinance or order in good faith by
appropriate proceedings and reserves in conformity with GAAP have been provided
therefor on the books of the Parent or such Subsidiary, as the case may be, or
(y) the failure to comply therewith is not reasonably expected to have, in the
aggregate, a Material Adverse Effect. Section 7.21. Additional Guarantors. If on
the last day of the calendar quarter ended June 30, 2016 and each calendar
quarter ending thereafter the total liabilities of the non-Guarantor
Subsidiaries of the Parent equal or exceed 35% of the book value of the total
consolidated assets of the Parent and its Subsidiaries, then the Parent will,
within fifteen (15) Business Days of the date on which the balance sheet as of
such last day is required to be delivered pursuant to Section 7.6(a)(i) or
Section 7.6(a)(ii) hereof, cause an additional Subsidiary or additional
Subsidiaries to become a Guarantor or Guarantors hereunder such that the total
liabilities of the non-Guarantor Subsidiaries of the Parent are less than 35% of
the book value of the total consolidated assets of the Parent and its
Subsidiaries. In addition, if on the last day of any calendar quarter any
Subsidiary which is not then a Guarantor accounts for either (i) 10% or more of
Adjusted EBITDA for the 12-month period then ended (other than as a result of a
one time, non-recurring or extraordinary event reasonably acceptable to the
Administrative Agent) or (ii) 10% or more of the book value of the total



--------------------------------------------------------------------------------



 
[secondamendedcreditagree072.jpg]
-66- consolidated assets of the Parent and its Subsidiaries, then the Parent
will, within fifteen (15) Business Days of the date on which the balance sheet
as of such last day is required to be delivered pursuant to Section 7.6(a)(i) or
Section 7.6(a)(ii) hereof, cause such Subsidiary to become a Guarantor
hereunder. Together with the delivery of any Additional Guarantor Supplement,
the Parent shall deliver and shall cause each such Subsidiary to deliver
corporate resolutions, opinions of counsel, and such other corporate
documentation as the Administrative Agent shall reasonably request.
Notwithstanding the foregoing, LaSalle Investment Management Asia Pte Ltd. need
not become a Guarantor hereunder unless (i) it exceeds either of the thresholds
set forth in the second preceding sentence and (ii) at the end of the
immediately preceding fiscal quarter of the Parent the Net Cash Flow Leverage
Ratio is 3.00 to 1.00 or higher. Section 7.22. Compliance with Sanction
Programs. (a) The Parent shall at all times comply with the requirements of all
Sanction Programs applicable to the Parent and shall cause each of its
Subsidiaries to comply with the requirements of all Sanction Programs applicable
to such Subsidiary. The Parent will maintain in effect policies and procedures
designed to ensure compliance by the Parent, Borrower, Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions. (b) The Borrower and each
Guarantor shall provide the Administrative Agent, the L/C Issuers, and the
Lenders any information regarding the Borrower and Guarantors, their Affiliates,
and their Subsidiaries necessary for the Administrative Agent, the L/C Issuers,
and the Lenders to comply with all applicable Sanction Programs and any
applicable “know your customer” requirements; subject however, in the case of
Affiliates, to the Borrower’s or Guarantor’s, as applicable, ability to provide
information applicable to them. (c) If the Borrower or any Guarantor obtains
actual knowledge or receives any written notice that the Borrower, any
Guarantor, any of their Affiliates or any of their Subsidiaries is named on the
then current OFAC SDN List (such occurrence, an “OFAC Event”), the Parent shall
promptly (i) give written notice to the Administrative Agent, the L/C Issuers,
and the Lenders of such OFAC Event, and (ii) comply with all applicable laws
with respect to such OFAC Event (regardless of whether the party included on the
OFAC SDN List is located within the jurisdiction of the United States of
America), including the Sanction Programs, and the Borrower and each Guarantor
hereby authorizes and consents to the Administrative Agent, the L/C Issuers, and
the Lenders taking any and all steps the Administrative Agent, the L/C Issuers,
or the Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the Sanction Programs (including the freezing and/or
blocking of assets and reporting such action to OFAC). The undertakings
contained in this Section 7.22 shall not be made by nor apply to any Guarantor
that qualifies as a resident party domiciled in the Federal Republic of Germany
(Inländer) within the meaning of Sect. 2 paragraph 15 German Foreign Trade Act
(Außenwirtschaftsgesetz) in so far as it would result in a violation of or
conflict with Sect. 7 German Foreign Trade Regulation
(Außenwirtschaftsverordnung), any provision of Council Regulation (EC) 2271/1996
or any other similar applicable anti-boycott statute.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree073.jpg]
-67- SECTION 8. EVENTS OF DEFAULT AND REMEDIES. Section 8.1. Events of Default.
Any one or more of the following shall constitute an Event of Default: (a)
default (x) in the payment when due of the principal amount of any Loan,
Swingline Loan or of any Reimbursement Obligation or (y) for a period of three
(3) days in the payment when due of interest or of any other Obligation; (b)
default by the Borrower, the Parent or any Subsidiary in the observance or
performance of any covenant set forth in the first sentence of Section 7.1,
7.6(c), 7.9 through 7.12, or 7.14 through 7.18 hereof; (c) default by the
Borrower, the Parent or any Subsidiary in the observance or performance of any
provision hereof or of any other Credit Document not mentioned in (a) or (b)
above, which is not remedied within thirty (30) days after the earlier of (i)
written notice thereof is given to the Parent by the Administrative Agent
(acting at the request of any Lender) or (ii) the date on which such failure
shall first become known to any Responsible Officer of the Parent or Borrower;
(d) (i) failure to pay when due Indebtedness in an aggregate principal amount of
$100,000,000 or more of the Borrower, Parent or any Subsidiary or (ii) default
shall occur under one or more indentures, agreements or other instruments under
which any Indebtedness of the Borrower, the Parent or any Subsidiary in an
aggregate principal amount of $100,000,000 or more is outstanding and such
default shall continue for a period of time sufficient to permit the holder or
beneficiary of such Indebtedness or a trustee therefor to cause the acceleration
of the maturity of any such Indebtedness or any mandatory unscheduled
prepayment, purchase or funding thereof; (e) any representation or warranty made
herein or in any other Credit Document by the Borrower, the Parent or any
Subsidiary, or in any statement or certificate furnished pursuant hereto or
pursuant to any other Credit Document by the Borrower, the Parent or any
Subsidiary, or in connection with any Credit Document, shall be untrue in any
material respect as of the date of the issuance or making, or deemed making or
issuance, thereof; (f) the Borrower, any Guarantor or any Material Subsidiary
shall (i) have entered involuntarily against it an order for relief under the
United States Bankruptcy Code, as amended, or any analogous action is taken
under any other applicable law relating to bankruptcy or insolvency, (ii) fail
to pay, or admit in writing its inability to pay, its debts generally as they
become due, (iii) make an assignment for the benefit of creditors, (iv) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its Property, (v) institute any proceeding seeking to have
entered against it an order for relief under the United States Bankruptcy Code,
as amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or



--------------------------------------------------------------------------------



 
[secondamendedcreditagree074.jpg]
-68- composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors or fail within the time
allowed therefor to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (vi) take any corporate
action (such as the passage by the board of directors of a resolution) in
furtherance of any matter described in parts (i)-(v) above, or (vii) fail to
contest in good faith any appointment or proceeding described in Section 8.1(g)
hereof; (g) a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower, any Guarantor or any Material
Subsidiary or any substantial part of any of their Property, or a proceeding
described in Section 8.1(f)(v) hereof shall be instituted against the Borrower,
the Parent or any Subsidiary, and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of sixty (60)
days; (h) the Borrower, the Parent or any Subsidiary shall fail within thirty
(30) days to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of $100,000,000, which is not stayed on appeal or
otherwise being appropriately contested in good faith in a manner that stays
execution thereon; (i) the Parent or any other member of the Controlled Group
shall fail to pay when due an amount or amounts aggregating in excess of
$5,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $5,000,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Parent or any
Subsidiary or any other member of the Controlled Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Parent or any other member of the Controlled
Group to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within thirty (30) days thereafter; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; (j) the Borrower, the
Parent or any Subsidiary, or any Person acting on behalf of the Borrower, the
Parent or a Subsidiary, or any Governmental Authority challenges the validity of
any Credit Document or the Borrower’s, the Parent’s or a Subsidiary’s
obligations thereunder or any Credit Document ceases to be in full force and
effect; or (k) a Change of Control shall have occurred. Section 8.2.
Non-Bankruptcy Defaults. When any Event of Default other than those described in
subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing, the
Administrative Agent shall, by written notice to the Parent: (a) if so directed
by the Required Lenders, terminate the remaining Revolving Credit Commitments
and all other obligations of the Lenders hereunder on the date stated in such
notice (which may be the date thereof); (b) if so



--------------------------------------------------------------------------------



 
[secondamendedcreditagree075.jpg]
-69- directed by the Required Lenders, declare the principal of and the accrued
interest on all outstanding Loans, Swingline Loans and all other amounts due
under the Credit Documents to be forthwith due and payable and thereupon all
outstanding Loans and Swingline Loans, including both principal and interest
thereon, shall be and become immediately due and payable together with all other
amounts payable under the Credit Documents without further demand, presentment,
protest or notice of any kind; and (c) if so directed by the Required Lenders,
demand that the Borrower immediately pay to the Administrative Agent, subject to
Section 8.4 hereof, the full amount then available for drawing under each or any
Letter of Credit, and the Borrower agrees to immediately make such payment and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of Credit.
The Administrative Agent, after giving notice to the Borrower pursuant to
Section 8.1(c) hereof or this Section 8.2, shall also promptly send a copy of
such notice to the other Lenders, but the failure to do so shall not impair or
annul the effect of such notice. Section 8.3. Bankruptcy Defaults. When any
Event of Default described in subsections (f) or (g) of Section 8.1 hereof has
occurred and is continuing, then all outstanding Loans and Swingline Loans shall
immediately become due and payable together with all other amounts payable under
the Credit Documents without presentment, demand, protest or notice of any kind,
the obligation of the Lenders to extend further credit pursuant to any of the
terms hereof shall immediately terminate and the Borrower shall immediately pay
to the Administrative Agent, subject to Section 8.4 hereof, the full amount then
available for drawing under all outstanding Letters of Credit, the Borrower
acknowledging that the Lenders would not have an adequate remedy at law for
failure by the Borrower to honor any such demand and that the Lenders, and the
Administrative Agent on their behalf, shall have the right to require the
Borrower to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit.
Section 8.4. Collateral for Undrawn Letters of Credit. (a) If the payment or
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 8.2 or 8.3 above, the Borrower shall
forthwith pay the amount required to be so prepaid, to be held by the
Administrative Agent as provided in subsection (b) below. (b) All amounts
prepaid pursuant to subsection (a) above shall be held by the Administrative
Agent in one or more separate collateral accounts (each such account, and the
credit balances, properties and any investments from time to time held therein,
and any substitutions for such account, any certificate of deposit or other
instrument evidencing any of the foregoing and all proceeds of and earnings on
any of the foregoing being collectively called the “Account”) as security for,
and for application by the Administrative Agent (to the extent available) to,
the reimbursement of any payment under any Letter of Credit then or thereafter
made by the Administrative Agent, and to the payment of the unpaid balance of
any Loans and all other Obligations. The Account shall be held in the name of
and subject to the exclusive dominion and control of the Administrative Agent
for the benefit of the Administrative Agent, the L/C Issuers and the Lenders.
The Borrower hereby grants the Administrative Agent, for the



--------------------------------------------------------------------------------



 
[secondamendedcreditagree076.jpg]
-70- benefit of the Administrative Agent, the L/C Issuers and the Lenders, a
Lien on the Account and all credit balances and investments held therein. If and
when requested by the Borrower, the Administrative Agent shall invest funds held
in the Account from time to time in direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America with a remaining maturity of one year or less, provided that
the Administrative Agent is irrevocably authorized to sell investments held in
the Account when and as required to make payments out of the Account for
application to amounts due and owing from the Borrower to the Administrative
Agent, the L/C Issuers or Lenders; provided, however, that if (i) the Borrower
shall have made payment of all Obligations, (ii) all relevant preference or
other disgorgement periods relating to the receipt of such payments have passed,
and (iii) no Letters of Credit, Revolving Credit Commitments, Loans, Swingline
Loans or other Obligations remain outstanding hereunder, then the Administrative
Agent shall repay to the Borrower any remaining amounts held in the Account.
Section 8.5. Application of Payments. Anything contained herein to the contrary
notwithstanding (including, without limitation, Section 1.9(b) hereof), all
payments and collections received in respect of the Obligations by the
Administrative Agent or any of the Lenders after acceleration or the final
maturity of the Obligations or termination of the Revolving Credit Commitments
as a result of an Event of Default shall be remitted to the Administrative Agent
and distributed as follows: (a) first, to the payment of any outstanding costs
and expenses incurred by the Administrative Agent in protecting, preserving or
enforcing rights under the Credit Documents, and in any event including all
costs and expenses of a character which the Borrower has agreed to pay the
Administrative Agent under Section 8.7 hereof (such funds to be retained by the
Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent); (b) second, to the payment of any
outstanding costs and expenses incurred by any Lender that the Borrower has
agreed to pay under Section 8.7 hereof; (c) third, to the payment of the
Swingline Loans, both for principal and accrued but unpaid interest; (d) fourth,
to the payment of any outstanding interest and fees due under the Credit
Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; (e) fifth, to the payment of principal on
the Loans (other than Swingline Loans), unpaid Reimbursement Obligations,
together with amounts to be held by the Administrative Agent as collateral
security for any outstanding L/C Obligations pursuant to Section 8.4 hereof
(until the Administrative Agent is holding an amount of cash equal to the then
outstanding amount of all such L/C Obligations), the aggregate amount paid



--------------------------------------------------------------------------------



 
[secondamendedcreditagree077.jpg]
-71- to, or held as collateral security for, the Lenders and L/C Issuer to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof; (f) sixth, to the payment of all other unpaid Obligations to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof; and (g) finally, to the Borrower or whoever else may be lawfully
entitled thereto. Section 8.6. Notice of Default. The Administrative Agent shall
give notice to the Borrower under Section 8.1(c) hereof promptly upon being
requested to do so by any Lender and shall thereupon notify all the Lenders
thereof. Section 8.7. Expenses. The Borrower agrees to pay to the Administrative
Agent, each L/C Issuer and each Lender, and any other holder of any Obligation
outstanding hereunder, all expenses reasonably incurred or paid by the
Administrative Agent, such L/C Issuer and such Lender or any such holder,
including reasonable attorneys’ fees and court costs, in connection with any
Default or Event of Default by the Borrower hereunder or in connection with the
enforcement of any of the Credit Documents (including all such costs and
expenses incurred in connection with any proceeding under the United States
Bankruptcy Code involving the Parent or any of its Subsidiary as a debtor
thereunder). SECTION 9. CHANGE IN CIRCUMSTANCES. Section 9.1. Change of Law. (a)
Notwithstanding any other provisions of this Agreement or any other Credit
Document, if at any time any Change in Law makes it unlawful for any Lender to
make or continue to maintain Eurocurrency Loans or to perform its obligations as
contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower and such Lender’s obligations to make or maintain Eurocurrency Loans
under this Agreement shall terminate until it is no longer unlawful for such
Lender to make or maintain Eurocurrency Loans. The Borrower shall prepay on
demand the outstanding principal amount of any such affected Eurocurrency Loans,
together with all interest accrued thereon at a rate per annum equal to the
interest rate applicable to such Loan; provided, however, subject to all of the
terms and conditions of this Agreement, the Borrower may then elect to borrow
the principal amount of the affected Eurocurrency Loans from such Lender by
means of Domestic Rate Loans from such Lender, which Domestic Rate Loans shall
not be made ratably by the Lenders but only from such affected Lender. (b) If,
in any applicable jurisdiction, the Administrative Agent, any L/C Issuer or any
Lender determines that any law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for the Administrative Agent, any
L/C Issuer or any Lender to (i) perform any of its obligations hereunder or
under any other Credit Document, (ii) to fund or maintain its participation in
any Loan or (iii) issue, make, maintain, fund or charge interest with respect to
any Obligations of the Borrower or any Guarantor who is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia such Person shall promptly notify the Administrative Agent, then,
upon the Administrative Agent notifying the Borrower and Parent, and until such
notice by such Person is revoked, any



--------------------------------------------------------------------------------



 
[secondamendedcreditagree078.jpg]
-72- obligation of such Person to issue, make, maintain, fund or charge interest
with respect to any such Obligation shall be suspended, and to the extent
required by applicable law, cancelled. Upon receipt of such notice, the Borrower
and Guarantors shall, (A) repay that Person's participation in the Loans or
other applicable Obligations on the last day of the Interest Period for each
Loan or other Obligation occurring after the Administrative Agent has notified
the Borrower or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality. Section
9.2. Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
LIBOR. If on or prior to the first day of any Interest Period for any Borrowing
of Eurocurrency Loans: (a) the Administrative Agent determines that deposits in
U.S. Dollars or the applicable Alternative Currency (in the applicable amounts)
are not being offered to it in the eurocurrency interbank market for such
Interest Period, or that by reason of circumstances affecting the interbank
eurocurrency market adequate and reasonable means do not exist for ascertaining
the applicable LIBOR, or (b) the Required Lenders reasonably determine and so
advise the Administrative Agent that (i) LIBOR as reasonably determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Eurocurrency Loans for such Interest Period or (ii)
that the making or funding of Eurocurrency Loans becomes impracticable, then the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Lenders, whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Lenders to make Eurocurrency Loans in the currency so affected shall be
suspended; provided that such suspension shall have no effect on any
Eurocurrency Loan then outstanding. Section 9.3. Increased Cost and Reduced
Return. (a) If any Change in Law: (i) shall subject any Lender (or its Lending
Office) or any L/C Issuer to any tax, duty or other charge with respect to its
Eurocurrency Loans, its Notes, its Letter(s) of Credit, or its participation in
any thereof, any Reimbursement Obligations owed to it or its obligation to make
Eurocurrency Loans, issue a Letter of Credit, or to participate therein, or
shall change the basis of taxation of payments to any Lender (or its Lending
Office) or any L/C Issuer of the principal of or interest on its Eurocurrency
Loans, Letter(s) of Credit, or participations therein or any other amounts due
under this Agreement in respect of its Eurocurrency Loans, Letter(s) of Credit,
or participations therein, any Reimbursement Obligations owed to it, or its
obligation to make Eurocurrency Loans, issue a Letter of Credit, or acquire
participations therein (except for changes in the rate of tax on the overall net
income or profits of such Lender (or its Lending Office) or such L/C Issuer
imposed by the jurisdiction in which such Lender (or



--------------------------------------------------------------------------------



 
[secondamendedcreditagree079.jpg]
-73- its Lending Office) or such L/C Issuer is incorporated or in which such
Lender’s or L/C Issuer’s principal executive office or (Lending Office) is
located); or (ii) shall impose, modify or deem applicable any reserve, special
deposit, or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurocurrency Loans any such requirement included
in an applicable Eurocurrency Reserve Percentage) against assets of, deposits
with or for the account of, or credit extended by, any Lender (or its Lending
Office) or any L/C Issuer or shall impose on any Lender (or its Lending Office)
or any L/C Issuer or on the interbank market any other condition affecting its
Eurocurrency Loans, its Notes, its Letter(s) of Credit, or its participation in
any thereof, any Reimbursement Obligation owed to it, or its obligation to make
Eurocurrency Loans, to issue a Letter of Credit, or to participate therein; and
the result of any of the foregoing is to increase the cost to such Lender (or
its Lending Office) or such L/C Issuer of making or maintaining any Eurocurrency
Loan, issuing or maintaining a Letter of Credit, or participating therein, or to
reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) or such L/C Issuer under this Agreement or under its Notes with
respect thereto, by an amount deemed by such Lender or such L/C Issuer to be
material, then, within fifteen (15) days after demand by such Lender or such L/C
Issuer (with a copy to the Administrative Agent), the Borrower shall be
obligated to pay to such Lender or such L/C Issuer such additional amount or
amounts as will compensate such Lender or such L/C Issuer for such increased
cost or reduction; provided, however, that such Lender or such L/C Issuer shall
promptly notify the Borrower of an event which might cause it to seek
compensation, and the Borrower shall be obligated to pay only such compensation
which is incurred or which arises after the date ninety (90) days prior to the
date such notice is given; provided further that, if such event giving rise to
such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than an additional 180 days and not for any period prior
to the Effective Date. In the event any law, rule, regulation or interpretation
described above is revoked, declared invalid or inapplicable or is otherwise
rescinded, and as a result thereof a Lender or an L/C Issuer is determined to be
entitled to a refund from the applicable authority for any amount or amounts
which were paid or reimbursed by the Borrower to such Lender or such L/C Issuer
hereunder, such Lender or such L/C Issuer shall refund such amount or amounts to
the Borrower without interest. (b) If any Lender, any L/C Issuer, or the
Administrative Agent shall have determined that any Change in Law affecting such
Lender or such L/C Issuer or any lending office of such Lender or such Lender’s
or such L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements, has had the effect of reducing the rate of return on such Lender’s
or such L/C Issuer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such L/C Issuer
or such corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s or such corporation’s policies
with respect to capital adequacy or liquidity) by an amount deemed by such
Lender or such L/C Issuer or such corporation to be material, then from time to
time, within 15 days after demand by such Lender or such L/C Issuer (with a copy
to the Administrative



--------------------------------------------------------------------------------



 
[secondamendedcreditagree080.jpg]
-74- Agent), the Borrower shall pay to such Lender or such L/C Issuer, as
applicable, such additional amount or amounts as will compensate such Lender or
such L/C Issuer or such corporation for such reduction; provided, however, that
such Lender or such L/C Issuer shall promptly notify the Borrower of an event
which might cause it to seek compensation, and the Borrower shall be obligated
to pay only such compensation which is incurred or which arises after the date
ninety (90) days prior to the date such notice is given; provided further that
if such event giving rise to such reduced return is retroactive then the 90-day
period referred to above shall be extended to include the period of retroactive
effect thereof, but not more than an additional 180 days and not for any period
prior to the Effective Date. (c) Each Lender or each L/C Issuer that determines
to seek compensation under this Section 9.3 shall notify the Borrower and the
Administrative Agent of the circumstances that entitle the Lender or the L/C
Issuer to such compensation pursuant to this Section 9.3 and will designate a
different Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the reasonable judgment of
such Lender or such L/C Issuer, be otherwise disadvantageous to such Lender or
such L/C Issuer. A certificate of any Lender or any L/C Issuer claiming
compensation under this Section 9.3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Lender or such L/C Issuer may
use any reasonable averaging and attribution methods. Section 9.4. Lending
Offices. Each Lender may, at its option, elect to make its Loans hereunder at
the branch, office or affiliate specified on the appropriate signature page
hereof (each a “Lending Office”) for each type of Loan or Swingline Loans
available hereunder or at such other of its branches, offices or affiliates as
it may from time to time elect and designate in a written notice to the Borrower
and the Administrative Agent. Section 9.5. Discretion of Lender as to Manner of
Funding. Notwithstanding any other provision of this Agreement, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans or Swingline Loans in any manner it sees fit, it being understood,
however, that for the purposes of this Agreement all determinations hereunder
shall be made as if each Lender had actually funded and maintained each
Eurocurrency Loan through the purchase of deposits of U.S. Dollars or the
applicable Alternative Currency in the eurocurrency interbank market having a
maturity corresponding to such Loan’s Interest Period and bearing an interest
rate equal to LIBOR for such Interest Period. SECTION 10. THE ADMINISTRATIVE
AGENT. Section 10.1. Appointment and Authorization of Administrative Agent. Each
Lender hereby appoints Bank of Montreal as the Administrative Agent under the
Credit Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrower nor any
Guarantor shall have rights as a third-party beneficiary of any of such
provisions. It is



--------------------------------------------------------------------------------



 
[secondamendedcreditagree081.jpg]
-75- understood and agreed that the use of the term “agent” herein or in any
other Credit Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Section 10.2. Administrative Agent and its Affiliates. The Person
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and the other Credit Documents as any other Lender and may
exercise or refrain from exercising such rights and power as though it were not
the Administrative Agent, and the Person serving as the Administrative Agent and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Borrower or any Affiliate of the Borrower as if it
were not the Administrative Agent under the Credit Documents. The term “Lender”
as used herein and in all other Credit Documents, unless the context otherwise
clearly requires, includes the Person serving as the Administrative Agent in its
individual capacity as a Lender. References in Section 1 hereof to the
Administrative Agent’s Loans, or to the amount owing to the Person serving as
the Administrative Agent for which an interest rate is being determined, refer
to the Person serving as the Administrative Agent in its individual capacity as
a Lender. Section 10.3. Action by Administrative Agent. If the Administrative
Agent receives from the Parent a written notice of an Event of Default pursuant
to Section 7.6(c) hereof or a Net Cash Flow Leverage Ratio Increase election
pursuant to Section 7.15 hereof, the Administrative Agent shall promptly give
each of the Lenders written notice thereof. The obligations of the
Administrative Agent under the Credit Documents are only those expressly set
forth therein. Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action hereunder with
respect to any Default or Event of Default, except as expressly provided in
Sections 8.2 and 8.6 hereof. In no event, however, shall the Administrative
Agent be required to take any action in violation of applicable law or of any
provision of any Credit Document, and the Administrative Agent shall in all
cases be fully justified in failing or refusing to act hereunder or under any
other Credit Document unless it shall be first indemnified to its reasonable
satisfaction by the Lenders against any and all costs, expense, and liability
which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified to the contrary by a Lender, the Parent
or the Borrower. In all cases in which this Agreement and the other Credit
Documents do not require the Administrative Agent to take certain actions, the
Administrative Agent shall be fully justified in using its discretion in failing
to take or in taking any action hereunder and thereunder. Any instructions of
the Required Lenders, or of any other group of Lenders called for under the
specific provisions of the Credit Documents, in each case, shall be binding upon
all the Lenders and the holders of the Obligations. Section 10.4. Consultation
with Experts. The Administrative Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree082.jpg]
-76- Section 10.5. Liability of Administrative Agent; Credit Decision. Neither
the Administrative Agent nor any of its directors, officers, agents, or
employees shall be liable for any action taken or not taken by it in connection
with the Credit Documents (i) with the consent or at the request of the Required
Lenders or all of the Lenders, as applicable, or (ii) in the absence of its own
gross negligence or willful misconduct. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement, any other Credit Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Guarantor contained herein or in any other
Credit Document; (iii) the satisfaction of any condition specified in Section 6
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectability hereof or of any other Credit
Document or of any other documents or writing furnished in connection with any
Credit Document; and the Administrative Agent makes no representation of any
kind or character with respect to any such matter mentioned in this sentence.
The Administrative Agent may execute any of its duties under any of the Credit
Documents by or through employees, agents, and attorneys-in-fact and shall not
be answerable to the Lenders, the L/C Issuers, the Borrower, or any Guarantor or
any other Person for the default or misconduct of any such agents or
attorneys-in-fact selected with reasonable care. The Administrative Agent shall
not incur any liability by acting in reliance upon any notice, consent,
certificate, other document or statement (whether written or oral) reasonably
believed by it to be genuine or to be sent by the proper party or parties. In
particular and without limiting any of the foregoing, the Administrative Agent
shall have no responsibility for confirming the accuracy of any Compliance
Certificate or other document or instrument received by it under the Credit
Documents. The Administrative Agent may treat the payee of any Obligation as the
holder thereof until written notice of transfer shall have been filed with the
Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Lender and each L/C Issuer acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender or any L/C Issuer, and based upon such information, investigations and
inquiries as it deems appropriate, made its own credit analysis and decision to
extend credit to the Borrower in the manner set forth in the Credit Documents.
It shall be the responsibility of each Lender and each L/C Issuer to keep itself
informed as to the creditworthiness of the Borrower and the Guarantors, and the
Administrative Agent shall have no liability to any Lender or the L/C Issuer
with respect thereto. Section 10.6. Indemnity. The Lenders shall ratably, in
accordance with their respective Percentages, indemnify and hold the
Administrative Agent, and its directors, officers, employees, agents and
representatives harmless from and against any liabilities, losses, costs or
expenses suffered or incurred by it under any Credit Document or in connection
with the transactions contemplated thereby, regardless of when asserted or
arising, except to the extent they are promptly reimbursed for the same by the
Borrower and except to the extent that any event giving rise to a claim was
caused by the gross negligence or willful misconduct of the party seeking to be
indemnified. The obligations of the Lenders under this Section 10.6 shall
survive termination of this Agreement. The Administrative Agent shall be
entitled to offset amounts received for the account of a Lender under this
Agreement against unpaid amounts due from such Lender to the Administrative
Agent, any L/C Issuer or Swingline Lender hereunder (whether as fundings of



--------------------------------------------------------------------------------



 
[secondamendedcreditagree083.jpg]
-77- participations, indemnities or otherwise), but shall not be entitled to
offset against amounts owed to the Administrative Agent, any L/C Issuer or
Swingline Lender by any Lender arising outside of this Agreement and the other
Credit Documents. Section 10.7. Resignation of Administrative Agent and
Successor Administrative Agent. (a) The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuers and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent Borrower, to appoint a successor, which shall be a
bank with an office in the United States of America, or an Affiliate of any such
bank with an office in the United States of America; provided that the
Borrower’s consent shall not be required upon the occurrence and during the
continuance of an Event of Default. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date. (b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date. (c) With
effect from the Resignation Effective Date, (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents, and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
L/C Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent (other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent),
and the retiring or removed Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Credit Documents. The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 10 and Section 12.15 hereof shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub-agents
and their



--------------------------------------------------------------------------------



 
[secondamendedcreditagree084.jpg]
-78- respective related parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent. Section 10.8. L/C Issuers and Swingline Lender.
Each L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and the Swingline
Lender shall act on behalf of the Lenders with respect to the Swingline Loans
made hereunder. Each L/C Issuer and the Swingline Lender shall each have all of
the benefits and immunities (i) provided to the Administrative Agent in this
Section 10 with respect to any acts taken or omissions suffered by such L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the Applications pertaining to such Letters of Credit or by the
Swingline Lender in connection with Swingline Loans made or to be made hereunder
as fully as if the term “Administrative Agent”, as used in this Section 10,
included the L/C Issuers and the Swingline Lender with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
such L/C Issuer or Swingline Lender, as applicable; provided that with respect
to such unpaid amounts owed to any L/C Issuer or Swingline Lender solely in its
capacity as such, only the Lenders party to the Revolving Facility shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Lenders’ Revolver Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
such Lender’s share of the Revolving Credit Exposure at such time). Any
resignation by the Person then acting as Administrative Agent pursuant to
Section 10.7 hereof shall also constitute its resignation or the resignation of
its Affiliate as an L/C Issuer and Swingline Lender except as it may otherwise
agree. If such Person then acting as an L/C Issuer so resigns, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Revolving Loans or fund risk
participations in Reimbursement Obligations pursuant to Section 1.3 hereof. If
such Person then acting as Swingline Lender resigns, it shall retain all the
rights of the Swingline Lender provided for hereunder with respect to Swingline
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 1.2(b) hereof.
Upon the appointment by the Borrower of a successor L/C Issuer or Swingline
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as applicable (other than any rights to indemnity payments or
other amounts that remain owing to the retiring L/C Issuer or Swingline Lender),
and (ii) the retiring L/C Issuer and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other
Credit Documents other than with respect to its outstanding Letters of Credit
and Swingline Loans, and (iii) upon the request of the resigning L/C Issuer, the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the resigning L/C Issuer to effectively
assume the obligations of the resigning L/C Issuer with respect to such Letters
of Credit.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree085.jpg]
-79- Section 10.9. Authorization to Release Guaranties. The Administrative Agent
is hereby irrevocably authorized by each of the Lenders, each L/C Issuer, and
their Affiliates to release any Subsidiary from its obligations as a Guarantor
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Credit Documents. Upon the Administrative Agent’s request, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Person from its obligations as a Guarantor under the Credit
Documents. Section 10.10. Authorization of Administrative Agent to File Proofs
of Claim In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to the Borrower or any Guarantor, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, L/C Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of Lenders, the L/C Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuers and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuers and the Administrative Agent under the Loan Documents including, but
not limited to, Sections 2.1, 9.3, 1.12, and 12.15) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each L/C
Issuer to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the L/C Issuers, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.1 and 12.15. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender or L/C Issuer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or L/C Issuer or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or L/C Issuer in any such
proceeding. Section 10.11. Designation of Additional Agents. The Administrative
Agent shall have the continuing right, for purposes hereof, at any time and from
time to time to designate one or more of the Lenders (and/or its or their
Affiliates) as “syndication agents,” “documentation agents,” “book runners,”
“lead arrangers,” “arrangers,” or other designations for purposes hereto, but
such



--------------------------------------------------------------------------------



 
[secondamendedcreditagree086.jpg]
-80- designation shall have no substantive effect, and such Lenders and their
Affiliates shall have no additional powers, duties or responsibilities as a
result thereof. SECTION 11. THE GUARANTEES. Section 11.1. The Guarantees. To
induce the Lenders and the L/C Issuers to provide the credits described herein
and in consideration of benefits expected to accrue to each Guarantor by reason
of the Revolving Credit Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Guarantor hereby
unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent, the Lenders, the L/C Issuers, and each other holder of an
Obligation, the due and punctual payment of all present and future indebtedness
of the Borrower evidenced by or arising out of the Credit Documents, including,
but not limited to, the due and punctual payment of principal of and interest on
the Loans, Swingline Loans and Reimbursement Obligations and the due and
punctual payment of all other Obligations now or hereafter owed by the Borrower
under the Credit Documents as and when the same shall become due and payable,
whether at stated maturity, by acceleration or otherwise, according to the terms
hereof and thereof (including all interest, costs, fees, and charges after the
entry of an order for relief against the Borrower, Parent or such other obligor
in a case under the United States Bankruptcy Code or any similar proceeding,
whether or not such interest, costs, fees and charges would be an allowed claim
against the Borrower, Parent or any such other obligor in any such proceeding).
In case of failure by the Borrower or other obligor punctually to pay any
indebtedness or other Obligations guaranteed hereby, each Guarantor hereby
unconditionally agrees jointly and severally to make such payment or to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at stated maturity, by acceleration or otherwise, and as if
such payment were made by the Borrower, Parent or such other obligor. Section
11.2. Guarantee Unconditional. The obligations of each Guarantor as a guarantor
under this Section 11 shall constitute a guaranty of payment and not collection
and shall be unconditional and absolute and, without limiting the generality of
the foregoing, shall not be released, discharged or otherwise affected by: (a)
any extension, renewal, settlement, compromise, waiver or release in respect of
any obligation of the Borrower or of any other Guarantor under this Agreement or
any other Credit Document or by operation of law or otherwise; (b) any
modification or amendment of or supplement to this Agreement or any other Credit
Document; (c) any change in the corporate existence, structure or ownership of,
or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting, the Borrower, any other Guarantor, or any of their respective assets,
or any resulting release or discharge of any obligation of the Borrower or of
any other Guarantor contained in any Credit Document;



--------------------------------------------------------------------------------



 
[secondamendedcreditagree087.jpg]
-81- (d) the existence of any claim, set-off or other rights which the Guarantor
may have at any time against the Administrative Agent, any Lender, any L/C
Issuer or any other Person, whether or not arising in connection herewith; (e)
any failure to assert, or any assertion of, any claim or demand or any exercise
of, or failure to exercise, any rights or remedies against the Borrower, any
other Guarantor or any other Person or Property; (f) any application of any sums
by whomsoever paid or howsoever realized to any obligation of the Borrower,
regardless of what obligations of the Borrower remain unpaid; (g) any invalidity
or unenforceability relating to or against the Borrower or any other Guarantor
for any reason of this Agreement or of any other Credit Document or any
provision of applicable law or regulation purporting to prohibit the payment by
the Borrower or any other Guarantor of the principal of or interest on any Loan,
Swingline Loan, or any Reimbursement Obligation or any other amount payable by
it under the Credit Documents; or (h) any other act or omission to act or delay
of any kind by the Administrative Agent, any Lender, any L/C Issuer, or any
other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
obligations of a Guarantor under this Section 11 or the Borrower under this
Agreement. Section 11.3. Discharge Only Upon Payment in Full; Reinstatement in
Certain Circumstances. Each Guarantor’s obligations under this Section 11 shall
remain in full force and effect until the Revolving Credit Commitments are
terminated and the principal of and interest on the Obligations and all other
amounts payable by the Borrower under this Agreement and all other Credit
Documents shall have been paid in full or such Guarantor is released pursuant to
Section 11.9. If at any time any payment of the principal of or interest on any
Obligation or any other amount payable by the Borrower under the Credit
Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or of a Guarantor, or
otherwise, each Guarantor’s obligations under this Section 11 with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time. Section 11.4. Waivers. (a) General. Each
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest and
any notice not provided for herein, as well as any requirement that at any time
any action be taken by the Administrative Agent, any Lender, any L/C Issuer, or
any other Person against the Borrower, another Guarantor or any other Person.
(b) Subrogation and Contribution. Unless and until the Obligations have been
fully paid and satisfied and the Revolving Credit Commitments have terminated,
each Guarantor hereby irrevocably waives any claim or other right it may now or
hereafter acquire against the Borrower or any other Guarantor that arises from
the existence, payment, performance or



--------------------------------------------------------------------------------



 
[secondamendedcreditagree088.jpg]
-82- enforcement of such Guarantor’s obligations under this Section 11 or any
other Credit Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, or any right to
participate in any claim or remedy of the Administrative Agent, any Lender, any
L/C Issuer, or any other holder of an Obligation against the Borrower or any
other Guarantor whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Borrower or any other Guarantor directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim or other right. If any amount shall
be paid to a Guarantor on account of such subrogation rights at any time prior
to the later of (x) the payment in full of the Obligations and all other amounts
payable by the Borrower hereunder and the other Credit Documents and (y) the
termination of the Revolving Credit Commitments and expiration of all Letters of
Credit, such amount shall be held in trust for the benefit of the Administrative
Agent and the Lenders and the L/C Issuers (and their Affiliates) and shall
forthwith be paid to the Administrative Agent for the benefit of the Lenders
(and their Affiliates) or be credited and applied upon the Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement. Section
11.5. Limit on Recovery. Notwithstanding any other provision hereof, the right
to recovery of the holders of the Obligations against each Guarantor under this
Section 11 shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under this Section 11 void or voidable under
applicable law, including without limitation fraudulent conveyance law. Section
11.6. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower or any other obligor under this Agreement or any
other Credit Document is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower or such other obligor, all such amounts otherwise
subject to acceleration under the terms of this Agreement or the other Credit
Documents shall nonetheless be payable jointly and severally by the Guarantors
hereunder forthwith on demand by the Administrative Agent made at the request of
the Required Lenders. Section 11.7. Benefit to Guarantors. The Borrower and the
Guarantors are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of the Borrower has a direct impact
on the success of each Guarantor. Each Guarantor will derive substantial direct
and indirect benefit from the extensions of credit hereunder. Section 11.8.
Guarantor Covenants. Each Guarantor shall take such action as the Borrower is
required by this Agreement to cause such Guarantor to take, and shall refrain
from taking such action as the Borrower is required by this Agreement to
prohibit such Guarantor from taking. Section 11.9 Release of Guarantors. Any
Guarantor shall be released from its obligations under this Section 11 if such
Guarantor ceases to be a Subsidiary as a result of a transaction or a series of
transactions permitted under this Agreement.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree089.jpg]
-83- Section 11.10 German Guarantor Limitations. (a) The Lenders, acting through
the Administrative Agent, agree not to enforce against a Guarantor incorporated
in Germany and constituted in the form of a GmbH (a "German GmbH Guarantor") or
GmbH & Co. KG ((a "German GmbH & Co. KG Guarantor", and together with any German
GmbH Guarantor hereinafter referred to as a “German Guarantor”) any payment
obligation arising out of the guaranty contained in this Section 11 (the
"Payment Obligation") if and to the extent such guarantee secures obligations of
an affiliated company (verbundenes Unternehmen) of such German Guarantor within
the meaning of section 15 of the German Stock Corporation Act (Aktiengesetz)
(other than any of the German Guarantor's subsidiaries) if and to the extent the
enforcement of the Payment Obligation would otherwise lead to a situation where
that German Guarantor or, in the case of a German GmbH & Co. KG Guarantor, its
general partner (persönlich haftender Gesellschafter) does not have sufficient
net assets (Reinvermögen) (i.e. the amount of its net assets (Reinvermögen) is
less than its registered share capital (Stammkapital)) or if the amount of its
net assets (Reinvermögen) have already fallen below the amount of its registered
share capital (Stammkapital), further increase of such shortfall. (b) For the
purposes of this Section 11.10, net assets (Reinvermögen) means the assets
calculated on the basis of the balance sheet items listed in Section 266(2) A.
B., C., D. and E. of the German Commercial Code (Handelsgesetzbuch) minus
liabilities and accruals (Rückstellungen) within the meaning of section 266(3)
B. (but disregarding any provisions in respect of the guarantee under this
Section 11 which will be dissolved or deleted because of the accounting exchange
on the liability side (Passivtausch) as a consequence of the respective
enforcement of the Payment Obligation), C., D. and E. of the German Commercial
Code (Handelsgesetzbuch), to maintain its stated share capital (Stammkapital) as
required by section 30 of the German Act on Limited Liability Companies (GmbHG)
provided that for the purposes of calculating the amount not to be enforced (if
any) the following balance sheet items shall be adjusted as follows: For the
purposes of calculating the net assets of the German Guarantor (or, in the case
of a GmbH & Co. KG, of its general partner (persönlich haftender
Gesellschafter)) the following balance sheet items shall be adjusted as follows:
(i) the amount of any increase of stated share capital (Stammkapital) of such
German Guarantor (or, in the case of a German GmbH & Co. KG Guarantor, the
stated share capital of its general partner (persönlich haftender
Gesellschafter)) after the date hereof which: (1) is not permitted under the
Credit Documents; and (2) has been effected without the prior written consent of
the Administrative Agent, shall be deducted from the stated share capital
(Stammkapital);



--------------------------------------------------------------------------------



 
[secondamendedcreditagree090.jpg]
-84- (ii) loans and other contractual liabilities of the German Guarantor owed
by the German Guarantor to a shareholder if and to the extent the shareholder
has entered into a subordination agreement with the effect that his respective
claims against the German Guarantor will be held as being subordinated pursuant
to para 39 nr. 5 InsO shall be disregarded; (iii) in case the registered share
capital of the relevant German Guarantor or, in case of a German GmbH & Co. KG
Guarantor, its general partner (persönlich haftender Gesellschafter), is not
fully paid up (nicht voll eingezahlt), the amount which has not been paid up
shall be deducted from the relevant registered share capital; (iv) loans and
other contractual liabilities incurred by such German Guarantor and/or in the
case of a German GmbH & Co. KG Guarantor, by its general partner (persönlich
haftender Gesellschafter) in violation of the provisions of any of the Credit
Documents shall be disregarded; and (v) all assets of the German Guarantor (or,
in case of a German GmbH & Co. KG Guarantor of its general partner (persönlich
haftender Gesellschafter)) shall be taken at their book value. In addition, if
and to the extent legally permitted and commercially justifiable, in respect of
the business of the German Guarantor (or, in case of a German GmbH & Co. KG
Guarantor of its general partner (persönlich haftender Gesellschafter)), the
German Guarantor (or, in case of a German GmbH & Co. KG Guarantor of its general
partner (persönlich haftender Gesellschafter)) shall, in a situation where the
German Guarantor (or, in case of a German GmbH & Co. KG Guarantor its general
partner) does not have sufficient assets to maintain its registered share
capital realize any and all of its assets that are shown in the balance sheet
with a book value (Buchwert) that is significantly lower than the market value
of the assets, provided such asset is not necessary for the German Guarantor's
(or, in case of a German GmbH & Co. KG Guarantor its general partner's) business
(betriebsnotwendig) (the "Realizable Assets"), unless the Agent states
explicitly that this is not required. Unless deviations are required by
mandatory law, the relevant net assets are to be determined in accordance with
generally accepted accounting principles observing the accountings principles
applied in the previous years for the creation of the non- consolidated
financial statement. (c) The limitations set out in clause (a) above shall not
apply: (i) if the relevant Payment Obligation does result from borrowings drawn
by or on-lent, or otherwise passed on to the relevant German Guarantor or any of
its subsidiaries and has not been repaid by such German Guarantor or its
subsidiaries; (ii) if and as long as a domination agreement
(Beherrschungsvertrag) or a profit transfer agreement (Gewinnabführungsvertrag)
(each as defined in section 291 of the Stock Corporation Act (AktG)), between
the relevant German Guarantor and the affiliate whose obligations are guaranteed
under this Section 11, either directly or through



--------------------------------------------------------------------------------



 
[secondamendedcreditagree091.jpg]
-85- an unbroken chain of domination and/or profit transfer agreements, is
legally binding and effective, to the extent that the German Guarantor has a
(legally and commercially) valid claim for reimbursement against the affiliate
whose obligations are guaranteed under this Section 11. (d) The limitations set
out in clause (a) above only apply if and to the extent that: (i) within 10
Business Days following the notification by the Lenders (acting through the
Administrative Agent) of their intention to enforce the Payment Obligation (the
"Enforcement Notice"), the managing director(s) on behalf of the relevant German
Guarantor has/have confirmed in writing to the Administrative Agent to what
extent the relevant Obligation does not result from borrowings drawn by or
on-lent, or otherwise passed on to the relevant German Guarantor or any of its
subsidiaries and the Payment Obligation cannot be enforced as it would, to their
best knowledge, cause the net assets of such German Guarantor or, in the case of
a German GmbH & Co. KG Guarantor, its general partner (persönlich haftender
Gesellschafter) to fall below its stated share capital (Stammkapital) in
violation of section 30 GmbHG (taking into account the adjustments set out in
subclauses (i) to (iii) of clause (b)) and such confirmation is supported by an
updated balance sheet of the respective German Guarantor (or, in case of a
German GmbH & Co. KG Guarantor of its general partner (persönlich haftender
Gesellschafter)) based on its latest annual financial statement (the "Management
Determination") and the Lenders (acting through the Administrative Agent) have
not contested this and argued that no or a lower amount would be necessary to
maintain its stated share capital (Stammkapital); or (ii) within 20 Business
Days from the date the Agent has contested the Management Determination the
Administrative Agent receives a determination by auditors of international
standing and reputation appointed by the relevant German Guarantor and selected
jointly by the Administrative Agent and such German Guarantor of the amount that
would have been necessary on the date the Enforcement Notice is given to
maintain its stated share capital (Stammkapital)) or, in the case of a German
GmbH & Co. KG Guarantor, the stated share capital (Stammkapital) of its general
partner without violation of section 30 GmbHG (the "Auditor's Determination").
If the Administrative Agent and the relevant German Guarantor do not agree on
the selection of an auditor within 5 Business Days of the date the
Administrative Agent has contested the Management Determination the
Administrative Agent is entitled to ask the Institut der Wirtschaftsprüfer in
Deutschland e.V. (IDW), Düsseldorf to appoint an auditor of international
standing and reputation. The amount determined in the Auditor's Determination
shall, subject to clause (e), be (except for manifest error) binding upon all
parties, safe for obvious mistakes. The costs of the Auditor’s Determination
shall be borne by the relevant German Guarantor. (e) After a Management
Determination has been made, the Lenders (acting through the Administrative
Agent) shall be entitled to enforce the Payment Obligation up to the amount to
which an enforcement is possible pursuant to the Management Determination. After
an Auditor's Determination has been made, the Lenders (acting through the
Administrative Agent) shall be



--------------------------------------------------------------------------------



 
[secondamendedcreditagree092.jpg]
-86- entitled to enforce the Payment Obligation up to the amount to which an
enforcement is possible pursuant to the Auditor's Determination. In addition,
the Lenders (acting through the Administrative Agent) shall be entitled to
further pursue their claims (if any) by suing the relevant German Guarantor for
amounts not permitted to be enforced pursuant to the Auditor's Determination on
the basis that an enforcement of such Payment Obligations would not result in a
violation of respective German Guarantor's obligations under section 30 GmbHG.
(f) If the Administrative Agent has enforced and realized the Payment Obligation
without limitation because the Management Calculation and/or the Auditors'
Determination (as the case may be) was not delivered within the relevant time,
the Administrative Agent shall upon demand of the German Guarantor after
delivery of a Management Calculation or Auditors' Certificate (as applicable)
repay to the German Guarantor (or, in case of a German GmbH & Co. KG Guarantor
to its general partner (persönlich haftender Gesellschafter)) any amount which
according to the Management Calculation and/or the Auditors' Determination has
been enforced in excess of the amount enforceable pursuant to this Section
11.10, provided that such demand is made within eighteen months (Ausschlußfrist)
after the date this Payment Obligation was enforced. (g) If and to the extent
after the date of this Agreement there will be available any non- appealable
ruling of a higher regional court (Oberlandesgericht) or the Federal Supreme
Court (Bundesgerichtshof) (i) holding that the granting of any upstream and/or
crossstream guarantee may, in case of the enforcement of such guarantee, trigger
any liability of the German Guarantor's directors pursuant to Section 64
sentence 3 GmbHG, and (ii) that this liability cannot be avoided by the said
directors filing for the opening of insolvency proceedings of the German
Guarantor, German GmbH & Co. KG Guarantor or its general partner (persönlich
haftender Gesellschafter) for any of the reasons set out in sections 17, 18 and
19 of the German Insolvency Code (Insolvenzordnung), the Lenders and the
relevant German Guarantor or German GmbH & Co. KG Guarantor will negotiate in
good faith to find a solution which avoids such personal liability of the
directors of the German Guarantor (or, in case of a German GmbH & Co. KG
Guarantor, its general partner (persönlich haftender Gesellschafter)). The
German Guarantor (or, in case of a German GmbH & Co. KG Guarantor, its general
partner (persönlich haftender Gesellschafter)) shall take all measures to the
extent legally permitted and commercially justifiable in order to increase its
liquidity. (h) The limitations set out in this Section 11.10 shall not apply if,
at the time of the enforcement of the Payment Obligation, the limitation set out
in this Section 11.10 is (as a result of any changes of legislation or the
interpretation of applicable law) not or no longer required to avoid a violation
of Section 30 GmbHG and/or to protect the managing directors of any German
Guarantor (or in case of the German GmbH & Co. KG Guarantor the managing
directors of its general partner (persönlich haftender Gesellschafter)) from the
risk of personal liability. SECTION 12. MISCELLANEOUS. Section 12.1. Taxes. (a)
Payments Free of Withholding Taxes. Except as otherwise required by law, each
payment by the Borrower and each Guarantor under this Agreement or the other
Credit Documents shall be made without withholding for or on account of any
present or



--------------------------------------------------------------------------------



 
[secondamendedcreditagree093.jpg]
-87- future taxes (other than overall net income taxes on the recipient and
withholding under FATCA) imposed by or within the jurisdiction in which the
Borrower or such Guarantor is domiciled, any jurisdiction from which the
Borrower or such Guarantor makes any payment, or (in each case) any political
subdivision or taxing authority thereof or therein. If any such withholding is
so required, the Borrower or relevant Guarantor shall make the withholding, pay
the amount withheld to the appropriate Governmental Authority before penalties
attach thereto or interest accrues thereon and forthwith pay such additional
amount as may be necessary to ensure that the net amount actually received by
each Lender and the Administrative Agent free and clear of such taxes (including
such taxes on such additional amount) is equal to the amount which that Lender
or the Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent or any Lender pays any
amount in respect of any such taxes, penalties or interest the Borrower shall
reimburse the Administrative Agent or that Lender for that payment on demand in
the currency in which such payment was made. If the Borrower or any Guarantor
pays any such taxes, penalties or interest, it shall deliver official tax
receipts evidencing that payment or certified copies thereof to the Lender or
Administrative Agent on whose account such withholding was made (with a copy to
the Administrative Agent if not the recipient of the original) on or before the
thirtieth day after payment. If any Lender or the Administrative Agent
determines it has received or been granted a credit against or relief or
remission for, or repayment of, any taxes paid or payable by it because of any
taxes, penalties or interest paid by the Borrower or any Guarantor and evidenced
by such a tax receipt, such Lender or Administrative Agent shall, to the extent
it can do so without prejudice to the retention of the amount of such credit,
relief, remission or repayment, pay to the Borrower or such Guarantor as
applicable, such amount as such Lender or Administrative Agent determines is
attributable to such deduction or withholding and which will leave such Lender
or Administrative Agent (after such payment) in no better or worse position than
it would have been in if the Borrower had not been required to make such
deduction or withholding. Nothing in this Agreement shall interfere with the
right of each Lender and the Administrative Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or the Administrative Agent
to disclose any information relating to its tax affairs or any computations in
connection with such taxes. (b) Indemnity. The Borrower shall indemnify each
Lender and the Administrative Agent for the full amount of taxes paid by such
Lender or the Administrative Agent (as the case may be) eligible for the
additional payment under Section 12.1(a) or 12.4 and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such taxes were correctly or legally asserted. Such
indemnification shall be made within 30 days after the date such Lender or the
Administrative Agent (as the case may be) makes written demand therefor. (c)
Delivery of Tax Forms. Each Lender organized under the laws of a jurisdiction
other than the United States or any state thereof shall deliver to the Borrower,
with a copy to the Administrative Agent, on the Effective Date or concurrently
with the delivery of the relevant Assignment and Acceptance, as applicable, (i)
two United States Internal Revenue Service Forms W-8ECI or Forms W-8BEN-E, as
applicable (or successor forms) properly completed and certifying in each case
that such Lender is entitled to a complete exemption from withholding or
deduction for or on account of any United States federal income taxes, and (ii)
an Internal Revenue Service Form W-8BEN-E or W-8ECI or successor applicable
form, as the case may be,



--------------------------------------------------------------------------------



 
[secondamendedcreditagree094.jpg]
-88- to establish an exemption from United States backup withholding taxes. Each
such Lender further agrees to deliver to the Borrower, with a copy to the
Administrative Agent, a Form W-8BEN-E or W-8ECI, or successor applicable forms
or manner of certification, as the case may be, on or before the date that any
such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower, certifying in the case of a Form W-8BEN-E or W-8ECI that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes (unless in any such case
an event (including any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
such forms inapplicable or the exemption to which such forms relate unavailable
and such Lender notifies the Borrower and the Administrative Agent that it is
not entitled to receive payments without deduction or withholding of United
States federal income taxes) and, in the case of a Form W-8BEN-E or W-8ECI,
establishing an exemption from United States backup withholding tax. (d) FATCA.
If a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(d), “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code. Any withholding required by the Code
shall be treated for the purposes of this Agreement as having been paid to the
relevant Lender. For purposes of determining withholding taxes imposed under
FATCA, from and after the Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). Section 12.2. No
Waiver of Rights. No delay or failure on the part of the Administrative Agent,
any L/C Issuer or any Lender or on the part of the holder or holders of any of
the Obligations in the exercise of any power or right under any Credit Document
shall operate as a waiver thereof, nor as an acquiescence in any default, nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuers the Lenders and the holder or holders of
any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree095.jpg]
-89- Section 12.3. Non-Business Day. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest. If any report, certificate, document, instrument or agreement is
required to be delivered hereunder and the latest date for delivery is not a
Business Day, the due date for such delivery shall be extended to the next
Business Day. Section 12.4. Documentary Taxes. The Borrower agrees that it will
pay on demand any documentary, stamp or similar taxes payable in respect to any
Credit Document, including interest and penalties, in the event any such taxes
are assessed, irrespective of when such assessment is made and whether or not
any credit is then in use or available hereunder. Section 12.5. Survival of
Representations. All representations and warranties made herein or in any other
Credit Document or in certificates given pursuant hereto shall survive the
execution and delivery of this Agreement and the other Credit Documents, and
shall continue in full force and effect with respect to the date as of which
they were made as long as any credit is in use or available hereunder. Section
12.6. Survival of Indemnities. All indemnities and all other provisions relative
to reimbursement to the Lenders and L/C Issuer of amounts sufficient to protect
the yield of the Lenders with respect to the Loans and Letters of Credit,
including, but not limited to, Section 1.12, Section 9.3 and Section 12.15
hereof, shall survive the termination of this Agreement and the other Credit
Documents and the payment of the Loans, Swingline Loans and all other
Obligations. Section 12.7. Sharing of Set-Off. Each Lender agrees with each
other Lender party hereto that if such Lender shall receive and retain any
payment, whether by set-off (pursuant to Section 12.15 hereof or otherwise) or
application of deposit balances or otherwise (“Set-off”), on any of the Loans,
Swingline Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans, Swingline Loans or
Reimbursement Obligations, or participations therein, held by each such other
Lenders (or interest therein) as shall be necessary to cause such Lender to
share such excess payment ratably with all the other Lenders; provided, however,
that if any such purchase is made by any Lender, and if such excess payment or
part thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. For purposes of this Section 12.7, amounts owed to or
recovered by, an L/C Issuer in connection with Reimbursement Obligations in
which Lenders have been required to fund their participation shall be treated as
amounts owed to or recovered by such L/C Issuer as a Lender hereunder. The
provisions of this Section 12.7 shall not be construed to apply to (a) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a



--------------------------------------------------------------------------------



 
[secondamendedcreditagree096.jpg]
-90- Defaulting Lender) or (b) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Reimbursement Obligations to any assignee or participant in
accordance with the terms of this Agreement. Section 12.8. Notices. (a) Except
in the case of notices and other communications expressly permitted to be given
by telephone (and except as provided in subsection (b) below), all notices under
the Credit Documents shall be in writing (including telecopy or other electronic
communication) and shall be given to a party hereunder at its address or
telecopier number set forth below or such other address or telecopier number as
such party may hereafter specify by notice to the Administrative Agent and the
Borrower, given by courier, by United States certified or registered mail, or by
other telecommunication device capable of creating a written record of such
notice and its receipt. Notices under the Credit Documents to the Lenders, L/C
Issuer and the Administrative Agent shall be addressed to their respective
addresses, telecopier or telephone numbers set forth in its Administrative
Questionnaire, and to the Borrower and the Guarantors to: Jones Lang LaSalle
Finance B.V. Kantoorgebouw Atrium Strawinskylaan 3103 1077 ZX Amsterdam
Attention: Managing Director Telecopy: 31 20 661 15 66 Telephone: 31 20 540 54
05 with a copy to: Jones Lang LaSalle Incorporated 200 East Randolph Street
Chicago, Illinois 60601 Attention: Global Treasurer Telecopy: (312) 819-0027
Telephone: (312) 782-5800 Website for purposes of Section 5.1: www.jll.com with
a copy of notices of Defaults and Events of Default to: Jones Lang LaSalle
Finance B.V. c/o Jones Lang LaSalle Incorporated 200 East Randolph Street
Chicago, Illinois 60601 Attention: Global General Counsel Telecopy: (312)
228-2277 Telephone: (312) 782-5800 Each such notice, request or other
communication shall be effective (i) if given by telecopier, when such telecopy
is transmitted to the telecopier number specified in this Section 12.8 or on the
Administrative Questionnaire and a confirmation of receipt of such telecopy has
been received by the sender, (ii) if given by courier, when delivered, (iii) if
given by mail, three business days after such communication is deposited in the
mail, registered with return receipt requested, addressed as aforesaid or (iv)
if given by any other means, when delivered at the addresses specified in this
Section 12.8 or on the Administrative Questionnaire; provided that any notice
given pursuant to Section 1 hereof shall be effective only upon receipt. Notices
delivered through electronic communications, to the extent provided in
subsection (b) below, shall be effective as provided in said subsection (b).



--------------------------------------------------------------------------------



 
[secondamendedcreditagree097.jpg]
-91- (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Sections 1.2, 1.3 and 1.6 hereof if such Lender or L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Sections by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (c) Change of
Address, Etc. Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. (d) Platform. (i) The Borrower and each Guarantor agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the L/C Issuers and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”). (ii) The Platform is
provided “as is” and “as available.” The Agent Parties (as defined below) do not
warrant the adequacy of the Platform and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its related parties (collectively, the “Agent
Parties”) have any liability to the Borrower or any Guarantor, any Lender or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of the Borrower’s,
any Guarantor’s or the Administrative Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower or any Guarantor pursuant to any Credit Document or the
transactions contemplated



--------------------------------------------------------------------------------



 
[secondamendedcreditagree098.jpg]
-92- therein which is distributed to the Administrative Agent, any Lender or any
L/C Issuer by means of electronic communications pursuant to this Section,
including through the Platform. Section 12.9. Counterparts; Integration;
Effectiveness. (a) Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 6.1 hereof, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (e.g., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement. (b) Electronic
Execution of Assignments. The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the Illinois State Electronic Commerce Security Act, or any other similar state
laws based on the Uniform Electronic Transactions Act. Section 12.10. Successors
and Assigns. This Agreement shall be binding upon the Borrower and the
Guarantors and their successors and assigns, and shall inure to the benefit of
the Administrative Agent, each L/C Issuer and each of the Lenders and the
benefit of their respective successors and assigns, including any subsequent
holder of any Obligation. The Borrower and the Guarantors may not assign any of
their rights or obligations under any Credit Document without the written
consent of all of the Lenders and, with respect to any Letter of Credit or the
Application therefor, the applicable L/C Issuer (and any attempted such
assignment without such consent shall be null and void). Section 12.11.
Participants. Each Lender shall have the right at its own cost to grant
participations (to be evidenced by one or more agreements or certificates of
participation) in the Loans made and Reimbursement Obligations and/or Revolving
Credit Commitments held by such Lender at any time and from time to time to one
or more other Persons (other than a natural Person or the Parent or any of the
Parent’s Affiliates or Subsidiaries); provided that no such participation shall
relieve any Lender of any of its obligations under this Agreement, and,
provided, further that no such participant shall have any rights under this
Agreement except as provided in this Section 12.11, and the Administrative Agent
shall have no obligation or responsibility to such participant. Any agreement
pursuant to which such participation is granted shall provide that the granting
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower and Guarantors under this Agreement and the other Credit



--------------------------------------------------------------------------------



 
[secondamendedcreditagree099.jpg]
-93- Documents including, without limitation, the right to approve any
amendment, modification or waiver of any provision of the Credit Documents,
except that such agreement may provide that such Lender will not agree to any
modification, amendment or waiver of the Credit Documents that would reduce the
amount of or postpone any fixed date for payment of any Obligation in which such
participant has an interest. Any party to which such a participation has been
granted shall have the benefits of Sections 1.12, 9.3 and 12.1 hereof (subject
to the requirements and limitations therein, including the requirements under
Section 12.1(c) hereof (it being understood that the documentation required
under Section 12.1(c) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.12 hereof; provided that such participant (A) agrees to
be subject to the provisions of Sections 1.14 hereof as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 9.3 or 12.1 hereof with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 1.14 with respect to any of its
participants. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 12.16 hereof as though it were a Lender;
provided that such participant agrees to be subject to Section 12.7 hereof as
though it were a Lender. Each Lender, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register for the
recordation of the names and addresses of each participant and the principal
amounts (and stated interest) of each participant’s interest (the “Participation
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participation Register to any Person (including the identity
of any participant or any information relating to a participant’s interest)
except to the extent that such disclosure is necessary to establish that such
participant’s interest is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. Section 12.12. Assignments. (a) Any Lender
may at any time assign to one or more Eligible Assignees all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and the Loans at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions: (i) Minimum Amounts.
(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans and participation interest in
L/C Obligations at the time owing to it (in each case with respect to any
Facility) or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned, provided that such
Affiliate of a Lender or Approved Fund is a Non-Public Lender; and (B) in any
case not described in subsection (a)(i)(A) of this Section 12.12, the aggregate
amount of the Revolving Credit Commitment (which for this purpose includes Loans
and participation interest in L/C Obligations outstanding thereunder) or, if the
Revolving Credit Commitment is not then in effect, the principal outstanding
balance of the Loans and participation interest in L/C Obligations of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Effective Date” is specified in the



--------------------------------------------------------------------------------



 
[secondamendedcreditagree100.jpg]
-94- Assignment and Acceptance, as of the Effective Date) shall not be less than
$5,000,000 in the case of any assignment in respect of the Revolving Facility,
or $1,000,000 in the case of any assignment in respect of any Term Loan
Facility, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); (ii) Proportionate
Amounts. Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Revolving Credit Commitment
assigned. (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by Section 12.12(a)(i)(B) hereof and,
in addition: (a) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed and if it is delayed more than five (5)
Business Days it is deemed to be given) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
(b) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed and if it is delayed more than five (5) Business Days it is
deemed to be given) shall be required for assignments in respect of (i) the
Revolving Facility or any unfunded Commitments with respect to any Term Loan
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; (c) the
consent of the L/C Issuers (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and (d) the consent of the Swingline Lender
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment that increases the obligation of the assignee to participate in
exposure under one or more Swingline loans (whether or not then outstanding).
(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided that if an Affected Lender does not execute and deliver
an Assignment and Acceptance within five (5) Business Days of request by the
Borrower or the Administrative Agent to do so in connection with any
substitution being made pursuant to Section 1.14, such Affected Lender shall be
deemed to have executed and delivered such Assignment and Acceptance and any
other documentation necessary or desirable



--------------------------------------------------------------------------------



 
[secondamendedcreditagree101.jpg]
-95- to consummate any assignment contemplated by Section 1.14 without any
action on the part of the Affected Lender. (v) No Assignment to Borrower, Parent
or Defaulting Lender. No such assignment shall be made to (A) the Parent or any
of its Affiliates or Subsidiaries or (B) any Defaulting Lender or any of its
Affiliates or Subsidiaries. (vi) No Assignment to Natural Persons. No such
assignment shall be made to a natural person. (vii) No such assignment shall
result in a reduction in the total Revolving Credit Commitments. (viii) Certain
Additional Payments. In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by such
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C
Issuer, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 12.12(b) hereof, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 12.6 and 12.15 hereof with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.12 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.11
hereof.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree102.jpg]
-96- (b) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. (c) Any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank or other central
bank having jurisdiction over the Lender, and this Section 12.12 shall not apply
to any such pledge or grant of a security interest; provided that no such pledge
or grant of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or secured party for such
Lender as a party hereto; provided further, however, the right of any such
pledgee or grantee (other than any Federal Reserve Bank) to further transfer all
or any portion of the rights pledged or granted to it, whether by means of
foreclosure or otherwise, shall be at all times subject to the terms of this
Agreement. (d) Notwithstanding anything to the contrary herein, if at any time
the Swingline Lender assigns all of its Revolving Credit Commitment and
Revolving Loans pursuant to subsection (a) above, the Swingline Lender may
terminate the Swingline. In the event of such termination of the Swingline, the
Borrower shall be entitled to appoint another Lender to act as the successor
Swingline Lender hereunder (with such Lender’s consent); provided, however, that
the failure of the Borrower to appoint a successor shall not affect the
resignation of the Swingline Lender. If the Swingline Lender terminates the
Swingline, it shall retain all of the rights of the Swingline Lender provided
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such termination, including the right to require Lenders to
make Revolving Loans or fund participations in outstanding Swingline Loans
pursuant to Section 1.3 hereof. Notwithstanding anything to the contrary
contained herein, if at any time an L/C Issuer assigns all of its Revolving
Credit Commitment and Revolving Loans pursuant to subsection (a) above, such L/C
Issuer may, upon thirty days’ notice to the Borrower and the Administrative
Agent, resign as an L/C Issuer. In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders (with
the written consent of the appointed Lender and Administrative Agent) a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such L/C
Issuer. Such resigning L/C Issuer shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as an L/C Issuer and all L/C Obligations with respect thereto (including the
right to require the Lenders to fund risk participations pursuant to this
Agreement). Upon the appointment of a successor L/C Issuer, (1) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and (2) the successor or any other L/C
Issuer shall issue letters of



--------------------------------------------------------------------------------



 
[secondamendedcreditagree103.jpg]
-97- credit in substitution for the Letters of Credit, if any, outstanding at
the time of such succession or make other arrangements reasonably satisfactory
to such resigning L/C Issuer to effectively assume the obligations of such
resigning L/C Issuer with respect to such Letters of Credit. Section 12.13.
Amendments. Any provision of the Credit Documents may be amended, waived or
modified if, but only if, such amendment, waiver or modification is in writing
and is signed by (a) the Borrower, (b) the Required Lenders, and (c) if the
rights or duties of the Administrative Agent, the L/C Issuers or the Swingline
Lender are affected thereby, the Administrative Agent, the L/C Issuers, or the
Swingline Lender, as applicable; provided that: (i) no amendment, waiver or
modification pursuant to this Section 12.13 shall (A) increase or extend any
Revolving Credit Commitment of any Lender without the consent of such Lender or
(B) reduce the amount of or postpone any fixed date for payment of any principal
of or interest on any Loan, Swingline Loan or Reimbursement Obligation or of any
fee payable hereunder without the consent of the Lender to which such payment is
owing or which has committed to make such Loan, Swingline Loan or Letter of
Credit (or participate therein) hereunder; (ii) no amendment, waiver or
modification pursuant to this Section 12.13 shall, unless signed by each Lender,
change any provision of Sections 8.5 or 12.7 hereof, this Section 12.13, or the
definitions of Alternative Currency, Borrower, Termination Date or Required
Lenders, or affect the number of Lenders required to take any action under the
Credit Documents, or release any Guarantor (other than pursuant to the terms
hereof) from its guaranty of any Obligations; (iii) no amendment to Section 11
hereof shall be made without the consent of the Guarantor(s) affected thereby;
and (iv) the Borrower and the Administrative Agent may, without the input or
consent of any other Lender, effect amendments to this Agreement and the other
Credit Documents as may be necessary in the reasonable opinion of the Borrower
and the Administrative Agent solely to effect the provisions of Section 1.15
hereof; provided that no such amendment shall increase the obligations of any
Lender without such Lender’s consent. Notwithstanding anything to the contrary
herein, (1) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Credit Commitment of any Defaulting
Lender may not be increased or extended and the principal amount of Loans or
Reimbursement Obligations held by any Defaulting Lender may not be decreased, in
each case without the consent of such Defaulting Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (2) if the
Administrative Agent and the Borrower have jointly identified an obvious error
or any error or



--------------------------------------------------------------------------------



 
[secondamendedcreditagree104.jpg]
-98- omission of a technical nature, in each case, in any provision of the
Credit Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision, (3) guarantees, collateral security documents
and related documents executed by the Borrower or any Guarantor in connection
with this Agreement may be in a form reasonably determined by the Administrative
Agent and may be amended, supplemented or waived without the consent of any
Lender if such amendment, supplement or waiver is delivered in order to (x)
comply with local law or advice of local counsel, (y) cure ambiguities,
omissions, mistakes or defects or (z) cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Credit Documents. Section 12.14. Headings. Section headings used in this
Agreement are for reference only and shall not affect the construction of this
Agreement. Section 12.15. Legal Fees, Other Costs and Indemnification. The
Borrower agrees to pay all reasonable costs and expenses of the Administrative
Agent in connection with the preparation and negotiation of the Credit
Documents, including without limitation, the reasonable fees and disbursements
of Chapman and Cutler LLP and one local foreign counsel to the Administrative
Agent, in connection with the preparation and execution of the Credit Documents,
and any amendment, waiver or consent related hereto, whether or not the
transactions contemplated herein are consummated. The Borrower further agrees to
indemnify the Administrative Agent, each L/C Issuer, each Lender, each of their
respective Affiliates and any security trustee therefor, and their and their
Affiliates’ respective directors, officers, employees, agents, financial
advisors, and consultants (each such Person being called an “Indemnitee”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable fees and disbursements
of counsel for any such Indemnitee and all reasonable expenses of litigation or
preparation therefor, whether initiated by a third party or by the Borrower, any
Subsidiary, any Affiliate of the Parent or any of their respective equity
holders or creditors and whether or not the Indemnitee is a party thereto, or
any settlement arrangement arising from or relating to any such litigation)
which any of them may pay or incur arising out of or relating to any Credit
Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan,
Swingline Loan or Letter of Credit; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its or its Affiliates’
directors, officers, employees, agents, financial advisors or consultants (each
a “Related Indemnitee”), (y) result from a claim brought by the Borrower against
an Indemnitee or its Related Indemnitees for breach in bad faith of such
Indemnitee’s or its Related Indemnitee’s obligations hereunder or under any
other Loan Document, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) results from a dispute solely between Indemnitees and not
(1) involving any action or inaction by the Parent or any of its Subsidiaries or
(2) relating to any action of such Indemnitee in its capacity as Administrative
Agent or L/C Issuer. The Borrower, upon demand by the Administrative Agent, an
L/C Issuer, or a Lender at any time, shall reimburse the Administrative Agent,
such L/C Issuer, or such Lender for any legal or other expenses (including,
without limitation, all reasonable fees and disbursements of counsel for any
such Indemnitee) incurred in



--------------------------------------------------------------------------------



 
[secondamendedcreditagree105.jpg]
-99- connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except to the extent
the same (i) is directly due to the gross negligence or willful misconduct of
the party to be indemnified (in any case, determined by a court of competent
jurisdiction by a final non-appealable judgment), (ii) result from a claim
brought by the Borrower against an Indemnitee or its Related Indemnitees for
breach in bad faith of such Indemnitee’s or its Related Indemnitee’s obligations
hereunder or under any other Loan Document, if such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (iii) results from a dispute solely between
Indemnitees and not (1) involving any action or inaction by the Parent or any of
its Subsidiaries or (2) relating to any action of such Indemnitee in its
capacity as Administrative Agent or L/C Issuer. Each party hereto agrees not to
assert any claim against any other party hereto or any of their respective
officers, directors, employees, attorneys and agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any Commitment, Loan, or Letter of Credit, the
actual or proposed use of proceeds of any Loan or Letter of Credit, any Credit
Document, or any of the transactions contemplated thereby; provided, however,
that none of the foregoing limitations in this sentence shall be deemed to
limit, impair or otherwise affect the Borrower’s indemnity obligations under the
preceding provisions of this Section 12.15. Section 12.16. Set Off. In addition
to any rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Lender, each L/C Issuer and each subsequent holder of
any Obligation, and each of their respective affiliates, is hereby authorized by
the Borrower and each Guarantor at any time or from time to time, without notice
to the Borrower, to the Guarantors or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts or other accounts of the Borrower or any Guarantor in a
fiduciary capacity, and in whatever currency denominated) and any other
indebtedness at any time held or owing by that Lender, that L/C Issuer or that
subsequent holder to or for the credit or the account of the Borrower or any
Guarantor, whether or not matured, against and on account of the obligations and
liabilities of the Borrower or any Guarantor to that Lender, that L/C Issuer or
that subsequent holder under the Credit Documents, including, but not limited
to, all claims of any nature or description arising out of or connected with the
Credit Documents, irrespective of whether or not (a) that Lender, that L/C
Issuer or that subsequent holder shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or Notes and other amounts due
hereunder shall have become due and payable pursuant to Section 8 hereof and
although said obligations and liabilities, or any of them, may be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 1.16 hereof and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, and the
Lenders, and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree106.jpg]
-100- Section 12.17. Currency. Each reference in this Agreement to U.S. Dollars
or to an Alternative Currency (the “relevant currency”) is of the essence. To
the fullest extent permitted by law, the obligation of the Borrower and each
Guarantor in respect of any amount due in the relevant currency under this
Agreement shall, notwithstanding any payment in any other currency (whether
pursuant to a judgment or otherwise), be discharged only to the extent of the
amount in the relevant currency that the Person entitled to receive such payment
may, in accordance with normal banking procedures, purchase with the sum paid in
such other currency (after any premium and costs of exchange) on the Business
Day immediately following the day on which such Person receives such payment. If
the amount of the relevant currency so purchased is less than the sum originally
due to such Person in the relevant currency, the Borrower or relevant Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Person against such loss, and if the amount of the specified
currency so purchased exceeds the sum of (a) the amount originally due to the
relevant Person in the specified currency plus (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Person under Section 12.7 hereof, such Person agrees to remit such
excess to the Borrower. Section 12.18. Entire Agreement. The Credit Documents
constitute the entire understanding of the parties thereto with respect to the
subject matter thereof and any prior or contemporaneous agreements, whether
written or oral, with respect thereto are superseded thereby. Section 12.19.
Governing Law. This Agreement and the other Credit Documents, and the rights and
duties of the parties hereto, shall be construed and determined in accordance
with the internal laws of the State of Illinois. Section 12.20. Submission to
Jurisdiction; Waiver of Jury Trial. The Borrower and each Guarantor hereby
submits to the exclusive jurisdiction of the United States District Court for
the Northern District of Illinois and of any Illinois State court sitting in the
City of Chicago for purposes of all legal proceedings arising out of or relating
to this Agreement, the other Credit Documents or the transactions contemplated
hereby or thereby. The Borrower and each Guarantor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. The Borrower, each Guarantor, the Administrative
Agent, each L/C Issuer and each Lender hereby irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or relating to any
Credit Document or the transactions contemplated thereby. The Borrower and each
Guarantor (other than the Parent) hereby irrevocably designates, appoints and
empowers the Parent as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents which may be served in
any such action or proceeding. If for any reason the Parent shall cease to be
available to act as such, the Borrower and each Guarantor (other than the
Parent) agrees to designate a new designee, appointee and agent in Chicago,
Illinois on the terms and for the purposes of this provision satisfactory to the
Administrative Agent under this Agreement. The Borrower and each Guarantor
hereby irrevocably waives any objection to such service of process and further



--------------------------------------------------------------------------------



 
[secondamendedcreditagree107.jpg]
-101- irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Credit Document that service
of process was in any way invalid or ineffective. Nothing herein shall affect
the right of the Administrative Agent, any L/C Issuer, any Lender or the holder
of any Obligation to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower or any
Guarantor in any other jurisdiction. Section 12.21. Limitation of Liability. In
addition to, and not in limitation of, any limitation on liability provided by
law or by any contract, agreement, instrument or document, the liability of each
Guarantor that is a partnership shall be limited to the assets of such
Guarantor, and no present or future partner of any such Guarantor shall have any
personal liability under this Agreement, except if such partner is itself a
Guarantor or the Borrower. Section 12.22. Confidentiality. The Administrative
Agent, each Lender and each L/C Issuer agree to keep confidential any
confidential written information provided to it by or on behalf of the Borrower
or the Parent pursuant to or in connection with this Agreement; provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (i) to the Administrative Agent or any other
Lender, (ii) to potential Lenders, participants, assignees or any potential
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any of its affiliates or any of their respective obligations, in
each case, who agree to be bound by the terms of this Section (or substantially
similar language to this Section), (iii) to its employees and Affiliates
involved in the administration of this Agreement, directors, attorneys,
accountants and other professional advisors (each of which shall be instructed
to hold the same in confidence), (iv) in response to the request or demand of
any Governmental Authority or in connection with any ordinary course exam, audit
or inquiry of any regulatory or self-regulatory body having or claiming
jurisdiction or oversight over such Lender or that of any of its businesses, (v)
in response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any law, regulation or legal process,
provided, however, that such Lender and such L/C Issuer, to the extent legally
permitted to do so, will use its best efforts to notify the Parent prior to any
disclosure of information contemplated by this subparagraph (v), (vi) which has
been publicly disclosed other than in breach of this Agreement, or (vii) in
connection with the exercise of any remedy hereunder or under any Credit
Document. Section 12.23. Severability of Provisions. Any provision of any Credit
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Credit Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Credit Documents are intended to be subject to all applicable
mandatory provisions of law which may be controlling and to be limited to the
extent necessary so that they will not render this Agreement or the other Credit
Documents invalid or unenforceable.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree108.jpg]
-102- Section 12.24. Excess Interest. Notwithstanding any provision to the
contrary contained herein or in any other Credit Document, no such provision
shall require the payment or permit the collection of any amount of interest in
excess of the maximum amount of interest permitted by applicable law to be
charged for the use or detention, or the forbearance in the collection, of all
or any portion of the Loans, Swingline Loans or other obligations outstanding
under this Agreement or any other Credit Document (“Excess Interest”). If any
Excess Interest is provided for, or is adjudicated to be provided for, herein or
in any other Credit Document, then in such event (a) the provisions of this
Section 12.24 shall govern and control, (b) neither the Borrower nor any
guarantor or endorser shall be obligated to pay any Excess Interest, (c) any
Excess Interest that the Administrative Agent or any Lender may have received
hereunder shall, at the option of the Administrative Agent, be (i) applied as a
credit against the then outstanding principal amount of Obligations hereunder
and accrued and unpaid interest thereon (not to exceed the maximum amount
permitted by applicable law), (ii) refunded to the Borrower, or (iii) any
combination of the foregoing, (d) the interest rate payable hereunder or under
any other Credit Document shall be automatically subject to reduction to the
maximum lawful contract rate allowed under applicable usury laws (the “Maximum
Rate”), and this Agreement and the other Credit Documents shall be deemed to
have been, and shall be, reformed and modified to reflect such reduction in the
relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any damages whatsoever arising out of the payment or collection of any
Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period. Section 12.25.
Construction. The parties acknowledge and agree that the Credit Documents shall
not be construed more favorably in favor of any party hereto based upon which
party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation of the Credit Documents. NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION
WHICH IS PROHIBITED BY THE TERMS OF ANY CREDIT DOCUMENT, THE COVENANTS AND
AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE
COVENANTS AND AGREEMENTS CONTAINED IN THE CREDIT DOCUMENTS. Section 12.26.
Lender’s and L/C Issuers’ Obligations Several. The obligations of the L/C
Issuers and the Lenders hereunder are several and not joint. Nothing contained
in this Agreement and no action taken by the Lenders or any L/C Issuer pursuant
hereto shall be deemed to constitute the Lenders and L/C Issuer a partnership,
association, joint venture or other entity. Section 12.27. No Advisory or
Fiduciary Responsibility. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Credit Document), the Borrower and each
Guarantor



--------------------------------------------------------------------------------



 
[secondamendedcreditagree109.jpg]
-103- acknowledges and agrees and acknowledges its Affiliates’ understanding
that (i) (A) the services regarding this Agreement provided by the
Administrative Agent and/or the Lenders are arm’s- length commercial
transactions between the Borrower, each Guarantor and their respective
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, (B) each of the Borrower and the Guarantors have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate, and (C) the Borrower and each Guarantor is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any Guarantor or any of their
respective Affiliates, or any other Person, and (B) neither the Administrative
Agent nor any Lender has any obligation to the Borrower, any Guarantor or any of
their Affiliates with respect to the transaction contemplated hereby except
those obligations expressly set forth herein and in the other Credit Documents;
and (iii) the Administrative Agent, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the Guarantors and their respective
Affiliates, and each of the Administrative Agent and the Lenders has no
obligation to disclose any of such interests to the Borrower, any Guarantor or
any of their respective Affiliates. To the fullest extent permitted by law, each
of the Borrower and each Guarantor hereby waives and releases any claims that it
may have against the Administrative Agent or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby. Section 12.28. USA Patriot Act.
Each Lender and L/C Issuer that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower and each Guarantor that pursuant to the
requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower and each Guarantor, which information
includes the name and address of the Borrower and each Guarantor and other
information that will allow such Lender and L/C Issuer to identify the Borrower
and each Guarantor in accordance with the Act. Section 12.29. Acknowledgement
and Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-in Action on any such
liability, including, if applicable:



--------------------------------------------------------------------------------



 
[secondamendedcreditagree110.jpg]
-104- (i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. Section 12.30. Amendment and
Restatement. This Agreement shall become effective on the Effective Date and
shall supersede all provisions of the Existing Credit Agreement as of such date.
From and after the Effective Date, (a)(i) the commitments of those Lenders under
the Existing Credit Agreement that are continuing as Lenders under this
Agreement (the “Continuing Lenders”) shall be amended as set forth on Schedule 1
hereto and (ii) the commitments of those “Lenders” under the Existing Credit
Agreement that are not continuing as Lenders under this Agreement (the
“Non-Continuing Lenders”) shall automatically be terminated and cease to have
any further force or effect without further action by any Person, and shall be
replaced with the respective Commitments of such Continuing Lenders and of those
Lenders party to this Agreement that were not “Lenders” under the Existing
Credit Agreement immediately prior to the Effective Date (the “New Lenders”);
(b) all outstanding “Revolving Loans” of the Non-Continuing Lenders shall be
repaid in full (together with all interest accrued thereon and amounts payable
pursuant to Section 1.12 hereof of the Existing Credit Agreement in connection
with such payment, and all fees accrued under the Existing Credit Agreement
through the Effective Date) on the Effective Date (and the Borrower shall pay to
each Continuing Lender all amounts, if any, payable pursuant to Section 1.12
hereof of the Existing Credit Agreement as if the outstanding Revolving Loans
had been prepaid on the Effective Date); and (c) all outstanding “Revolving
Loans” of the Continuing Lenders and all interests in outstanding “Letters of
Credit” under the Existing Credit Agreement shall remain outstanding as the
initial Revolving Loans and Letters of Credit hereunder. The Continuing Lenders
and New Lenders each agree to make such purchases and sales of interests in the
Revolving Loans and L/C Obligations outstanding on the Effective Date between
themselves so that each Continuing Lender and New Lender is then holding its
relevant Revolver Percentage of outstanding Revolving Loans and risk
participation interests in outstanding L/C Obligations based on their Revolving
Credit Commitments as in effect after giving effect hereto (such purchases and
sales shall be arranged through the Administrative Agent and each Lender hereby
agrees to execute such further instruments and documents, if any, as the
Administrative Agent may reasonably request in connection therewith), with all
subsequent extensions of credit under this Agreement (including, without
limitation, participations in respect of all Swing Loans and Letters of Credit)
to be made in accordance with the respective Revolving Credit Commitments of the
Lenders from time to time party to this Agreement as provided herein. All
references made to the Existing Credit Agreement in any Credit Document or in
any other instrument or document shall, without more, be deemed to refer



--------------------------------------------------------------------------------



 
[secondamendedcreditagree111.jpg]
-105- to this Agreement. This Agreement amends and restates the Existing Credit
Agreement and is not intended to be or operate as a novation or an accord and
satisfaction of the Existing Credit Agreement or the indebtedness, obligations
and liabilities of the Borrower, or any Guarantor evidenced or provided for
thereunder. [SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------



 
[secondamendedcreditagree112.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement IN WITNESS WHEREOF, the parties hereto have
caused their duly authorized officers to execute and deliver this Agreement as
of the date first above written. JONES LANG LASALLE FINANCE B.V. By /s/ Reynout
Alexander Vroegop_______ Title Director JONES LANG LASALLE INCORPORATED, as
Guarantor By /s/ Bryan J. Duncan Title Executive V.P. & Global Treasurer JONES
LANG LASALLE CO-INVESTMENT, INC., as Guarantor By /s/ Bryan J. Duncan Title Vice
President & Treasurer JONES LANG LASALLE INTERNATIONAL, INC., as Guarantor By
/s/ Bryan J. Duncan Title Vice President & Treasurer LASALLE INVESTMENT
MANAGEMENT, INC., as Guarantor By /s/ Michael Ricketts Title CFO



--------------------------------------------------------------------------------



 
[secondamendedcreditagree113.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement JONES LANG LASALLE AMERICAS, INC., as Guarantor
By /s/ Bryan J. Duncan Title Executive V.P. & Treasurer JONES LANG LASALLE
LIMITED, as Guarantor By /s/ James Jasionowski Title Attorney-in-Fact JONES LANG
LASALLE GMBH, as Guarantor By /s/ Louis F. Bowers Title Attorney-in-Fact JONES
LANG LASALLE NEW ENGLAND LLC, as Guarantor By /s/ Bryan J. Duncan Title
Executive V.P. & Global Treasurer JONES LANG LASALLE BROKERAGE, INC., as
Guarantor By /s/ Bryan J. Duncan Title Treasurer



--------------------------------------------------------------------------------



 
[secondamendedcreditagree114.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement “LENDERS” BANK OF MONTREAL, individually as a
Lender, as Administrative Agent, Swingline Bank and L/C Issuer By /s/ Aaron
Lanski Title Managing Director



--------------------------------------------------------------------------------



 
[secondamendedcreditagree115.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement BANK OF AMERICA, N.A., as a Lender and L/C Issuer
By /s/ Jonathan M. Phillips Title Senior Vice President



--------------------------------------------------------------------------------



 
[secondamendedcreditagree116.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement BARCLAYS BANK PLC By /s/ Gill Skala Title
Director



--------------------------------------------------------------------------------



 
[secondamendedcreditagree117.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement WELLS FARGO BANK, N.A. By /s/ Peg Laughlin Title
Senior Vice President



--------------------------------------------------------------------------------



 
[secondamendedcreditagree118.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement THE ROYAL BANK OF SCOTLAND PLC By /s/ John
Tulloch Title Director, Portfolio Management



--------------------------------------------------------------------------------



 
[secondamendedcreditagree119.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By /s/
Christian Lunt Title Executive Director



--------------------------------------------------------------------------------



 
[secondamendedcreditagree120.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement FIFTH THIRD BANK By /s/ Daniel J. Clarke, Jr.
Title Managing Director



--------------------------------------------------------------------------------



 
[secondamendedcreditagree121.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement PNC BANK, NATIONAL ASSOCIATION By /s/ Terri Wyda
Title Senior Vice President



--------------------------------------------------------------------------------



 
[secondamendedcreditagree122.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement HSBC BANK PLC By /s/ Bryan R. DeBroka Title
Relationship Director



--------------------------------------------------------------------------------



 
[secondamendedcreditagree123.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement HSBC BANK USA, NATIONAL ASSOCIATION By /s/
Christina Michael Title Associate Vice President



--------------------------------------------------------------------------------



 
[secondamendedcreditagree124.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement U.S. BANK NATIONAL ASSOCIATION By /s/ James N.
DeVries Title Senior Vice President



--------------------------------------------------------------------------------



 
[secondamendedcreditagree125.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH By /s/ Christine Howatt Title Authorized Signatory



--------------------------------------------------------------------------------



 
[secondamendedcreditagree126.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement SOCIÉTÉ GÉNÉRALE By /s/ Richard Bernal Title
Managing Director



--------------------------------------------------------------------------------



 
[secondamendedcreditagree127.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement CAPITAL ONE, N.A. By /s/ Sean C. Horridge Title
Vice President



--------------------------------------------------------------------------------



 
[secondamendedcreditagree128.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement ING BANK N.V., DUBLIN BRANCH By /s/ Sean Hassett
Title Director By /s/ Stephen Farrelly Title Vice President



--------------------------------------------------------------------------------



 
[secondamendedcreditagree129.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement THE BANK OF NEW YORK MELLON By /s/ Helga Blum
Title Managing Director



--------------------------------------------------------------------------------



 
[secondamendedcreditagree130.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement WESTPAC BANKING CORPORATION By /s/ Su-Lin Watson
Title Director



--------------------------------------------------------------------------------



 
[secondamendedcreditagree131.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
By /s/ Robert Grillo Title Director



--------------------------------------------------------------------------------



 
[secondamendedcreditagree132.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement NATIONAL AUSTRALIA BANK LIMITED, A.B.N. 12 004
044 937 By /s/ Courtney Cloe Title Head of Institutional Banking



--------------------------------------------------------------------------------



 
[secondamendedcreditagree133.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement DEUTSCHE BANK AG NEW YORK BRANCH By /s/ Joanna
Soliman Title Vice President By /s/ Perry Forman Title Director



--------------------------------------------------------------------------------



 
[secondamendedcreditagree134.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement THE NORTHERN TRUST COMPANY By /s/ Sarah L.
Sigfusson Title Second Vice President



--------------------------------------------------------------------------------



 
[secondamendedcreditagree135.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement ASSOCIATED BANK NATIONAL ASSOCIATION By /s/
Edward U. Notz, Jr. Title Senior Vice President



--------------------------------------------------------------------------------



 
[secondamendedcreditagree136.jpg]
Signature Page to Jones Lang LaSalle Finance B.V. Second Amended and Restated
Multicurrency Credit Agreement COMERICA BANK By /s/ Heather Kowalski Title Vice
President



--------------------------------------------------------------------------------



 
[secondamendedcreditagree137.jpg]
EXHIBIT A NOTICE OF BORROWING Date: ______________, ____ To: Bank of Montreal,
as Administrative Agent for the Lenders parties to the Second Amended and
Restated Multicurrency Credit Agreement dated as of June 21, 2016 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
Jones Lang LaSalle Finance B.V., the Guarantors party thereto, certain Lenders
which are signatories thereto, and Bank of Montreal, as Administrative Agent
Ladies and Gentlemen: The undersigned, Jones Lang LaSalle Finance B.V. (the
“Borrower”), refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 1.6 of the Credit Agreement, of the Borrowing specified
below: 1. The Business Day of the proposed Borrowing is ___________, ____. 2.
The aggregate amount of the proposed Borrowing is $______________. 3. The
Borrowing is to be comprised of $___________ of [Domestic Rate] [Eurocurrency]
Loans. 4. The Borrowing is being advanced under the [Revolving] [Term] Facility.
[5. The duration of the Interest Period for the Eurocurrency Loans included in
the Borrowing shall be ____________ months.] The undersigned hereby certifies
that[, insert if applicable: subject to Section 4.4 of the Credit Agreement,]
the following statements are true on the date hereof, and will be true on the
date of the proposed Borrowing, before and after giving effect thereto and to
the application of the proceeds therefrom: (a) the representations and
warranties contained in Section 5 of the Credit Agreement are true and correct
in all material respects (where not already qualified by materiality, otherwise
in all respects) as though made on and as of such date (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct in all material respects (where not already qualified
by materiality, otherwise in all respects) as of such date); and (b) no Default
or Event of Default has occurred and is continuing or would result from such
proposed Borrowing.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree138.jpg]
A-2 1055239.02B-CHISR02A - MSW JONES LANG LASALLE FINANCE B.V. By
____________________________________ Name ________________________________ Title
_________________________________



--------------------------------------------------------------------------------



 
[secondamendedcreditagree139.jpg]
EXHIBIT B NOTICE OF CONTINUATION/CONVERSION Date: ____________, ____ To: Bank of
Montreal, as Administrative Agent for the Lenders parties to the Second Amended
and Restated Multicurrency Credit Agreement dated as of June 21, 2016 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Jones Lang LaSalle Finance B.V., the Guarantors party
thereto, certain Lenders which are signatories thereto, and Bank of Montreal, as
Administrative Agent Ladies and Gentlemen: The undersigned, Jones Lang LaSalle
Finance B.V. (the “Borrower”), refers to the Credit Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 1.6 of the Credit Agreement, of the
[conversion] [continuation] of the Loans specified herein, that: 1. The
[conversion][continuation] Date is __________, ____. 2. The aggregate amount of
the [Revolving Loans] [Term Loans] to be [converted] [continued] is
$______________. 3. The Loans are to be [converted into] [continued as]
[Eurocurrency] [Domestic Rate] Loans. 4. [If applicable:] The duration of the
Interest Period for the Loans included in the [conversion] [continuation] shall
be _________ months. The undersigned hereby certifies that the following
statements are true on the date hereof, and will be true on the proposed
conversion/continuation date, before and after giving effect thereto and to the
application of the proceeds therefrom: (a) the representations and warranties
contained in Section 5 of the Credit Agreement are true and correct as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); provided, however, that this condition shall only apply to the
continuation or conversion of an outstanding Eurocurrency Loan denominated in an
Alternative Currency; and



--------------------------------------------------------------------------------



 
[secondamendedcreditagree140.jpg]
B-2 (b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation]. JONES LANG LASALLE
FINANCE B.V. By ____________________________________ Name
________________________________ Title _________________________________



--------------------------------------------------------------------------------



 
[secondamendedcreditagree141.jpg]
EXHIBIT C-1 REVOLVING NOTE ________________, _____ FOR VALUE RECEIVED, the
undersigned, Jones Lang LaSalle Finance B.V., a private company with limited
liability organized under the laws of The Netherlands (the “Borrower”), promises
to pay ________________________ or its registered permitted assigns (the
“Lender”) on the Termination Date of the hereinafter defined Credit Agreement,
at the principal office of Bank of Montreal, as Administrative Agent, in
Chicago, Illinois (or in the case of Eurocurrency Loans denominated in an
Alternative Currency, at such office as the Administrative Agent has previously
notified the Borrower), in the currency of such Loan in accordance with Section
3.1 of the Credit Agreement, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of each such Revolving
Loan from time to time outstanding hereunder at the rates, and payable in the
manner and on the dates, specified in the Credit Agreement. The Lender shall
record on its books or records or on a schedule attached to this Note, which is
a part hereof, each Revolving Loan made by it pursuant to the Credit Agreement,
together with all payments of principal and interest and the principal balances
from time to time outstanding hereon, whether such Revolving Loan is a Domestic
Rate Loan or a Eurocurrency Loan, the currency thereof and the interest rate and
Interest Period applicable thereto, provided that prior to the transfer of this
Note all such amounts shall be recorded on a schedule attached to this Note. The
record thereof, whether shown on such books or records or on a schedule to this
Note, shall be prima facie evidence of the same, provided, however, that the
failure of the Lender to record any of the foregoing or any error in any such
record shall not limit or otherwise affect the obligation of the Borrower to
repay all Loans made to it pursuant to the Credit Agreement together with
accrued interest thereon. This Note is one of the Revolving Notes referred to in
the Second Amended and Restated Multicurrency Credit Agreement dated as of June
21, 2016, among the Borrower, the Guarantors party thereto, Bank of Montreal, as
Administrative Agent, and the Lenders party thereto (as amended from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement. This Note shall be governed by and construed
in accordance with the internal laws of the State of Illinois. Prepayments may
be made hereon and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree142.jpg]
C-1-2 The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder. JONES LANG LASALLE FINANCE B.V. By
____________________________________ Title ________________________________



--------------------------------------------------------------------------------



 
[secondamendedcreditagree143.jpg]
EXHIBIT C-2 SWINGLINE NOTE ________________, _____ FOR VALUE RECEIVED, the
undersigned, Jones Lang LaSalle Finance B.V., a private company with limited
liability organized under the laws of The Netherlands (the “Borrower”), promises
to pay ________________________ or its registered permitted assigns (the
“Lender”) on the earlier of (i) the last day of its Interest Period and (ii) the
Termination Date of the hereinafter defined Credit Agreement, at the principal
office of Bank of Montreal, as Administrative Agent, in Chicago, Illinois, in
the currency of such Swingline Loan in accordance with Section 3.1 of the Credit
Agreement, the aggregate unpaid principal amount of all Swingline Loans made by
the Lender to the Borrower pursuant to the Credit Agreement, together with
interest on the principal amount of each Swingline Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement. The Lender shall record on its books or
records or on a schedule attached to this Note, which is a part hereof, each
Swingline Loan made by it pursuant to the Credit Agreement, together with all
payments of principal and interest and the principal balances from time to time
outstanding hereon, whether the Loan is a Domestic Rate Loan or a Quoted Rate
Loan and the interest rate and Interest Period applicable thereto, provided that
prior to the transfer of this Note all such amounts shall be recorded on a
schedule attached to this Note. The record thereof, whether shown on such books
or records or on a schedule to this Note, shall be prima facie evidence of the
same, provided, however, that the failure of the Lender to record any of the
foregoing or any error in any such record shall not limit or otherwise affect
the obligation of the Borrower to repay all Swingline Loans made to it pursuant
to the Credit Agreement together with accrued interest thereon. This Swingline
Note is one of the Notes referred to in the Second Amended and Restated
Multicurrency Credit Agreement dated as of June 21, 2016, among the Borrower,
the Guarantors party thereto, Bank of Montreal, as Administrative Agent, and the
Lenders party thereto (as amended from time to time, the “Credit Agreement”),
and this Swingline Note and the holder hereof are entitled to all the benefits
provided for thereby or referred to therein, to which Credit Agreement reference
is hereby made for a statement thereof. All defined terms used in this Swingline
Note, except terms otherwise defined herein, shall have the same meaning as in
the Credit Agreement. This Swingline Note shall be governed by and construed in
accordance with the internal laws of the State of Illinois. Prepayments may be
made hereon and this Swingline Note may be declared due prior to the expressed
maturity hereof, all in the events, on the terms and in the manner as provided
for in the Credit Agreement.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree144.jpg]
C-2-2 The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder. JONES LANG LASALLE FINANCE B.V. By
____________________________________ Title ________________________________



--------------------------------------------------------------------------------



 
[secondamendedcreditagree145.jpg]
EXHIBIT C-3 TERM NOTE ________________, _____ FOR VALUE RECEIVED, the
undersigned, Jones Lang LaSalle Finance B.V., a private company with limited
liability organized under the laws of The Netherlands (the “Borrower”), promises
to pay ________________________ or its registered permitted assigns (the
“Lender”) on the Termination Date of the hereinafter defined Credit Agreement,
at the principal office of Bank of Montreal, as Administrative Agent, in
Chicago, Illinois (or in the case of Eurocurrency Loans denominated in an
Alternative Currency, at such office as the Administrative Agent has previously
notified the Borrower), in the currency of such Loan in accordance with Section
3.1 of the Credit Agreement, the aggregate unpaid principal amount of all Term
Loans made by the Lender to the Borrower pursuant to the Credit Agreement,
together with interest on the principal amount of each such Term Loan from time
to time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement. The Lender shall record on its books
or records or on a schedule attached to this Note, which is a part hereof, each
Term Loan made by it pursuant to the Credit Agreement, together with all
payments of principal and interest and the principal balances from time to time
outstanding hereon, whether such Term Loan is a Domestic Rate Loan or a
Eurocurrency Loan, the currency thereof and the interest rate and Interest
Period applicable thereto, provided that prior to the transfer of this Note all
such amounts shall be recorded on a schedule attached to this Note. The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be prima facie evidence of the same, provided, however, that the failure
of the Lender to record any of the foregoing or any error in any such record
shall not limit or otherwise affect the obligation of the Borrower to repay all
Loans made to it pursuant to the Credit Agreement together with accrued interest
thereon. This Note is one of the Term Notes referred to in the Second Amended
and Restated Multicurrency Credit Agreement dated as of June 21, 2016, among the
Borrower, the Guarantors party thereto, Bank of Montreal, as Administrative
Agent, and the Lenders party thereto (as amended from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof. All defined terms used in this
Note, except terms otherwise defined herein, shall have the same meaning as in
the Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws of the State of Illinois. Prepayments may be made hereon
and this Note may be declared due prior to the expressed maturity hereof, all in
the events, on the terms and in the manner as provided for in the Credit
Agreement.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree146.jpg]
C-3-2 The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder. JONES LANG LASALLE FINANCE B.V. By
____________________________________ Title _________________________________



--------------------------------------------------------------------------------



 
[secondamendedcreditagree147.jpg]
EXHIBIT D COMPLIANCE CERTIFICATE This Compliance Certificate is furnished to
Bank of Montreal, as Administrative Agent, pursuant to the Second Amended and
Restated Multicurrency Credit Agreement (as amended from time to time, the
“Credit Agreement”) dated as of June 21, 2016, by and among Jones Lang LaSalle
Finance B.V., the Guarantors party thereto, the Lenders signatory thereto and
Bank of Montreal, as Administrative Agent. Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement. THE UNDERSIGNED HEREBY CERTIFY THAT: 1. I,
_______________, am the duly elected or appointed _______________ of Jones Lang
LaSalle Incorporated; 2. I, _______________, am the duly elected or appointed
_______________ of Jones Lang LaSalle Finance B.V.; 3. We have reviewed the
terms of the Credit Agreement and we have made, or have caused to be made under
our supervision, a detailed review of the transactions and conditions of Jones
Lang LaSalle Incorporated and its Subsidiaries during the accounting period
covered by the attached financial statements; 4. The examinations described in
paragraph 3 did not disclose, and we have no knowledge of, the existence of any
condition or event which constitutes a Default or an Event of Default during or
at the end of the accounting period covered by the attached financial
statements, except as set forth below; 5. The financial statements required by
Section 7.6 of the Credit Agreement and being furnished to you concurrently with
this Compliance Certificate are true, correct and complete as of the date and
for the periods covered thereby; and 6. Schedule 1 attached hereto sets forth
financial data and computations evidencing compliance with certain covenants of
the Credit Agreement, all of which data and computations are true, complete and
correct. All computations are made in accordance with the terms of the Credit
Agreement. Described below are the exceptions, if any, to paragraph 4 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Parent has taken, is taking, or
proposes to take with respect to each such condition or event:
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________



--------------------------------------------------------------------------------



 
[secondamendedcreditagree148.jpg]
D-2 ______________________________________________________________________ The
foregoing certifications, together with the computations set forth in Schedule 1
hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered this __________ day of _____________, _____.
JONES LANG LASALLE INCORPORATED By ____________________________________ Title
_________________________________ JONES LANG LASALLE FINANCE B.V. By
____________________________________ Title _________________________________



--------------------------------------------------------------------------------



 
[secondamendedcreditagree149.jpg]
SCHEDULE I TO THE COMPLIANCE CERTIFICATE Schedule of Compliance, as of the
_________ day of _____________, _____, with the Sections of the Credit Agreement
set forth below: 1. Section 7.15 (Net Cash Flow Leverage Ratio) A. Total Funded
Debt of the Parent and its $____________ Restricted Subsidiaries B. Qualified
Cash (i) U.S. cash $___________ (ii) Foreign cash $___________ (iii) Line 1B(ii)
times .75 $___________ (iv) Sum of Lines 1B(i) and 1B(iii) not to exceed
$100,000,000 $___________ (v) Segregated cash $___________ Total (iv) and (v)
$___________ C. Line A minus Line B $___________ D. Adjusted EBITDA for the
calendar quarters ending _______________________ $____________
_______________________ $____________ _______________________ $____________
_______________________ $____________ TOTAL $____________ E. Consolidated Net
Income for the last four calendar quarters if not included in Line D
$____________ F. Amounts deducted in arriving at Consolidated Net Income in
respect of for the last four calendar quarters if not included in Line E (i)
Interest Expense $____________ (ii) federal, state and local $____________
income taxes



--------------------------------------------------------------------------------



 
[secondamendedcreditagree150.jpg]
-2- (iii) depreciation of fixed assets $____________ and amortization of
intangible assets (iv) non-cash contributions and $____________ accruals to
deferred profit sharing or compensation plans (v) Permitted Adjustments (a) Cash
restructuring expenses $____________ (aggregate amount since April 1, 2016
$_______ not to exceed $100,000,000) (b) Non-cash restructuring expenses
$____________ (c) Deferred commissions, net of $____________ commissions payable
(not to exceed $50,000,000) (aggregate amount since April 1, 2016 $_______, not
to exceed $100,000,000) (d) Non-cash charges relating to co-investments
$____________ (aggregate amount since April 1, 2016 $_______, not to exceed
$50,000,000) (e) Non-cash charges relating to impairment at goodwill
$____________ (f) Acquisition, integration and transition charges related to
Permitted Acquisition $____________ (aggregate amount since April 1, 2016
$_______, not to exceed $400,000,000) (g) Non-cash (gains)/losses relating to
(a) mark-to-market value of co-investments and earn-outs and (b) mortgage
servicing rights $____________ (h) Non-recurring fees, expenses or charges paid
in connection with debt or equity financing activities $____________



--------------------------------------------------------------------------------



 
[secondamendedcreditagree151.jpg]
-3- (i) write-downs of tax indemnification assets to the extent the related tax
reserve is released $____________ Total (a) through (i) $____________ G. Sum of
Lines 1D, 1E, 1F(i), 1F(ii), 1F(iii), 1F(iv) $____________ and 1F(v) (“Adjusted
EBITDA”) H. Ratio of Line 1C to Line 1G (not to exceed _____________ 3.50 or
4.00, as applicable, per Section 7.15) I. The Borrower is in compliance Yes/No
2. Section 7.16 (Cash Interest Coverage Ratio) A. Adjusted EBIT for the calendar
quarters ending (include as appropriate) ______________________ $____________
______________________ $____________ ______________________ $____________
______________________ $____________ TOTAL $____________ B. Consolidated Net
Income for the last four calendar quarters if not included in Line A
$____________ C. Amounts deducted in arriving at Consolidated Net Income in
respect of for the last four calendar quarters if not included in Line A (i)
Interest Expense $____________ (ii) federal, state and local $____________
income taxes (iii) non-cash contributions and $____________ accruals to deferred
profit sharing or compensation plans (iv) Permitted Adjustments $____________
(From Line 1.D(v))



--------------------------------------------------------------------------------



 
[secondamendedcreditagree152.jpg]
-4- D. Sum of Lines 2A, 2B, 2C(i), 2C(ii), 2C(iii), and 2C(iv) $____________
(“Adjusted EBIT”) E. Cash Interest Expense $____________ F. Ratio of Line 2D to
Line 2E (must be greater than _____________ or equal to 3.00 to 1.00) G. The
Borrower is in compliance Yes/No 3. Cash Flow Leverage Ratio (Applicable Margin
Calculation) A. Total Funded Debt of the Parent and its $____________ Restricted
Subsidiaries B. Adjusted EBITDA from Line 1G $____________ C. Ratio of Line 3A
to Line 3B $____________ D. The Borrower is in Level: Level ____



--------------------------------------------------------------------------------



 
[secondamendedcreditagree153.jpg]
EXHIBIT E SUBSIDIARY GUARANTEE AGREEMENT _______________, ____ BANK OF MONTREAL,
as Administrative Agent for the Lenders party to the Second Amended and Restated
Multicurrency Credit Agreement dated as of June 21, 2016, among Jones Lang
LaSalle Finance B.V., certain Guarantors, such Lenders and such Administrative
Agent (as amended from time to time, the “Credit Agreement”) Dear Sirs:
Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein. The undersigned, [name of Subsidiary
Guarantor], a [jurisdiction of incorporation] corporation, hereby elects to be a
“Guarantor” for all purposes of the Credit Agreement, effective from the date
hereof. The undersigned confirms that the representations and warranties set
forth in Section 5 of the Credit Agreement are true and correct as to the
undersigned as of the date hereof. Without limiting the generality of the
foregoing, the undersigned hereby agrees to perform all the obligations of a
Guarantor under, and to be bound in all respects by the terms of, the Credit
Agreement, including without limitations Section 11 thereof, to the same extent
and with the same force and effect as if the undersigned were a direct signatory
thereto.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree154.jpg]
E-2 This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Illinois. Very truly yours, [NAME OF SUBSIDIARY
GUARANTOR] By ____________________________________ Name
_______________________________ Title ________________________________



--------------------------------------------------------------------------------



 
[secondamendedcreditagree155.jpg]
EXHIBIT F INCREASE REQUEST To: Bank of Montreal, as Administrative Agent for the
Lenders parties to the Second Amended and Restated Multicurrency Credit
Agreement dated as of June 21, 2016 (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”), among Jones Lang LaSalle Finance
B.V., the Guarantors party thereto, certain Lenders which are signatories
thereto, and Bank of Montreal, as Administrative Agent Ladies and Gentlemen: The
undersigned, Jones Lang LaSalle Finance B.V. (the “Borrower”), hereby refers to
the Credit Agreement and requests that the Administrative Agent, L/C Issuer and
Swingline Lender consent to an increase in the aggregate [Revolving Credit
Commitments] [outstanding principal amount of Term Loans] (the “Increase”), in
accordance with Section 1.15 of the Credit Agreement, to be effected by an
increase in [the Revolving Credit Commitment] [an increase in the outstanding
Term Loans] of [name of existing Lender] [the addition of [name of new Lender]
(the “New Lender”) as a Lender under the terms of the Credit Agreement].
Capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement. [Insert as Applicable] After
giving effect to such Increase, the Revolving Credit Commitment of the [Lender]
[New Lender] shall be $_____________. Or The New Term Loan of the [Lender] [New
Lender] is $_______________. [Include paragraphs 1-3 for a New Lender] 1. The
New Lender hereby confirms that it has received a copy of the Credit Documents
and the exhibits related thereto, together with copies of the documents which
were required to be delivered under the Credit Agreement as a condition to the
making of the Loans and other extensions of credit thereunder. The New Lender
acknowledges and agrees that it has made and will continue to make,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
its own credit analysis and decisions relating to the Credit Agreement. The New
Lender further acknowledges and agrees that the Administrative Agent has not
made any representations or warranties about the credit worthiness of the
Borrower or any other party to the Credit Agreement or any other Credit Document
or with respect to the legality, validity, sufficiency or enforceability of the
Credit Agreement or any other Credit Document or the value of any security
therefor.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree156.jpg]
F-2 2. Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by the Administrative Agent, the New Lender (i) shall
be deemed automatically to have become a party to the Credit Agreement and have
all the rights and obligations of a “Lender” under the Credit Agreement as if it
were an original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto. 3. The New Lender hereby confirms that its administrative details are
set forth in its Administrative Questionnaire. THIS AGREEMENT SHALL BE DEEMED TO
BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS. The Increase shall be
effective when the executed consent of the Administrative Agent is received or
is otherwise in accordance with Section 1.15 of the Credit Agreement, but not in
any case prior to ___________________, ____. It shall be a condition to the
effectiveness of the Increase that all expenses referred to in Section 1.15 of
the Credit Agreement shall have been paid. The Borrower hereby certifies that no
Default or Event of Default has occurred and is continuing and that the
representations and warranties contained in Section 5 of the Credit Agreement
are true and correct in all material respects as though made on the date hereof
(other than those made solely as of an earlier date, which need only remain true
as of such date), taking into account any amendments to such Section (including
without limitation any amendment to the Schedules referenced therein) made after
the date of the Credit Agreement in accordance with its provisions[, in each
case subject to the provisions of Section 4.4 of the Credit Agreement in the
case of any New Term Loan the proceeds of which will be used to finance a
Limited Condition Acquisition].



--------------------------------------------------------------------------------



 
[secondamendedcreditagree157.jpg]
F-3 Please indicate the Administrative Agent’s consent to such Increase by
signing the enclosed copy of this letter in the space provided below. Very truly
yours, JONES LANG LASALLE FINANCE B.V. By ____________________________________
Name: _______________________________ Title: ________________________________
[NEW OR EXISTING LENDER INCREASING REVOLVING CREDIT COMMITMENT OR ADVANCING NEW
TERM LOAN] By ____________________________________ Name
________________________________ Title _________________________________ The
undersigned hereby consents on this ___ day of ____________, ______ to the
above-requested Increase. BANK OF MONTREAL, As Administrative Agent By
_______________________________ Name __________________________ Title
___________________________ ________________________, as Swingline Lender By
_______________________________ Name __________________________ Title
___________________________



--------------------------------------------------------------------------------



 
[secondamendedcreditagree158.jpg]
EXHIBIT G ASSIGNMENT AND ACCEPTANCE Dated _____________, 20_____ This Assignment
and Acceptance (the “Assignment and Acceptance”) is dated as of the Effective
Date set forth below and is entered into by and between [the][each]1 Assignor
identified in item 1 below ([the][each, an] “Assignor”) and [the][each]2
Assignee identified in item 2 below ([the][each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of [the Assignors][the
Assignees]3 hereunder are several and not joint.]4 Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full. For an agreed consideration,
[the][each] Assignor hereby irrevocably sells and assigns to [the Assignee][the
respective Assignees], and [the][each] Assignee hereby irrevocably purchases and
assumes from [the Assignor][the respective Assignors], subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of [the Assignor’s][the respective Assignors’] rights and obligations in
[its capacity as a Lender][their respective capacities as Lenders] under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity 1 For bracketed language here
and elsewhere in this form relating to the Assignor(s), if the assignment is
from a single Assignor, choose the first bracketed language. If the assignment
is from multiple Assignors, choose the second bracketed language. 2 For
bracketed language here and elsewhere in this form relating to the Assignee(s),
if the assignment is to a single Assignee, choose the first bracketed language.
If the assignment is to multiple Assignees, choose the second bracketed
language. 3 Select as appropriate. 4 Include bracketed language if there are
either multiple Assignors or multiple Assignees.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree159.jpg]
G-2 related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor. 1. Assignor[s]: ________________________________
________________________________ [Assignor [is] [is not] a Defaulting Lender] 2.
Assignee[s]: ________________________________ ________________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender] 3.
Borrower(s): ________________________________ 4. Administrative Agent: Bank of
Montreal, as the administrative agent under the Credit Agreement 5. Credit
Agreement: Second Amended and Restated Credit Agreement dated as of June 21,
2016 among Jones Lang LaSalle Finance B.V., the Lenders parties thereto, Bank of
Montreal, as Administrative Agent, and the other agents parties thereto



--------------------------------------------------------------------------------



 
[secondamendedcreditagree160.jpg]
G-3 6. Assigned Interest[s]: ASSIGNOR[S]5 ASSIGNEE[S]6 FACILITY ASSIGNMENT7
AGGREGATE AMOUNT OF REVOLVING CREDIT COMMITMENT/ LOANS FOR ALL LENDERS8 AMOUNT
OF REVOLVING CREDIT COMMITMENT/ LOANS ASSIGNED9 PERCENTAGE ASSIGNED OF REVOLVING
CREDIT COMMITMENT/ LOANS10 $ $ % $ $ % $ $ % [7. Trade Date: ______________]11 5
List each Assignor, as appropriate. 6 List each Assignee, as appropriate. 7 Fill
in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment,” “Term Facility,” etc.). 8 Amount to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date. 9 Set forth, to at least 9 decimals, as a
percentage of the Revolving Credit Commitments/Loans of all Lenders thereunder.
10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree161.jpg]
G-4 Effective Date: ________________, 20___ [To be inserted by Administrative
Agent and which shall be the effective date of recordation of transfer in the
register therefor.] The terms set forth in this Assignment and Acceptance are
hereby agreed to: ASSIGNOR[S]12 [NAME OF ASSIGNOR] By:
____________________________________ Name: _______________________________
Title: ________________________________ [NAME OF ASSIGNOR] By:
____________________________________ Name: _______________________________
Title: ________________________________ ASSIGNEE[S]13 [NAME OF ASSIGNEE] By:
____________________________________ Name: _______________________________
Title: ________________________________ [NAME OF ASSIGNEE] By:
____________________________________ Name: _______________________________
Title: ________________________________ 12 Add additional signature blocks as
needed. Include both Fund/Pension Plan and manager making the trade (if
applicable). 13 Add additional signature blocks as needed. Include both
Fund/Pension Plan and manager making the trade (if applicable).



--------------------------------------------------------------------------------



 
[secondamendedcreditagree162.jpg]
G-5 [Consented to and]14 Accepted: BANK OF MONTREAL, as Administrative Agent By:
_________________________________ Name: __________________________ Title:
___________________________ [Consented to:]15 [NAME OF RELEVANT PARTY] By:
_________________________________ Name: __________________________ Title:
___________________________ 14 To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement. 15 To be
added only if the consent of the Company and/or other parties (e.g. Swing Line
Lender, L/C Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree163.jpg]
ANNEX 1 STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION SECTION 1.
REPRESENTATIONS AND WARRANTIES. Section 1.1. Assignor[s]. [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by [the]
[such] Assignor, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, the Parent, any of their respective Subsidiaries or Affiliates or any
other Person obligated in respect of any Credit Document, or (iv) the
performance or observance by the Borrower, the Parent, any of their respective
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document. Section 1.2. Assignee[s]. [The][Each]
Assignee (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 12.12(a) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.12(a) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements referred to in Section
5.4 thereof or delivered pursuant to Section 7.6 thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, [the] [any] Assignor or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, and (vii) attached to
the Assignment and Acceptance is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the



--------------------------------------------------------------------------------



 
[secondamendedcreditagree164.jpg]
-2- time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender. SECTION 2. PAYMENTS. From and
after the Effective Date, the Administrative Agent shall make all payments in
respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor[s]
and the Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee. SECTION 3. GENERAL PROVISIONS. This Assignment and
Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of Illinois.



--------------------------------------------------------------------------------



 
[secondamendedcreditagree165.jpg]
SCHEDULE 1 COMMITMENTS NAME OF BANK REVOLVING CREDIT COMMITMENT LETTER OF CREDIT
COMMITMENT Bank of Montreal $287,500,000 $50,000,000 Bank of America, N.A.
287,500,000 50,000,000 Barclays Bank PLC 230,000,000 Wells Fargo Bank, N.A.
230,000,000 The Royal Bank of Scotland PLC 230,000,000 JPMorgan Chase Bank,
National Association 230,000,000 Fifth Third Bank 175,000,000 PNC Bank, National
Association 175,000,000 U.S. Bank National Association 155,000,000 HSBC Bank
USA, National Association 130,000,000 Société Générale 65,000,000 Capital One,
N.A. 65,000,000 ING Bank N.V. 65,000,000 The Bank of Tokyo-Mitsubishi UFJ, Ltd.
65,000,000 The Bank of New York Mellon 45,000,000 HSBC Bank PLC 45,000,000
Westpac Banking Corporation 45,000,000 Australia and New Zealand Banking Group
Limited 45,000,000 National Australia Bank Limited, A.B.N. 12 004 044 937
45,000,000 Deutsche Bank AG New York Branch 45,000,000 The Northern Trust
Company 30,000,000 Associated Bank National Association 30,000,000 Comerica Bank
30,000,000 TOTAL $2,750,000,000.00 $100,000,000



--------------------------------------------------------------------------------



 
[secondamendedcreditagree166.jpg]
SCHEDULE 5.2 GUARANTORS NAME JURISDICTION OF INCORPORATION PERCENTAGE OWNERSHIP
Jones Lang LaSalle Incorporated Maryland N/A Jones Lang LaSalle Americas, Inc.
Maryland 100% LaSalle Investment Management, Inc. Maryland 100% Jones Lang
LaSalle International, Inc. Delaware 100% Jones Lang LaSalle Co-Investment, Inc.
Maryland 100% Jones Lang LaSalle Limited England 100% Jones Lang LaSalle GmbH
Germany 100% Jones Lang LaSalle New England, LLC Delaware 100% Jones Lang
LaSalle Brokerage, Inc. Texas 100%



--------------------------------------------------------------------------------



 